Exhibit 10.1

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

by and among

C&D TECHNOLOGIES, INC.

as Borrower

and

C&D INTERNATIONAL INVESTMENT HOLDINGS INC.

C&D CHARTER HOLDINGS, INC.

C&D ENERGY STORAGE, LLC

as Guarantors

THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Sole Lead Arranger, Manager and Bookrunner

Dated: April 9, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS

   1

SECTION 2. CREDIT FACILITIES

   31

2.1 Loans

   31

2.2 Letters of Credit

   32

2.3 Mandatory Prepayments

   35

2.4 Commitments

   36

2.5 Joint and Several Liability

   36

SECTION 3. INTEREST AND FEES

   37

3.1 Interest

   37

3.2 Fees

   39

3.3 Changes in Laws and Increased Costs of Loans

   39

SECTION 4. CONDITIONS PRECEDENT

   41

4.1 Conditions Precedent to Loans and Letters of Credit

   41

4.2 Conditions Precedent to All Loans and Letters of Credit

   43

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

   43

5.1 Grant of Security Interest

   43

5.2 Perfection of Security Interests

   45

SECTION 6. COLLECTION AND ADMINISTRATION

   49

6.1 Borrowers’ Loan Accounts

   49

6.2 Statements

   49

6.3 Collection of Accounts

   49

6.4 Payments

   51

6.5 Taxes

   52

6.6 Authorization to Make Loans

   54

6.7 Use of Proceeds

   54

6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements

   55

6.9 Pro Rata Treatment

   55

6.10 Sharing of Payments, Etc.

   56

6.11 Settlement Procedures

   57

6.12 Obligations Several; Independent Nature of Lenders’ Rights

   59

6.13 Bank Products

   59

 

ii



--------------------------------------------------------------------------------

SECTION 7. COLLATERAL REPORTING AND COVENANTS

   59

7.1 Collateral Reporting

   59

7.2 Accounts Covenants

   60

7.3 Inventory Covenants

   61

7.4 Equipment and Real Property Covenants

   62

7.5 Power of Attorney

   62

7.6 Right to Cure

   63

7.7 Access to Premises

   64

SECTION 8. REPRESENTATIONS AND WARRANTIES

   64

8.1 Corporate Existence, Power and Authority

   64

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations

   64

8.3 Financial Statements; No Material Adverse Change

   65

8.4 Priority of Liens; Title to Properties

   65

8.5 Tax Returns

   66

8.6 Litigation

   66

8.7 Compliance with Other Agreements and Applicable Laws

   66

8.8 Environmental Compliance

   66

8.9 Employee Benefits

   67

8.10 Bank Accounts

   68

8.11 Intellectual Property

   68

8.12 Subsidiaries; Affiliates; Capitalization; Solvency

   69

8.13 Labor Disputes

   69

8.14 Restrictions on Subsidiaries

   70

8.15 Material Contracts

   70

8.16 Payable Practices

   70

8.17 Interrelated Businesses

   70

8.18 Accuracy and Completeness of Information

   70

8.19 Survival of Warranties; Cumulative

   71

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

   71

9.1 Maintenance of Existence

   71

9.2 New Collateral Locations

   71

9.3 Compliance with Laws, Regulations, Etc.

   72

9.4 Payment of Taxes and Claims

   73

9.5 Insurance

   73

9.6 Financial Statements and Other Information

   74

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

   76

9.8 Encumbrances

   79

9.9 Indebtedness

   80

9.10 Loans, Investments, Etc.

   85

9.11 Restricted Payments

   86

9.12 Transactions with Affiliates

   87

9.13 Compliance with ERISA

   87

9.14 End of Fiscal Years; Fiscal Quarters

   88

9.15 Change in Business

   88

9.16 Limitation of Restrictions Affecting Subsidiaries

   88

 

iii



--------------------------------------------------------------------------------

9.17 Fixed Charge Coverage Ratio

   88

9.18 License Agreements

   88

9.19 Foreign Assets Control Regulations, Etc.

   89

9.20 Certain Other Real Property

   90

9.21 Costs and Expenses

   90

9.22 Further Assurances

   91

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

   91

10.1 Events of Default

   91

10.2 Remedies

   93

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS

   97

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

   97

11.2 Waiver of Notices

   98

11.3 Amendments and Waivers

   99

11.4 Waiver of Counterclaims

   101

11.5 Indemnification

   101

11.6 Currency Indemnity

   102

SECTION 12. THE AGENT

   102

12.1 Appointment, Powers and Immunities

   102

12.2 Reliance by Agent

   103

12.3 Events of Default

   104

12.4 Wells Fargo in Its Individual Capacity

   104

12.5 Indemnification

   104

12.6 Non-Reliance on Agent and Other Lenders

   105

12.7 Failure to Act

   105

12.8 Additional Loans

   105

12.9 Concerning the Collateral and the Related Financing Agreements

   106

12.10 Field Audit, Examination Reports and Other Information; Disclaimer by
Lenders

   106

12.11 Collateral Matters

   106

12.12 Agency for Perfection

   108

12.13 Successor Agent

   108

12.14 Other Agent Designations

   109

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

   109

13.1 Term

   109

13.2 Interpretative Provisions

   110

13.3 Notices

   112

13.4 Partial Invalidity

   113

13.5 Confidentiality

   113

13.6 Successors

   114

13.7 Assignments; Participations

   114

13.8 Entire Agreement

   116

 

iv



--------------------------------------------------------------------------------

13.9 USA Patriot Act

   116

13.10 Counterparts, Etc.

   116

SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT

   117

14.1 Existing Obligations

   117

14.2 Acknowledgment of Security Interests

   117

14.3 Existing Financing Agreements

   117

14.4 Restatement

   117

14.5 Release

   118

 

v



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Information
Certificate Exhibit C    Form of Compliance Certificate

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement dated April 9, 2010 is
entered into by and among C&D Technologies, Inc., a Delaware corporation
(“Parent” and, together any other Person that at any time after the date hereof
becomes a Borrower, each individually, a “Borrower” and collectively,
“Borrowers” as hereinafter further defined), C&D International Investment
Holdings Inc., a Delaware corporation (“International”), C&D Charter Holdings,
Inc., a Delaware corporation (“Charter”), C&D Energy Storage, LLC, a Delaware
limited liability company (“Energy” and, together with International, Charter
and any other Person that at any time after the date hereof becomes party to a
guarantee in favor of Agent or any Lender or otherwise liable on or with respect
to the Obligations or who is the owner of any property which is security for the
Obligations (other than Borrowers) each individually, a “Guarantor” and
collectively, “Guarantors” as hereinafter further defined), the parties hereto
from time to time as lenders, whether by execution of this Agreement or an
Assignment and Acceptance (each individually, a “Lender” and collectively,
“Lenders” as hereinafter further defined) and Wells Fargo Bank, National
Association, a national banking association (as successor by merger to Wachovia
Bank, National Association), in its capacity as agent for Lenders (in such
capacity, “Agent” as hereinafter further defined).

W I T N E S S E T H:

WHEREAS, Agent, Lenders, Borrowers and Guarantors have heretofore entered into
certain financing arrangements as set forth in the Existing Loan Agreement (as
hereinafter defined) pursuant to which Lenders (or Agent on behalf of Lenders)
have made loans and advances and provided other financial accommodations to
Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders extend,
modify and restate the existing financing arrangements with Borrowers and
Guarantors;

WHEREAS, Agent and Lenders are willing to extend, modify and restate such
existing financing arrangements, subject to the terms and conditions set forth
herein and in the other Financing Agreements (as hereinafter defined);

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.



--------------------------------------------------------------------------------

1.2 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the higher of (a) the rate per annum
determined by dividing (i) the London Interbank Offered Rate for such Interest
Period by (ii) a percentage equal to: (A) one (1) minus (B) the Reserve
Percentage and (b) three quarters of one (0.75%) percent per annum. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Rate Loans is determined), whether or not any
Lender has any Eurocurrency liabilities subject to such reserve requirement at
that time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

1.3 “Administrative Borrower” shall mean C&D Technologies, Inc., a Delaware
corporation in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 6.8 hereof and it successors and assigns
in such capacity.

1.4 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds five (5%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds five (5%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds five (5%) percent or
more of the equity interests and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

1.5 “Agent” shall mean Wells Fargo Bank, National Association (as successor by
merger to Wachovia Bank, National Association), in its capacity as agent on
behalf of Lenders pursuant to the terms hereof and any replacement or successor
agent hereunder.

1.6 “Agent Payment Account” shall mean account no. 5000000030279 of Agent at
Wells Fargo, or such other account of Agent as Agent may from time to time
designate to Administrative Borrower as the Agent Payment Account for purposes
of this Agreement and the other Financing Agreements.

 

2



--------------------------------------------------------------------------------

1.7 “Applicable L/C Rate” shall mean the applicable percentage set forth under
the heading “Applicable L/C Rate” in the table contained in the definition of
“Applicable Margin”.

1.8 “Applicable Margin” shall mean, at any time, as to the Interest Rate for
Prime Rate Loans and the Interest Rate for Eurodollar Rate Loans, the applicable
percentage (on a per annum basis) set forth below if the Quarterly Average
Excess Availability (without giving effect to the Availability Block) for the
immediately preceding calendar quarter is at or within the amounts indicated for
such percentage:

 

    

Quarterly Average

Excess Availability

   Applicable
Margin for
Prime Rate
Loans     Applicable
Margin for
Eurodollar
Rate Loans     Applicable
L/C Rate  

Tier 1

   Greater than $30,000,000    1.25 %    2.75 %    2.75 % 

Tier 2

   Less than or equal to $30,000,000 and greater than $15,000,000    1.50 %   
3.00 %    3.00 % 

Tier 3

   Less than or equal to $15,000,000    1.75 %    3.25 %    3.25 % 

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar quarter and shall remain in effect until adjusted thereafter
after the end of such calendar quarter, (ii) each adjustment of the Applicable
Margin shall be effective as of the first day of a calendar quarter based on the
Quarterly Average Excess Availability for the immediately preceding calendar
quarter, and (iii) the Applicable Margin for the period through and including
the full calendar quarter ending on December 31, 2010 shall be no less than the
amount for Tier 2 set forth above.

1.9 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

1.10 “Availability Block” shall mean the amount of $5,000,000.

1.11 “Bank Product Provider” shall mean any Lender, Affiliate of any Lender or
other financial institution (in each case as to any Lender, Affiliate or other
financial institution to the extent approved by Agent) that provides any Bank
Products to Borrowers or Guarantors.

1.12 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower by Agent or a Bank Product
Provider: (a) credit cards, debit cards or stored value cards or the processing
of credit card, debit card or stored value card sales or receipts or (b) cash
management or related services, including (i) the automated clearinghouse
transfer of funds for the account of a Borrower pursuant to agreement or
overdraft for any accounts of Borrowers maintained at Agent or any Bank Product
Provider that are subject to the control of Agent pursuant to any Deposit
Account Control Agreement to which Agent or such Bank Product Provider is a
party, as applicable, and (ii) controlled disbursement services and (iii) Hedge
Agreements if and to the extent permitted hereunder. Any of the foregoing shall
only be included in the definition of the term “Bank Products” to the extent
that the Bank Product Provider has been approved by Agent.

 

3



--------------------------------------------------------------------------------

1.13 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.14 “Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) C&D Technologies, Inc., a Delaware
corporation and (b) any other Person that at any time after the date hereof
becomes a Borrower; each sometimes being referred to herein individually as a
“Borrower”.

1.15 “Borrowing Base” shall mean, at any time, the amount equal to:

(a) the amount equal to:

(i) eighty-five (85%) percent of the Eligible Accounts, plus

(ii) the lesser of

(A) the Inventory Loan Limit or

(B) the sum of:

(1) the lesser of seventy (70%) percent multiplied by the Value of the Eligible
Inventory consisting of finished goods or ninety (90%) percent of the Net
Recovery Percentage multiplied by the Value of such Eligible Inventory, plus

(2) the lesser of ten (10%) percent multiplied by the Value of the Eligible
Inventory consisting of raw materials other than Category 1 Raw Materials or
Category 2 Raw Materials or eighty five (85%) percent of the Net Recovery
Percentage multiplied by the Value of such Inventory, plus

(3) the lesser of sixty five (65%) percent multiplied by the Value of the
Eligible Inventory consisting of Category 1 Raw Materials or eighty five
(85%) percent of the Net Recovery Percentage multiplied by the Value of such
Inventory, plus

(4) the lesser of thirty six (36%) percent multiplied by the Value of the
Eligible Inventory consisting of Category 2 Raw Materials or eighty five
(85%) of the Net Recovery Percentage multiplied by the Value of such Inventory,
plus

(5) the lesser of thirty eight (38%) percent multiplied by the Value of the
Eligible Inventory consisting of Category 1 Work-in-Process or eighty five
(85%) percent of the Net Recovery Percentage multiplied by the Value of such
Inventory, plus

(6) the lesser of fifty nine (59%) percent multiplied by the Value of the
Eligible Inventory consisting of Category 2 Work-in-Process or eighty five
(85%) percent of the Net Recovery Percentage multiplied by the Value of such
Inventory, plus

(iii) Equipment Availability, minus

 

4



--------------------------------------------------------------------------------

(b) Reserves, including the Warranty Reserve.

For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letters of Credit for the purpose of purchasing
Eligible Inventory as Loans to the extent Agent is in effect basing the issuance
of the Letter of Credit on the Value of the Eligible Inventory being purchased
with such Letter of Credit. In determining the actual amounts of such Letter of
Credit to be so treated for purposes of the Inventory Loan Limit, the
outstanding Loans and Reserves shall be attributed first to any components of
the lending formulas set forth above that are not subject to such sublimit,
before being attributed to the components of the lending formulas subject to
such sublimit. The amounts of Eligible Inventory shall, at Agent’s option, be
determined based on the lesser of the amount of Inventory set forth in the
general ledger of Borrowers or the perpetual inventory record maintained by
Borrowers. Notwithstanding anything to the contrary contained herein, the
maximum outstanding amount of Revolving Loans made under Section 2.1 hereof
against Eligible Foreign Non-LC Accounts (as defined in Section 1.44 hereof)
shall not at any time exceed $10,000,000. Notwithstanding anything to the
contrary contained herein, the percentages set forth above with respect to
Category 1 Raw Materials, Category 2 Raw Materials, Category 1 Work-in-Process
and Category 2 Work-in-Process shall be subject to reduction by Agent on the
basis of any appraisals of such Inventory, as applicable, provided to or
conducted by or on behalf of Agent in accordance with the terms hereof.

Notwithstanding anything herein to the contrary contained herein, a single
advance rate in respect of all raw materials constituting Eligible Inventory
equal to the lesser of twenty (20%) percent multiplied by the Value of the
Eligible Inventory consisting of raw materials or ninety (90%) percent of the
Net Recovery Percentage multiplied by the Value of such Inventory shall be
substituted for clauses 1.15(a)(B)(2), (3) and (4) and shall be applicable
unless and until the Borrowers shall, at any time and from time to time, elect
to segregate and separately identify and report to Agent in a manner
satisfactory to Agent, the respective types of raw materials by category.
Effective upon the date of the reporting of the next regularly scheduled
Borrowing Base hereunder, following not less than five (5) Business Days’
written notification of such election by Borrowers to Agent at any time after
reporting by category in accordance with the preceding sentence, the multiple
advance rates in respect of categories of raw materials set forth above shall
apply. Borrowers may at any time upon five (5) Business Days’ prior written
notice to Agent revoke their election to segregate and separately identify and
report to Agent the respective types of raw materials by category, at which time
the single advance rate in respect of all raw materials constituting Eligible
Inventory shall apply effective upon the date of the reporting of the next
regularly scheduled borrowing base hereunder.

1.16 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York or the State of North Carolina, and a day on which
Agent is open for the transaction of business, except that if a determination of
a Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

1.17 “Canadian Dollars” and “C$” shall each mean the lawful currency of Canada.

 

5



--------------------------------------------------------------------------------

1.18 “Capital Expenditures” shall mean, with respect to any Person, all
expenditures made and liabilities incurred for the acquisition of assets which
are not, in accordance with GAAP, treated as expense items for such Person in
the year made or incurred or as a prepaid expense applicable to a future year or
years.

1.19 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.20 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited or unlimited liability company or
other equity interests at any time outstanding, and any and all rights, warrants
or options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

1.21 “Cash Dominion Event” shall mean that (a) a Default or Event of Default
shall exist or have occurred and be continuing or (b) Excess Availability
(without giving effect to any Availability Block) shall be less than $10,000,000
for any three (3) consecutive days.

1.22 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof or the Government of Canada or any province thereof;
provided, that, the full faith and credit of the United States of America or the
Government of Canada or any province thereof, as the case may be, is pledged in
support thereof; (b) certificates of deposit or bankers’ acceptances with a
maturity of ninety (90) days or less of any financial institution that is a
member of the Federal Reserve System or any Canadian chartered bank and rated A
(or the then equivalent grade) or better by U.S. rating agency or Dominion, Bond
Rating Service Limited, as applicable, having combined capital and surplus and
undivided profits of not less than $1,000,000,000; (c) commercial paper
(including variable rate demand notes) with a maturity of ninety (90) days or
less issued by a corporation (except an Affiliate of any Borrower or Guarantor)
organized under the laws of any State of the United States of America, the
District of Columbia or a province of Canada and rated at least A-1 by
Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies, Inc.
or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America or by the
Government of Canada or any province thereof, in each case maturing within
ninety (90) days or less from the date of acquisition; provided, that, the terms
of such agreements comply with the guidelines set forth in the Federal Financial
Agreements of Depository Institutions with Securities Dealers and Others, as
adopted by the Comptroller of the Currency on October 31, 1985; and
(f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above.

 

6



--------------------------------------------------------------------------------

1.23 “Category 1 Raw Materials” shall mean all types of lead, including pure
lead, lead alloys and oxidized lead, whether in ingot or powder form, and all
expanders, including any and all dry chemical compounds comprised of carbon
blank, indulin, barytes and other components, that are used in the production of
the negative elements of a battery.

1.24 “Category 2 Raw Materials” shall mean all raw materials, made of copper and
brass, including buss bars, cable, wire, mag wire, wire harnesses, cable
assemblies, and inserts.

1.25 “Category 1 Work-in-Process” shall mean any and all batteries which have
completed the assembly process and are complete as to materials (excluding acid)
and assembly, but have not yet been electrically activated, but excluding acid.

1.26 “Category 2 Work-in-Process” shall mean (a) any and all lead, either pure
or alloyed, which has been heated, liquefied and poured into a mold, resulting
in a grid; and (b) any and all grids which have had a lead oxide compound
applied to their interior space.

1.27 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act) of more than forty
(40%) percent of beneficial ownership, directly or indirectly, of the voting
power of the total outstanding Voting Stock of Parent or the Board of Directors
of Parent; (d) during any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of Parent
(together with any new directors whose nomination for election by the
stockholders of Parent was approved by a vote of at least a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Parent then still in office; or (e) the failure of Parent to own
directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of any other Borrower or Guarantor.

1.28 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.29 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.30 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, from any lessor of premises to
any Borrower or Guarantor, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.

 

7



--------------------------------------------------------------------------------

1.31 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

1.32 “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person, for such period
(excluding to the extent included therein any extraordinary and/or one time or
unusual and non-recurring gains (including any gains resulting from the sale or
disposition of Inventory the value of which was written down on the books of
such Person prior to such sale or disposition and which has previously been
added back to EBITDA) or any non-cash losses) after deducting all charges which
should be deducted before arriving at the net income (loss) for such period and,
without duplication, after deducting the Provision for Taxes for such period,
all as determined in accordance with GAAP. For the purposes of this definition,
net income excludes any gain or non-cash loss, together with any related
Provision for Taxes for such gain or non-cash loss, realized upon the sale or
other disposition of any assets that are not sold in the ordinary course of
business (including, without limitation, dispositions pursuant to sale and
leaseback transactions) or of any Capital Stock of such Person and any net
income realized or loss incurred as a result of changes in accounting principles
or the application thereof to such Person.

1.33 “Convertible Note Documents” shall mean, collectively, the Convertible Note
Indentures, the Convertible Notes and any agreements, documents or instruments
executed and delivered in connection therewith.

1.34 “Convertible Note Indentures” shall mean, collectively, (i) the Indenture,
dated as of November 21, 2005, by and between C&D Technologies, Inc. and The
Bank of New York, as Trustee, with respect to 5.25% Convertible Notes Due
November 1, 2025 in the aggregate principal amount of $75,000,000, and (ii) the
Indenture, dated as of November 21, 2006, by and between C&D Technologies, Inc.
and The Bank of New York, as Trustee, with respect to 5.50% Convertible Notes
Due November 16, 2026 in the aggregate principal amount of $54,500,000, as each
of the foregoing now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.35 “Convertible Notes” shall mean, collectively, (i) the 5.25% Convertible
Notes due November 1, 2025 issued by Parent and (ii) the 5.50% Convertible Notes
due November 15, 2026 issued by Parent.

1.36 “Credit Facility” shall mean the Loans and Letters of Credit provided to or
for the benefit of any Borrower pursuant to Sections 2.1 and 2.2 hereof.

1.37 “Currency Exchange Convention” shall mean in the calculation of the US
Dollar Equivalent, a procedure used by Agent or a Lender to value in US Dollars
(a) the obligations or assets of any Borrower or Guarantor that are originally
measured in Canadian Dollars or any other currency and (b) any other amount
expressed in Canadian Dollars or any other currency, other than US Dollars, in
each case by using the Exchange Rate for the purchase of US Dollars with
Canadian Dollars or such other currency, as the case may be.

 

8



--------------------------------------------------------------------------------

1.38 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.39 “Defaulting Lender” shall have the meaning set forth in Section 6.11
hereof.

1.40 “Delisting Event” shall mean any act, condition or event which results in
the common stock of Borrower ceasing to be listed on the New York Stock
Exchange, or the receipt by Borrower of any notice of the potential therefor or
any investigation or review related thereto; provided, that, to the extent that
the common stock of Borrower in fact ceases to be listed on the New York Stock
Exchange, the common stock of Borrower is listed on another national securities
exchange or is quoted on The Nasdaq Global Market or The Nasdaq Global Select
Market or another established automated over-the-counter trading market in the
United States.

1.41 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, the
Borrower or Guarantor with a deposit account at any bank and the bank at which
such deposit account is at any time maintained which provides that such bank
will comply with instructions originated by Agent directing disposition of the
funds in the deposit account without further consent by such Borrower or
Guarantor and has such other terms and conditions as Agent may reasonably
require.

1.42 “Domestic Subsidiary” shall mean any direct or indirect Subsidiary of a
Borrower or Guarantor, other than a Foreign Subsidiary.

1.43 “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net Income of such Person for such period,
plus (b) depreciation, amortization (including the write-off of goodwill and
intangibles) and other non-cash charges (including, but not limited to, imputed
interest, deferred compensation and non-cash stock option expenses) for such
period (to the extent deducted in the computation of Consolidated Net Income of
such Person), all in accordance with GAAP, plus (c) Interest Expense for such
period (to the extent deducted in the computation of Consolidated Net Income of
such Person), plus (d) the Provision for Taxes for such period (to the extent
deducted in the computation of Consolidated Net Income of such Person).

1.44 “Eligible Accounts” shall mean Accounts created by a Borrower that in each
case satisfy the criteria set forth below as determined by Agent. Accounts shall
be Eligible Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(b) such Accounts are not unpaid more than sixty (60) days after the original
due date thereof or more than one hundred twenty (120) days after the date of
the original invoice for them;

 

9



--------------------------------------------------------------------------------

(c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Agent to perfect the security interests of
Agent in those Accounts of an account debtor with its chief executive office or
principal place of business in Canada in accordance with the applicable laws of
the Province or Territory of Canada in which such chief executive office or
principal place of business is located and take or cause to be taken such other
and further actions as Agent may request to enable Agent as secured party with
respect thereto to collect such Accounts under the applicable Federal,
Provincial or Territorial laws of Canada) or, at Agent’s option, if the chief
executive office and principal place of business of the account debtor with
respect to such Accounts is located other than in the United States of America
or Canada in a jurisdiction that is otherwise acceptable to Agent, then if
either: (i) the account debtor has delivered to such Borrower an irrevocable
letter of credit issued or confirmed by a bank satisfactory to Agent and payable
only in US Dollars, sufficient to cover such Account, in form and substance
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof, and
such Borrower has complied with the terms of Section 5.2(f) hereof with respect
to the assignment of the proceeds of such letter of credit to Agent or naming
Agent as transferee beneficiary thereunder, as Agent may specify (“Eligible
Foreign LC Account”), or (ii) such Account is otherwise acceptable in all
respects to Agent pursuant to the eligibility criteria set forth in this
Agreement (“Eligible Foreign Non-LC Account”); provided, that, nothing herein
shall limit the rights of Agent at any time to require such agreements,
documents and instruments with respect to the perfection of Agent’s security
interests in Eligible Foreign Non-LC Accounts and/or to require such credit
insurance with respect thereto as Agent may reasonably request;

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);

 

10



--------------------------------------------------------------------------------

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such security interest or
lien and Agent;

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor;

(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof or Her Majesty in right of Canada
or any provincial, territorial or local Canadian governmental entity, or any
Canadian ministry, unless, (i) if the account debtor is the United States of
America, any State, political subdivision, department, agency or instrumentality
thereof, upon Agent’s request, the Federal Assignment of Claims Act of 1940, as
amended or any similar State or local law, if applicable, has been complied with
in a manner satisfactory to Agent or (ii) if the account debtor is Her Majesty
in right of Canada or any provincial, territorial or local Canadian governmental
entity, or any Canadian ministry, unless such Borrower has assigned its rights
to payment of such Account to Agent pursuant to and in accordance with the
Financial Administration Act, R.S.C. 185, c.F-11, as amended, or any similar
applicable provincial, territorial or local law, regulation or requirement to
the extent applicable thereto;

(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

(m) the aggregate amount of such Accounts owing by (i) a single account debtor
other than Emerson Electric Company or its subsidiaries does not constitute more
than fifteen (15%) percent of the aggregate amount of all otherwise Eligible
Accounts and (ii) Emerson Electric Company ( together with its subsidiaries)
does not constitute more than twenty five (25%) percent of the aggregate amount
of all otherwise Eligible Accounts; (but in either case, the portion of the
Accounts not in excess of the applicable percentages may be deemed Eligible
Accounts);

(n) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;

 

11



--------------------------------------------------------------------------------

(o) such Accounts are owed by account debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such account debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any account debtor is established consistent with the current
practices (taken as a whole) of such Borrower as of the date hereof, or if
modified in any material respect after the date hereof, as is otherwise
acceptable to Agent in good faith (but the portion of the Accounts not in excess
of such credit limit may be deemed Eligible Accounts); and

(p) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent in good faith.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Agent. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral.

1.45 “Eligible Foreign LC Account” shall have the meaning given to such term in
Section 1.44 hereof.

1.46 “Eligible Foreign Non-LC Account” shall have the meaning given to such term
in Section 1.44 hereof.

1.47 “Eligible Equipment” shall mean, as to each Borrower, Equipment owned by
such Borrower and included in the most recent appraisal of Equipment received by
Agent in accordance with the requirements hereof, which Equipment is in good
order, repair, running and marketable condition (ordinary wear and tear
excepted) and in each case acceptable to Agent in good faith based on the
criteria set forth below. In general, Eligible Equipment shall not include
(a) Equipment at premises other than those owned or leased and controlled by any
Borrower, except any Equipment which would otherwise be deemed Eligible
Equipment that is not located at premises owned and operated by any Borrower may
nevertheless be considered Eligible Equipment as to locations which are leased
by a Borrower if either Agent shall have received a Collateral Access Agreement
from the owner and lessor of such location, duly authorized, executed and
delivered by such owner and lessor or Agent shall have established such Reserves
in respect of amounts at any time payable by any Borrower or its affiliates to
the owner and lessor thereof as Agent shall determine in good faith;
(b) Equipment subject to a security interest or lien in favor of any person
other than Agent except those permitted hereunder that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent
between the holder of such security interest or lien and Agent; (c) Equipment
located outside the United States of America; (d) Equipment that is not subject
to the first priority, valid and perfected security interest of Agent;
(e) damaged or defective Equipment or Equipment not used or usable in the
ordinary course of such Borrower’s business as presently conducted; (f) office
equipment or motor vehicles; or (g) Equipment which constitutes fixtures. The
criteria for Eligible Equipment set forth above may only be changed and any new
criteria for Eligible Equipment may only be established by Agent acting in good
faith based on either: (A) an event, condition or other circumstance arising
after the date hereof, or (B) an event, condition or other circumstance

 

12



--------------------------------------------------------------------------------

existing on the date hereof to the extent Agent has no written notice thereof
from any Borrower prior to the date hereof, in either case under clause (A) or
(B) which adversely affects or could reasonably be expected to adversely affect
such Equipment in any material respect in the good faith determination of Agent.

1.48 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower and raw materials for such finished goods, that in
each case satisfy the criteria set forth below as determined by Agent. Eligible
Inventory shall not include: (a) work in process other than Category 1
Work-in-Process and Category 2 Work-in-Process that otherwise satisfies the
criteria for Eligible Inventory; (b) components which are not part of finished
goods; (c) spare parts for equipment; (d) packaging and shipping materials;
(e) supplies used or consumed in such Borrower’s business; (f) Inventory at
premises other than those owned or leased and controlled by any Borrower;
provided, that, Inventory at any one or more such premises shall constitute
Eligible Inventory if, as to each such location of Inventory, (i) the Inventory
has a value in excess of $100,000, (ii) the Inventory would otherwise be deemed
Eligible Inventory, (iii) Agent has received a Collateral Access Agreement from
the owner and operator with respect to such location, duly authorized, executed
and delivered by such owner and operator, and (iv) to the extent required by
Agent, Agent has received: (A) UCC financing statements between the owner and
operator with respect to such location, as consignee or bailee, and such
Borrower, as consignor or bailor, in form and substance satisfactory to Agent,
which are duly assigned to Agent and (B) written notice to any lender to the
owner or operator with respect to such location of the first priority security
interest of Agent in such Inventory; (g) Inventory subject to a security
interest or lien in favor of any Person other than Agent except those permitted
in this Agreement that are subject to an intercreditor agreement in form and
substance satisfactory to Agent between the holder of such security interest or
lien and Agent; (h) bill and hold goods; (i) unserviceable, obsolete or slow
moving Inventory; (j) Inventory that is not subject to the first priority, valid
and perfected security interest of Agent; (k) returned, damaged and/or defective
Inventory; (l) Inventory purchased or sold on consignment (m) Inventory located
outside the United States of America or Canada and (n) Inventory which may
become subject to the claims of a supplier pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c.B-3, as amended, or any
applicable provincial or territorial laws granting revendication or similar
rights to unpaid suppliers to the extent of such claims.

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of Agent. Any Inventory that is
not Eligible Inventory shall nevertheless be part of the Collateral.

1.49 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty
(50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is

 

13



--------------------------------------------------------------------------------

administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent; provided, that, (i) neither
any Borrower nor any Guarantor or any Affiliate of any Borrower or Guarantor
shall qualify as an Eligible Transferee and (ii) no Person to whom any
Indebtedness which is in any way subordinated in right of payment to any other
Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent may otherwise specifically agree.

1.50 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

1.51 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

1.52 “Equipment Availability” shall mean the lesser of (a) $2,500,000 and
(b) eighty-five (85%) percent of the net forced liquidation value of Eligible
Equipment, in each case reduced on the first day of each calendar month
commencing May 1, 2010, by one thirty-eighth (1/38th) of such lesser amount.

1.53 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

14



--------------------------------------------------------------------------------

1.54 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Domestic Subsidiaries
under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.55 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security (other than the posting of a bond or the provision of a letter of
credit, in either case in an amount not to exceed $1,500,000) pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (c) a complete or
partial withdrawal by any Borrower, Guarantor or any ERISA Affiliate from a
Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization which
could reasonably be expected to result in liability of any Borrower in excess of
$1,500,000; (d) the filing of a notice of intent to terminate, the treatment of
a Pension Plan amendment as a termination under Section 4041 or 4041A of ERISA,
or the commencement of proceedings by the Pension Benefit Guaranty Corporation
to terminate a Pension Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the imposition
of any liability under Title IV of ERISA, other than the Pension Benefit
Guaranty Corporation premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$1,500,000 and (g) any other event or condition with respect to a Plan including
any Pension Plan subject to Title IV of ERISA maintained, or contributed to, by
any ERISA Affiliate that could reasonably be expected to result in liability of
any Borrower in excess of $1,500,000.

1.56 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.57 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.58 “Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base and
(ii) the Maximum Credit (in each case under (i) or (ii) after giving effect to
any Reserves other than any Reserves in respect of Letter of Credit Obligations
or the Availability Block (except, that, effect shall be given to Reserves in
respect of the Availability Block for purposes of calculating Excess
Availability under Sections 1.107(f) and 9.11(c) hereof), minus (b) the sum of:
(i) the amount of all then outstanding and unpaid Obligations (but not including
for this purpose Obligations arising pursuant to any guarantees in favor of
Agent and Lenders of the Obligations or the then outstanding aggregate principal
amount of any outstanding Letter of Credit Obligations), plus (ii) the amount of
all Reserves then established in respect of Letter of Credit Obligations.

1.59 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.60 “Exchange Rate” shall mean the prevailing spot rate of exchange of
Reference Bank or if such rate is not available from Reference Bank, such other
bank as Agent may

 

15



--------------------------------------------------------------------------------

reasonably select for the purpose of conversion of one currency to another, at
or around 11:00 a.m. New York City time, on the date on which any such
conversion of currency is to be made under this Agreement.

1.61 “Existing Financing Agreements” shall mean, individually and collectively,
each and all of the following: (a) the Existing Loan Agreement, and (b) all
other agreements, documents and instruments related thereto, executed and/or
delivered prior to the date hereof.

1.62 “Existing Letters of Credit” shall mean, collectively, the outstanding
letters of credit issued for the account of a Borrower or Guarantor or for which
such Borrower or Guarantor is otherwise liable listed on Schedule 1.62 hereto
under the Existing Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

1.63 “Existing Loan Agreement” shall mean the Loan and Security Agreement, dated
as of December 7, 2005, among Agent, Lenders, Borrowers and Guarantors, as
amended prior to the date hereof.

1.64 “Extraordinary Receipts” shall mean any cash received by a Borrower or any
of its Subsidiaries not in the ordinary course of business (and not consisting
of proceeds from the sale of Inventory or the sale of Equipment in accordance
with Section 9.7(b)(ii)), including, without limitation, (i) proceeds of
insurance, (ii) condemnation awards (and payments in lieu thereof),
(iii) indemnity payments, (iv) foreign, United States, state or local tax
refunds, (v) pension plan reversions and (vi) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action;
provided, that, if no Cash Dominion Event has occurred, Extraordinary Receipts
shall not include cash in the aggregate amount for all Borrowers and their
Subsidiaries of less than $500,000 received by them in any fiscal year.

1.65 “Fee Letter” shall mean the letter agreement, dated of even date herewith,
by and among Borrowers, Guarantors and Agent, setting forth certain fees payable
by Borrowers to Agent for the benefit of itself and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.66 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Guarantor in connection with this Agreement;
provided, that, in no event shall the term Financing Agreements be deemed to
include any Hedge Agreement.

1.67 “Fixed Charge Coverage Ratio” Fixed Charge Coverage Ratio” shall mean, as
to any Person, with respect to any period, the ratio of (a) the amount equal to
EBITDA of such Person for such period to (b) the Fixed Charges of such Person
for such period.

1.68 “Fixed Charges” shall mean, as to any Person, with respect to any period,
the sum of, without duplication, (a) all Interest Expense during such period,
plus (b) all Capital Expenditures during such period (other than, as to Parent
and its Subsidiaries, Capital Expenditures made with the proceeds of
Indebtedness permitted for such purpose hereunder),

 

16



--------------------------------------------------------------------------------

plus (c) all regularly scheduled (as determined at the beginning of the
respective period) principal payments in respect of Indebtedness for borrowed
money (excluding payments in respect of Loans which do not result in a reduction
of the Maximum Credit and excluding Indebtedness with respect to Capital Leases
(and without duplicating items (a) and (c) of this definition, the interest
component with respect to Indebtedness under Capital Leases) during such period,
plus (d) dividends and other distributions, and repurchases and redemptions, in
respect of Capital Stock paid during such period, plus (e) cash costs paid under
any Hedge Agreement, plus (f) taxes paid during such period in cash.

1.69 “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

1.70 “Foreign Subsidiary” shall mean, a direct or indirect Subsidiary of Parent
organized or incorporated under the laws of a jurisdiction other than a state of
the United States of America, the United States of America or its territories or
its possessions.

1.71 “Funding Bank” shall have the meaning given to such term in Section 3.3
hereof.

1.72 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.17 hereof, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the most recent audited financial statements delivered to Agent prior to the
date hereof.

1.73 “Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

1.74 “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) C&D International Investment Holdings
Inc., a Delaware corporation; (b) C&D Energy Storage, LLC, a Delaware limited
liability company (c) C&D Charter Holdings, Inc., a Delaware corporation and
(d) any other Person that at any time after the date hereof becomes party to a
guarantee in favor of Agent or any Lender or otherwise liable on or with respect
to the Obligations or who is the owner of any property which is security for the
Obligations (other than Borrowers); each sometimes being referred to herein
individually as a “Guarantor”.

1.75 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include

 

17



--------------------------------------------------------------------------------

hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.76 “Hedge Agreement” shall mean an agreement between any Borrower or Guarantor
and Agent or any Bank Product Provider that is a swap agreement as such term is
defined in 11 U.S.C. Section 101, and including any rate swap agreement, basis
swap, forward rate agreement, commodity swap, interest rate option, forward
foreign exchange agreement, spot foreign exchange agreement, rate cap agreement
rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any the foregoing together with all supplements thereto) for the purpose of
protecting against or managing exposure to fluctuations in interest or exchange
rates, currency valuations or commodity prices; sometimes being collectively
referred to herein as “Hedge Agreements”.

1.77 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices); (c) all obligations as lessee under leases which have been, or
should be, in accordance with GAAP recorded as Capital Leases; (d) any
contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide

 

18



--------------------------------------------------------------------------------

that such Person is not liable therefor or such Person has no liability therefor
as a matter of law and (k) the principal and interest portions of all rental
obligations of such Person under any synthetic lease or similar off-balance
sheet financing where such transaction is considered to be borrowed money for
tax purposes but is classified as an operating lease in accordance with GAAP.

1.78 “Information Certificate” shall mean, collectively, the Amended and
Restated Information Certificate of Borrowers and Guarantors constituting
Exhibit B hereto containing material information with respect to Borrowers and
Guarantors, their respective businesses and assets provided by or on behalf of
Borrowers and Guarantors to Agent in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for herein.

1.79 “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright applications, copyright registrations,
trademarks, servicemarks, corporate, company, business or trade names, trade
styles, know-how, trade dress, tag lines, derivative works, business
identifiers, trademark and service mark applications, and licenses and rights to
use any of the foregoing and all applications, registrations and recordings
relating to any of the foregoing as may be filed in the United States Copyright
Office, the United States Patent and Trademark Office, the Canadian Intellectual
Property Office or in any similar office or agency of the United States or
Canada, any State, Province or Territory thereof, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges arising under applicable law with respect to any Borrower’s or
Guarantor’s use of any of the foregoing; all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing; all
rights to sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
logos, blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; trade secret rights, copyright rights, rights in works of
authorship, domain names and domain name registration; software and contract
rights relating to computer software programs, in whatever form created or
maintained.

1.80 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period (including the interest component of
Capital Leases for such period), including, without limitation, discounts in
connection with the sale of any Accounts and bank fees, commissions, discounts
and other fees and charges owed with respect to letters of credit, banker’s
acceptances or similar instruments.

1.81 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), or three (3) months duration as any Borrower (or
Administrative Borrower on behalf of such Borrower) may elect, the exact
duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or
Administrative Borrower on behalf of such Borrower) may not elect an Interest
Period which will end after the last day of the then-current term of this
Agreement.

 

19



--------------------------------------------------------------------------------

1.82 “Interest Rate” shall mean,

(a) as to Revolving Loans that are Prime Rate Loans, a rate equal to the Prime
Rate plus the Applicable Margin for Prime Rate Loans, and

(b) as to Eurodollar Rate Loans, a rate equal to the Adjusted Eurodollar Rate
plus the Applicable Margin for Eurodollar Rate Loans (in each case, based on the
London Interbank Offered Rate applicable for the Interest Period selected by a
Borrower, or by Administrative Borrower on behalf of such Borrower, as in effect
two (2) Business Days prior to the commencement of the Interest Period whether
such rate is higher or lower than any rate previously quoted to any Borrower or
Guarantor).

Notwithstanding anything to the contrary contained in this definition, the
Interest Rate shall mean the percentage per annum set forth above plus (in each
case) two (2%) percent per annum, at Agent’s option, (i) for the period (A) from
and after the effective date of termination or non-renewal hereof until such
time as all Obligations are indefeasibly paid and satisfied in full in
immediately available funds, or (B) from and after the date of the occurrence of
any Event of Default, and for so long as such Event of Default is continuing as
determined by Agent and (ii) on the Loans at any time outstanding in excess of
the Borrowing Base or the Maximum Credit (whether or not such excess(es) arise
or are made with or without Agent’s or any Lender’s knowledge or consent and
whether made before or after an Event of Default).

1.83 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

1.84 “Inventory Loan Limit” shall mean $30,000,000.

1.85 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agent, by and among Agent, any Borrower or
Guarantor (as the case may be) and any securities intermediary, commodity
intermediary or other person who has custody, control or possession of any
investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent and with such other terms
and conditions as Agent may require.

1.86 “Issuing Bank” shall mean Wells Fargo or any Lender that is approved by
Agent that shall issue a Letter of Credit for the account of a Borrower and have
agreed in a manner satisfactory to Agent to be subject to the terms hereof as an
Issuing Bank.

1.87 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

 

20



--------------------------------------------------------------------------------

1.88 “Letter of Credit Documents” shall mean, with respect to any Letter of
Credit, such Letter of Credit, any amendments thereto, any documents delivered
in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.

1.89 “Letter of Credit Limit” shall mean $15,000,000.

1.90 “Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time, plus
(b) the aggregate amount of all drawings under Letters of Credit for which
Issuing Bank has not at such time been reimbursed, plus (c) without duplication,
the aggregate amount of all payments made by each Lender to Issuing Bank with
respect to such Lender’s participation in Letters of Credit as provided in
Section 2.2 for which Borrowers have not at such time reimbursed the Lenders,
whether by way of a Revolving Loan or otherwise.

1.91 “Letters of Credit” shall mean all letters of credit (whether documentary
or stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by an Issuing Bank for the account of any Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof and
including, but not limited to, the Existing Letters of Credit.

1.92 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.93 “Loans” shall mean the Revolving Loans.

1.94 “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Rate Loan for the Interest Period applicable thereto, the rate of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in US Dollars at approximately 11:00 A.M. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates. If, for any reason, such rate is not available, the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Rate
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in US Dollars
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

1.95 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers; (b) the
legality, validity or enforceability of this Agreement or any of the other
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Agent upon the Collateral;
(d) the Collateral or its value; (e) the ability of any Borrower to repay the
Obligations

 

21



--------------------------------------------------------------------------------

or of any Borrower to perform its obligations under this Agreement or any of the
other Financing Agreements as and when to be performed; or (f) the ability of
Agent or any Lender to enforce the Obligations or realize upon the Collateral or
otherwise with respect to the rights and remedies of Agent and Lenders under
this Agreement or any of the other Financing Agreements; provided, that, a
Delisting Event shall not constitute a material adverse effect.

1.96 “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements), written or oral, of any Borrower or Guarantor
involving monetary liability of or to any Person in an amount in excess of
$2,500,000 in any fiscal year and (b) any other contract or other agreement
(other than the Financing Agreements), whether written or oral, to which any
Borrower or Guarantor is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a Material
Adverse Effect.

1.97 “Maximum Credit” shall mean the amount of $55,000,000.

1.98 “Mortgages” shall mean, individually and collectively, each of the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): (a) the Amended and
Restated Mortgage, Security Agreement, Fixture Filing and Assignment of Leases,
Rents and Profits, dated as of the date hereof, by Parent in favor of Agent
and/or Wells Fargo as collateral agent for Lenders with respect to the Real
Property and related assets of such Borrower located in Attica, Indiana, (b) the
Amended and Restated Mortgage, Security Agreement, Fixture Filing and Assignment
of Leases, Rents and Profits, dated as of the date hereof, by Parent in favor of
Agent and/or Wells Fargo as collateral agent for Lenders with respect to the
Real Property and related assets of such Borrower located in Milwaukee,
Wisconsin (c) the Amended and Restated Open-End Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases, Rents and Profits, dated as of the date
hereof, by Parent in favor of Agent and/or Wells Fargo as collateral agent for
Lenders with respect to the Real Property and related assets of such Borrower
located in Leola, Pennsylvania and (d) any mortgage, deed of trust or deed to
secure debt executed and delivered after the date hereof by any Borrower or
Guarantor with respect to any other Real Property of such Borrower or Guarantor
in favor of Agent and/or Wells Fargo as collateral agent for Lenders, including
any such agreement or instrument delivered pursuant to Section 9.20 hereof.

1.99 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate or with respect to which any Borrower,
Guarantor or any ERISA Affiliate may incur any liability.

1.100 “Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer
or other disposition of any asset or the sale or issuance of any Indebtedness by
any Person, the aggregate amount of cash received from time to time (whether as
initial consideration or through payment or disposition of deferred
consideration) by or on behalf of such Person in connection with such
transaction after deducting therefrom only (without duplication) (a) reasonable
and customary brokerage commissions, underwriting fees and discounts, legal
fees, accountant’s fees, investment banking fees, finder’s fees, other similar
fees and commissions and reasonable out-of-pocket expenses, (b) the amount of
taxes reasonably estimated by such Person to be actually and reasonably
attributable to such transaction, and (c) the amount of any Indebtedness secured
by a security interest, lien or other encumbrance (other than a security
interest, lien or other

 

22



--------------------------------------------------------------------------------

encumbrance created under any Financing Agreements) on such asset that, by the
terms of such transaction, is required to be repaid upon such disposition, in
each case to the extent, but only to the extent, that the amounts so deducted
are actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person or any Affiliate of
any Borrower and, in each case, are properly attributable to such transaction or
to the asset that is the subject thereof.

1.101 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.

1.102 “Obligations” shall mean (a) any and all Revolving Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers and Guarantors to
Agent or any Lender and/or any of their Affiliates or any Issuing Bank,
including principal, interest, charges, fees, costs and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
arising under this Agreement or any of the other Financing Agreements or on
account of any Letter of Credit and all other Letter of Credit Obligations,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to such Borrower under the United States
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and subject to the priority in right
of payment set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrowers or Guarantors to Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising;
provided, that, (i) as to any obligations, liabilities and indebtedness arising
under or pursuant to a Hedge Agreement, such obligations, liabilities and
indebtedness shall only be included within the Obligations if upon Agent’s
request, Agent shall have entered into an agreement, in form and substance
satisfactory to Agent, with the Bank Product Provider that is a counterparty to
such Hedge Agreement, as acknowledged and agreed to by Borrowers and Guarantors,
providing for the delivery to Agent by such counterparty of information with
respect to the amount of such obligations and providing for the other rights of
Agent and such Bank Product Provider in connection with such arrangements and
(ii) any Bank Product Provider, other than Wells Fargo and its Affiliates and
other than in connection with a Hedge Agreement, shall have delivered written
notice to Agent that (A) such Bank Product Provider has entered into a
transaction to provide Bank Products to a Borrower and Guarantor and (B) the
obligations arising pursuant to such Bank Products provided to Borrowers and
Guarantors constitute Obligations entitled to the benefits of the security
interest of Agent granted hereunder, and Agent shall have accepted such notice
in writing (provided, that, no such notice or acceptance shall be required as to
such obligations, liabilities and indebtedness arising under or pursuant to a
Bank

 

23



--------------------------------------------------------------------------------

Product provided by or owing to Wells Fargo or any of its Affiliates, and
(iii) in no event shall any Bank Product Provider acting in such capacity to
whom such obligations, liabilities or indebtedness are owing be deemed a Lender
for purposes hereof to the extent of and as to such obligations, liabilities or
indebtedness other than for purposes of Section 5.1 hereof and other than for
purposes of Sections 12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6
hereof and in no event shall such obligations be included in the Obligations to
the extent that the effect is that the value of the Collateral (as determined by
Agent) is less than the Obligations and in no event shall the approval of any
such person be required in connection with the release or termination of any
security interest or lien of Agent.

1.103 “Other Taxes” shall have the meaning given to such term in Section 6.5
hereof.

1.104 “Parent” shall mean C&D Technologies, Inc., a Delaware corporation, and
its successors and assigns.

1.105 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 13.7 of this Agreement
governing participations.

1.106 “Pension Plan” shall mean a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which any Borrower or Guarantor sponsors,
maintains, or to which any Borrower, Guarantor or ERISA Affiliate makes, is
making, or is obligated to make contributions, other than a Multiemployer Plan.

1.107 “Permitted Investments” shall mean each of the following:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) Investments in cash or Cash Equivalents; provided, that, (i) at any time on
and after a Cash Dominion Event, no Loans are then outstanding and (ii) the
terms and conditions of Section 5.2 hereof shall have been satisfied with
respect to the deposit account, investment account or other account in which
such cash or Cash Equivalents are held, except that this clause (ii) shall not
apply to Investments by Borrowers in cash or Cash Equivalents maintained at any
such time in accounts at financial institutions outside the United States to the
extent that the aggregate amount maintained in all such accounts is less than
the US Dollar Equivalent of US$1,000,000;

(c) Investments by a Borrower or Guarantor in a Borrower or Guarantor, in each
case after the date hereof; provided, that, (i) to the extent that such
Investment gives rise to any Indebtedness, such Indebtedness is permitted
hereunder and (ii) to the extent that such Investment gives rise to the issuance
of any shares of Capital Stock, such issuance is permitted hereunder;

(d) the existing Investments of each Borrower and Guarantor as of the date
hereof in its Subsidiaries that are not Borrowers or Guarantors; provided, that,
no Borrower or Guarantor shall have any further obligations or liabilities to
make any capital contributions or other additional investments or other payments
to or in or for the benefit of any of such Subsidiaries;

 

24



--------------------------------------------------------------------------------

(e) loans and advances by any Borrower or Guarantor to employees of such
Borrower or Guarantor not to exceed the principal amount of $500,000 in the
aggregate at any time outstanding for: (i) reasonably and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor and (ii) reasonable
and necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);

(f) loans or advances to, or investments in, Foreign Subsidiaries by any
Borrower or Guarantor not to exceed the aggregate principal amount at any time
outstanding equal to the lesser of (i) the US Dollar Equivalent of US$1,000,000
and (ii) the US Dollar Equivalent of US$1,000,000 minus the aggregate principal
amount of all guarantees by Borrowers and Guarantors pursuant to Section 9.9(f)
hereof; provided, that, (A) Excess Availability shall have been not less than
$30,000,000, for each of the thirty (30) consecutive days immediately prior to
the date of any such loan or advance and after giving effect to such loan or
advance Excess Availability shall be not less than $30,000,000 and (B) as of the
date of any such loan, advance, or investment no Default or Event of Default
shall exist or have occurred and be continuing;

(g) stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request;

(h) obligations of account debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note by such Borrower or
Guarantor, such promissory note shall be endorsed to the order of Agent by such
Borrower or Guarantor and promptly delivered to Agent as so endorsed;

(i) loans by Borrowers to customers of Borrowers in an aggregate amount at any
time outstanding not to exceed the US Dollar Equivalent of US$500,000;

1.108 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited or unlimited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.109 “Plan” shall mean an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.

 

25



--------------------------------------------------------------------------------

1.110 “PPSA” shall mean the Personal Property Security Act (Ontario), the Civil
Code of Quebec or any other applicable Canadian Federal, Provincial or
Territorial statute pertaining to the granting, perfecting, priority or ranking
of security interests, liens, hypothecs or other encumbrances on personal
property, and any successor statutes, together with any regulations thereunder,
in each case as in effect from time to time. References to sections of the PPSA
shall be construed to also refer to any successor sections.

1.111 “Prime Rate” shall mean the rate from time to time publicly announced by
Wells Fargo, or its successors, as its prime rate, whether or not such announced
rate is the best rate available at such bank.

1.112 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.

1.113 “Priority Payables” shall mean, as to any Borrower or Guarantor at any
time, (a) the full amount of the liabilities of such Borrower or Guarantor at
such time which (i) have a trust imposed to provide for payment or a security
interest, pledge, lien, hypothec or charge ranking or capable of ranking senior
to or pari passu with security interests, liens, hypothecs or charges securing
the Obligations on any of the Eligible Accounts or Eligible Inventory of such
Borrower or Guarantor under Federal, Provincial, Territorial, county, district,
municipal, or local law in Canada or (ii) have a right imposed to provide for
payment ranking or capable of ranking senior to or pari passu with the
Obligations under local or national law, regulation or directive, including, but
not limited to, claims for unremitted and/or accelerated rents, taxes, wages,
withholdings taxes, VAT and other amounts payable to an insolvency
administrator, employee withholdings or deductions and vacation pay, workers’
compensation obligations, government royalties or pension fund obligations in
each case to the extent such trust, or security interest, lien, hypothec or
charge has been or may be imposed and (b) the amount equal to the percentage
applicable to Inventory in the calculation of the Borrowing Base multiplied by
the aggregate Value of the Eligible Inventory which Agent, in good faith,
considers is or may be subject to retention of title by a supplier or a right of
a supplier to recover possession thereof under Federal, Provincial, Territorial,
county, district, municipal, or local law in Canada, where such supplier’s right
has priority over the security interests, liens, hypothecs or charges securing
the Obligations, including, without limitation, Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction (provided, that, to the extent such
Inventory has been identified and has been excluded from Eligible Inventory, the
amount owing to the supplier shall not be considered a Priority Payable).

1.114 “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.

 

26



--------------------------------------------------------------------------------

1.115 “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by net income, whether Federal, State, county or local, and whether
foreign or domestic, that are paid or payable by any Person in respect of any
period in accordance with GAAP.

1.116 “Quarterly Average Excess Availability” shall mean, at any time, the daily
average of the aggregate Excess Availability of Borrowers for the immediately
preceding calendar quarter as calculated by Agent.

1.117 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located,
including the real property and related assets more particularly described in
the Mortgages.

1.118 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or
(e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to any Borrower or
Guarantor, whether from the sale and lease of goods or other property, licensing
of any property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

1.119 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices including, internet storage sites, file cabinets or containers in or on
which the foregoing are stored (including any rights of any Borrower or
Guarantor with respect to the foregoing maintained with or by any other person).

1.120 “Reference Bank” shall mean Wells Fargo Bank, National Association, or
such other bank as Agent may from time to time designate.

 

27



--------------------------------------------------------------------------------

1.121 “Register” shall have the meaning set forth in Section 13.7 hereof.

1.122 “Registration Rights Agreements” shall mean, collectively, (i) that
certain Registration Rights Agreement dated November 21, 2005, among Parent,
Credit Suisse First Boston LLC and Wachovia Capital Markets, LLC, and (ii) that
certain Registration Rights Agreement dated November 21, 2006, between Parent
and the several purchasers named in Schedule I thereto.

1.123 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Loans and Letters of Credit which would otherwise be available to any
Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent in good
faith and in accordance with its customary practices, adversely affect, or would
have a reasonable likelihood of adversely affecting, either (i) the Collateral
or any other property which is security for the Obligations, its value or the
amount that might be received by Agent from the sale or other disposition or
realization upon such Collateral, or (ii) the assets, business or prospects of
any Borrower or Guarantor or (iii) the security interests and other rights of
Agent or any Lender in the Collateral (including the enforceability, perfection
and priority thereof) or (b) to reflect Agent’s good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Guarantor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letters of
Credit as provided in Section 2.2 hereof, (d) to reflect the amounts of Priority
Payables, or (e) in respect of any state of facts which Agent determines in good
faith constitutes a Default or an Event of Default. Without limiting the
generality of the foregoing, Reserves may, at Agent’s option, be established to
reflect: dilution with respect to the Accounts (based on the ratio of the
aggregate amount of non-cash reductions in Accounts for any period to the
aggregate dollar amount of the sales of such Borrower for such period) as
calculated by Agent for any period is or is reasonably anticipated to be greater
than five (5%) percent; returns, discounts, claims, credits and allowances of
any nature that are not paid pursuant to the reduction of Accounts; sales,
excise or similar taxes included in the amount of any Accounts reported to
Agent; a change in the turnover, age or mix of the categories of Inventory that
adversely affects the aggregate value of all Inventory; amounts due or to become
due to owners and lessors of premises where any Collateral is located, other
than for those locations where Agent has received a Collateral Access Agreement
that Agent has accepted in writing; obligations, liabilities or indebtedness
(contingent or otherwise) of Borrowers or Guarantors to a Bank Product Provider
arising under or in connection with any Hedge Agreement of any Borrower or
Guarantor with such Bank Product Provider or as such Person may otherwise
require in connection therewith to the extent that such obligations, liabilities
or indebtedness constitute Obligations as such term is defined herein or
otherwise receive the benefit of the security interest of Agent in any
Collateral; and wages due or to become due to employees of Borrowers and
Guarantors employed in Wisconsin, to the extent that any failure fully to pay
such wages when due could give rise to a statutory lien in any assets of
Borrowers or Guarantors. The amount of any Reserve established by Agent shall
have a reasonable relationship to the event, condition or other matter which is
the basis for such reserve as determined by Agent in good faith and in
accordance with its customary practices and to the extent that such Reserve is
in respect of amounts that may be payable to third parties, Agent may, at its
option, deduct such Reserves from the Maximum Credit, at any time that the
Maximum Credit is less than the Borrowing Base. All Reserves with respect to

 

28



--------------------------------------------------------------------------------

Obligations in respect of Bank Products shall be deducted from the lesser of the
Maximum Credit and the Borrowing Base. The Reserves shall include, in addition,
and not in limitation, the Availability Block and the Warranty Reserve.

1.124 “Restricted Payments” shall mean (a) any cash dividend or other cash
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of Parent or any of its Subsidiaries, as the case may be, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment on account of, or purchase or other acquisition for value, direct or
indirect, of any shares of any class of Capital Stock of Parent or any of its
Subsidiaries, except for any redemption, retirement, sinking funds or similar
payment payable solely in such shares of that class of stock or in any class of
stock junior to that class, (c) any cash payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any shares of any class of Capital Stock of
Parent or any of its Subsidiaries now or hereafter outstanding, or (d) any
payment to any Affiliate of any Borrower except to the extent expressly
permitted in this Loan Agreement; sometimes being referred to herein
individually as a “Restricted Payment”.

1.125 “Revolving Loans” shall mean the loans now or hereafter made by or on
behalf of any Lender or by Agent for the account of any Lender on a revolving
basis pursuant to the Credit Facility (involving advances, repayments and
readvances) as set forth in Section 2.1 hereof.

1.126 “Secured Parties” shall mean, collectively, (a) Agent, (b) Lenders,
(c) the Issuing Bank and (d) any Bank Product Provider; provided, that, (i) as
to any Bank Product Provider, only to the extent of the Obligations owing to
such Bank Product Provider and (ii) such parties are sometimes referred to
herein individually as a “Secured Party”.

1.127 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

1.128 “Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

1.129 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited or unlimited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees,
members or other controlling persons, or an equivalent controlling interest
therein, of such Person is, at the time, directly or indirectly, owned by such
Person and/or one or more subsidiaries of such Person.

 

29



--------------------------------------------------------------------------------

1.130 “Termination Date” shall have the meaning set forth in Section 13.1
hereof.

1.131 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).

1.132 “US Dollar Equivalent” shall mean at any time (a) as to any amount
denominated in US Dollars, the amount thereof at such time, and (b) as to any
amount denominated in any other currency, the equivalent amount in US Dollars
calculated by Agent at such time using the Currency Exchange Convention in
effect on the Business Day of determination.

1.133 “US Dollars”, “US$” and “$” shall each mean lawful currency of the United
States of America.

1.134 “Value” shall mean, as determined by Agent in good faith and in accordance
with its customary practices, with respect to Inventory, the lower of (a) cost
computed on a first-in first-out basis in accordance with GAAP or (b) market
value; provided, that, for purposes of the calculation of the Borrowing Base,
(i) the Value of the Inventory shall not include: (A) the portion of the value
of Inventory equal to the profit earned by any Affiliate on the sale thereof to
any Borrower or (B) write-ups or write-downs in value with respect to currency
exchange rates and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent appraisal of the Inventory received and accepted
by Agent prior to the date hereof, if any.

1.135 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.136 “Warranty Reserve” shall mean, without limitation upon the rights of Agent
to establish and maintain other Reserves under the Loan Agreement, an additional
Reserve in an amount equal to the full amount of the accrued potential liability
of Borrowers in respect of warranties extended to their customers in connection
with the sale of Inventory at any given time calculated pursuant to the
methodology historically utilized by Borrowers (based upon the immediately
preceding 5-year period to establish such potential liability (“the Exposure”);
provided, however, that the amount of the Warranty Reserve shall be reduced by
an amount equal to seventy-five (75%) percent of the difference between the
Exposure and the aggregate amount of the actual expenses incurred by Borrowers
in respect of such warranties during the immediately preceding four quarters.
The Warranty Reserve shall constitute a Reserve for all purposes under the Loan
Agreement.

 

30



--------------------------------------------------------------------------------

1.137 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

1.138 “Wells Fargo” shall mean Wells Fargo Bank, National Association, in its
individual capacity, and its successors and assigns.

SECTION 2. CREDIT FACILITIES

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to each Borrower from time to time in amounts requested by such Borrower (or
Administrative Borrower on behalf of such Borrower), up to the aggregate amount
outstanding for all Lenders at any time equal to the lesser of: (i) the
Borrowing Base at such time or (ii) the Maximum Credit at such time.

(b) On the terms and subject to the conditions hereof, each Borrower may from
time to time borrow, prepay and reborrow Revolving Loans. No Lender shall be
required to make any Revolving Loan, if, after giving effect thereto the
aggregate outstanding principal amount of all Revolving Loans of such Lender,
together with such Lender’s Pro Rata Share of the aggregate amount of all Letter
of Credit Obligations, would exceed such Lender’s Commitment. All Revolving
Loans shall be subject to the settlement among Lenders as provided for in
Section 6.11 hereof.

(c) Upon the making of a Special Agent Advance (whether before or after the
occurrence of a Default or Event of Default) or any Loan by Agent as provided in
Section 6.11, without further action by any party hereto, each Lender shall be
deemed to have irrevocably and unconditionally purchased and received from
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Pro Rata Share in such Special Agent Advance or
other Loan. To the extent that there is no settlement in accordance with
Section 6.11 below, Agent, may at any time, require the Lenders to fund their
participations. From and after the date, if any, on which any Lender has funded
its participation in any Special Agent Advance or other Loan, Agent shall
promptly distribute to such Lender, such Lender’s Pro Rata Share of all payments
of principal and interest received by Agent in respect of such Special Agent
Advance or other Loan.

(d) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Obligations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Revolving Loans and Letter of
Credit Obligations outstanding at any time shall not exceed the Borrowing Base,
and (iii) the aggregate principal amount of Loans outstanding at any time based
on Eligible Inventory shall not exceed the Inventory Loan Limit.

 

31



--------------------------------------------------------------------------------

(e) In the event that (i) the aggregate amount of the Loans and the Letter of
Credit Obligations outstanding at any time exceed the Maximum Credit, or
(ii) except as otherwise provided herein, the aggregate principal amount of the
Revolving Loans and Letter of Credit Obligations outstanding exceed the
Borrowing Base, or (iii) the aggregate principal amount of Loans outstanding at
any time based on Eligible Inventory exceeds the Inventory Loan Limit, such
event shall not limit, waive or otherwise affect any rights of Agent or Lenders
in such circumstances or on any future occasions and Borrowers shall, upon
demand by Agent, which may be made at any time or from time to time, immediately
repay to Agent the entire amount of any such excess(es), and only such
excess(es), for which payment is demanded.

2.2 Letters of Credit.

(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Agent agrees to cause Issuing Bank to
issue, and Issuing Bank agrees to issue, for the account of such Borrower one or
more Letters of Credit, for the ratable risk of each Lender according to its Pro
Rata Share, containing terms and conditions acceptable to Agent and Issuing
Bank.

(b) The Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall give Agent and Issuing Bank three (3) Business
Days’ prior written notice of such Borrower’s request for the issuance of a
Letter of Credit. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the effective date
(which date shall be a Business Day and in no event shall be a date less than
ten (10) days prior to the end of the then current term of this Agreement) of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the date on which such requested
Letter of Credit is to expire (which date shall be a Business Day and shall not
be more than one year from the date of issuance), the purpose for which such
Letter of Credit is to be issued, and the beneficiary of the requested Letter of
Credit. The Borrower requesting the Letter of Credit (or Administrative Borrower
on behalf of such Borrower) shall attach to such notice the proposed terms of
the Letter of Credit. The renewal or extension of any Letter of Credit shall,
for purposes hereof be treated in all respects the same as the issuance of a new
Letter of Credit hereunder.

(c) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Agent: (i) the Borrower requesting such Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall have delivered to
Issuing Bank at such times and in such manner as Issuing Bank may require, an
application, in form and substance satisfactory to Issuing Bank and Agent, for
the issuance of the Letter of Credit and such other Letter of Credit Documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to Agent and Issuing Bank,
(ii) as of the date of issuance, no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center

 

32



--------------------------------------------------------------------------------

banks generally shall prohibit, or request that Issuing Bank refrain from, the
issuance of letters of credit generally or the issuance of such Letter of
Credit, (iii) after giving effect to the issuance of such Letter of Credit, the
Letter of Credit Obligations shall not exceed the Letter of Credit Limit, and
(iv) the Excess Availability of the Borrower requesting such Letter of Credit,
prior to giving effect to any Reserves with respect to such Letter of Credit, on
the date of the proposed issuance of any Letter of Credit shall be equal to or
greater than: (A) if the proposed Letter of Credit is for the purpose of
purchasing Eligible Inventory and the documents of title with respect thereto
are consigned to Issuing Bank, the sum of (1) the percentage equal to one
hundred (100%) percent minus the then applicable percentage with respect to
Eligible Inventory set forth in the definition of the term Borrowing Base
multiplied by the Value of such Eligible Inventory, plus (2) freight, taxes,
duty and other amounts which Agent estimates must be paid in connection with
such Inventory upon arrival and for delivery to one of such Borrower’s locations
for Eligible Inventory within the United States of America or Canada and (B) if
the proposed Letter of Credit is for any other purpose or the documents of title
are not consigned to Issuing Bank in connection with a Letter of Credit for the
purpose of purchasing Inventory, an amount equal to one hundred (100%) percent
of the Letter of Credit Obligations with respect thereto. Effective on the
issuance of each Letter of Credit, a Reserve shall be established in the
applicable amount set forth in Section 2.2(c)(iv)(A) or Section 2.2(c)(iv)(B).

(d) Except in Agent’s discretion, with the consent of all Lenders, the amount of
all outstanding Letter of Credit Obligations shall not at any time exceed the
Letter of Credit Limit.

(e) Each Borrower shall reimburse immediately Issuing Bank for any draw under
any Letter of Credit issued for the account of such Borrower and pay Issuing
Bank the amount of all other charges and fees payable to Issuing Bank in
connection with any Letter of Credit issued for the account of such Borrower
immediately when due, irrespective of any claim, setoff, defense or other right
which such Borrower may have at any time against Issuing Bank or any other
Person. Each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account such Letter of Credit was issued to Agent for a Prime Rate Loan in
the amount of such drawing or other amount then due, and shall be made by Agent
on behalf of Lenders as a Loan (or Special Agent Advance, as the case may be).
The date of such Loan shall be the date of the drawing or as to other amounts,
the due date therefor. Any payments made by or on behalf of Agent or any Lender
to Issuing Bank and/or related parties in connection with any Letter of Credit
shall constitute additional Loans to such Borrower pursuant to this Section 2
(or Special Agent Advances as the case may be).

(f) Borrowers and Guarantors shall indemnify and hold Agent and Lenders harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which Agent or any Lender may suffer or incur in connection with any
Letter of Credit and any documents, drafts or acceptances relating thereto,
including any losses, claims, damages, liabilities, costs and expenses due to
any action taken by Issuing Bank or correspondent with respect to any Letter of
Credit, except for such losses, claims, damages, liabilities, costs or expenses
that are a direct result of the gross negligence or willful misconduct of Agent
or any Lender as determined pursuant to a final non-appealable order of a court
of competent jurisdiction. Each Borrower and Guarantor assumes all risks with
respect to the acts or omissions of the drawer under or beneficiary of any
Letter of Credit and for such purposes the drawer or beneficiary shall be

 

33



--------------------------------------------------------------------------------

deemed such Borrower’s agent. Each Borrower and Guarantor assumes all risks for,
and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit or any documents,
drafts or acceptances thereunder. Each Borrower and Guarantor hereby releases
and holds Agent and Lenders harmless from and against any acts, waivers, errors,
delays or omissions with respect to or relating to any Letter of Credit, except
for the gross negligence or willful misconduct of Agent or any Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.2(f) shall survive the payment of
Obligations and the termination of this Agreement.

(g) In connection with Inventory purchased pursuant to any Letter of Credit,
Borrowers and Guarantors shall, at Agent’s request, instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or others receiving or holding
cash, checks, Inventory, documents or instruments in which Agent holds a
security interest that upon Agent’s request, such items are to be delivered to
Agent and/or subject to Agent’s order, and if they shall come into such
Borrower’s or Guarantor’s possession, to deliver them, upon Agent’s request, to
Agent in their original form. Except as otherwise provided herein, Agent shall
not exercise such right to request such items so long as no Default or Event of
Default shall exist or have occurred and be continuing. Except as Agent may
otherwise specify, Borrowers and Guarantors shall designate Issuing Bank as the
consignee on all bills of lading and other negotiable and non-negotiable
documents.

(h) Each Borrower and Guarantor hereby irrevocably authorizes and directs
Issuing Bank to name such Borrower or Guarantor as the account party therein and
to deliver to Agent all instruments, documents and other writings and property
received by Issuing Bank pursuant to the Letter of Credit and to accept and rely
upon Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the Letter of Credit Documents with
respect thereto. Nothing contained herein shall be deemed or construed to grant
any Borrower or Guarantor any right or authority to pledge the credit of Agent
or any Lender in any manner. Borrowers and Guarantors shall be bound by any
reasonable interpretation made in good faith by Agent, or Issuing Bank under or
in connection with any Letter of Credit Accommodation or any documents, drafts
or acceptances thereunder, notwithstanding that such interpretation may be
inconsistent with any instructions of any Borrower or Guarantor.

(i) Immediately upon the issuance or amendment of any Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Pro Rata Share of the liability with respect to
such Letter of Credit and the obligations of Borrowers with respect thereto
(including all Letter of Credit Obligations with respect thereto). Each Lender
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit. Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that Issuing Bank has not
been reimbursed or otherwise paid as required hereunder or under any such Letter
of Credit, each such Lender shall pay to Issuing Bank its Pro Rata Share of such
unreimbursed drawing or other amounts then due to Issuing Bank in connection
therewith.

(j) The obligations of Borrowers to pay Letter of Credit Obligations and the
obligations of Lenders to make payments to Agent for the account of Issuing Bank
with respect

 

34



--------------------------------------------------------------------------------

to Letters of Credit shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances, whatsoever, notwithstanding the occurrence or continuance
of any Default, Event of Default, the failure to satisfy any other condition set
forth in Section 4 or any other event or circumstance. If such amount is not
made available by a Lender when due, Agent shall be entitled to recover such
amount on demand from such Lender with interest thereon, for each day from the
date such amount was due until the date such amount is paid to Agent at the
interest rate then payable by any Borrower in respect of Loans that are Prime
Rate Loans. Any such reimbursement shall not relieve or otherwise impair the
obligation of Borrowers to reimburse Issuing Bank under any Letter of Credit or
make any other payment in connection therewith.

2.3 Mandatory Prepayments. Notwithstanding the provisions of Section 6.4 hereof,
so long as no Event of Default exists or has occurred and is continuing:

(a) Upon the receipt by any Borrower or any of its Subsidiaries of any
Extraordinary Receipts, Borrowers shall immediately prepay the Obligations as
set forth below, in an amount equal to 100% of such Extraordinary Receipts, net
of any reasonable expenses incurred in collecting such Extraordinary Receipts;

(i) if such Extraordinary Receipts are the proceeds of Collateral (other than
Capital Stock), then such proceeds shall be applied, first, to the outstanding
principal amount of the Loans based on Equipment Availability and the Equipment
Availability shall thereupon be permanently reduced by the amount of such
proceeds applied to the outstanding principal amount of the Loans based on
Equipment Availability, and second, to the outstanding principal amount of the
Loans.

provided, however, that (A) so long as no Default or an Event of Default has
occurred and is continuing, on the date such Person receives Extraordinary
Receipts consisting of insurance proceeds from one or more policies covering, or
proceeds from any judgment, settlement, condemnation or other cause of action in
respect of, the loss, damage, taking or theft of any property or assets, such
Extraordinary Receipts received by the Borrowers may, at the option of the
Borrowers, be applied to repair, refurbish or replace such property or assets or
acquire replacement property or assets for the property or assets so lost,
damaged or stolen or other property or assets used or useful in the business of
any Borrower for the property or assets so disposed, provided, that (x) the
Agent for the benefit of the Lenders has a first-priority Lien on such
replacement (or repaired or restored) property or assets, (y) the Borrowers
deliver a certificate to the Agent within ten (10) days after the date of
receipt of such Extraordinary Receipts stating that such Extraordinary Receipts
shall be used to repair or refurbish such property or assets or to acquire such
replacement property or assets for the property or assets so lost, damaged or
stolen or such other property or assets used or useful in the business of any
Borrower within one hundred and twenty (120) days after the date of receipt of
such Extraordinary Receipts that are not the proceeds of Real Property or one
hundred and eighty (180) days after the date of receipt of such Extraordinary
Proceeds that are the proceeds of Real Property (which certificate shall set
forth an estimate of the Extraordinary Receipts to be so expended), and (z) if
such Extraordinary Receipts are the proceeds of Real Property and aggregate
$1,500,000 or more, the Borrowers shall obtain the prior written consent of the
Agent and (B) if all or any portion of such Extraordinary Receipts are not so
used within the 120-day or 180-day period, as applicable, such unused
Extraordinary Receipts shall be applied to prepay the Obligations in accordance
with this Section 2.3(a). Pending such reinvestment, the Extraordinary Receipts
shall be applied as a prepayment of Loans.

 

35



--------------------------------------------------------------------------------

(b) Upon the issuance or sale by any Borrower or any of its Subsidiaries of
Capital Stock of such Borrower or Subsidiary as permitted in Sections
9.7(b)(iii) and (iv) hereof, or the issuance or incurrence by any Borrower or
any of its Subsidiaries of any Indebtedness of the type described in
Section 9.9(g), Borrowers shall immediately prepay the Obligations, in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
therewith as follows: first, to the outstanding principal amount of the Loans
based on Equipment Availability, and second, to the outstanding principal amount
of the Revolving Loans. The provisions of this subsection (b) shall not be
deemed to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.

(c) Notwithstanding anything to the contrary in this Section 2.3, all
prepayments of principal under this Section 2.3 shall be made together with
accrued and unpaid interest thereon to the date of such prepayment.

2.4 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Obligations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.

2.5 Joint and Several Liability. Each Borrower shall be jointly and severally
liable for all amounts due to Agent and Lenders under this Agreement and the
other Financing Agreements, regardless of which Borrower actually receives the
Loans or Letters of Credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans, Letters of Credit
or other extensions of credit on its books and records. All references herein or
in any of the other Financing Agreements to any of the obligations of Borrowers
to make any payment hereunder or thereunder shall constitute joint and several
obligations of Borrowers. The Obligations with respect to Loans made to a
Borrower, and the Obligations arising as a result of the joint and several
liability of a Borrower hereunder, with respect to Loans made to another
Borrower, shall be separate and distinct obligations, but all such other
Obligations shall be primary obligations of all Borrowers. The Obligations
arising as a result of the joint and several liability of a Borrower hereunder
with respect to Loans, Letters of Credit or other extensions of credit made to
each other Borrower shall, to the fullest extent permitted by law, be
unconditional irrespective of (a) the validity or enforceability, avoidance or
subordination of the Obligations of such other Borrower or of any promissory
note or other document evidencing all or any part of the Obligations of such
other Borrower, (b) the absence of any attempt to collect the Obligations from
such Borrower, any Obligor or any other security therefor, or the absence of any
other action to enforce the same, (c) the waiver, consent, extension,
forbearance or granting of any indulgence by Agent or any Lender with respect to
any provisions of any instrument evidencing the Obligations of such other
Borrower, or any part thereof, or any other agreement now or hereafter executed
by the other Borrower and delivered to Agent or any Lender, (d) the failure by
Agent or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights and maintain its security or collateral
for the Obligations of such other Borrower, (e) the election of Agent and
Lenders in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, (f) the disallowance
of all or any portion of the claim(s) of Agent or any Lender for the repayment
of the Obligations of such other Borrower under Section 502 of the Bankruptcy
Code,

 

36



--------------------------------------------------------------------------------

or (g) any other circumstances which might constitute a legal or equitable
discharge or defense of an Obligor or of such other Borrower. With respect to
the Obligations arising as a result of the joint and several liability of a
Borrower hereunder with respect to Loans, Letters of Credit or other extensions
of credit made to another Borrower hereunder, each Borrower waives, until the
Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which
Agent or any Lender now has or may hereafter have against any Borrower or
Obligor and any benefit of, and any right to participate in, any security or
collateral given to Agent or any Lender. At any time an Event of Default exists
or has occurred and is continuing, Agent may proceed directly and at once,
without notice, against any Borrower to collect and recover the full amount, or
any portion of the Obligations, without first proceeding against the other
Borrower or any other Person, or against any security or collateral for the
Obligations. Each Borrower consents and agrees that Agent and Lenders shall be
under no obligation to marshall any assets in favor of any Borrower or against
or in payment of any or all of the Obligations.

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder on and after the date of any Event of Default or termination
hereof shall be payable on demand.

(b) Each Borrower (or Administrative Borrower on behalf of such Borrower) may
from time to time request Eurodollar Rate Loans or may request that Prime Rate
Loans be converted to Eurodollar Rate Loans or that any existing Eurodollar Rate
Loans continue for an additional Interest Period. Such request from a Borrower
(or Administrative Borrower on behalf of such Borrower) shall specify the amount
of the Eurodollar Rate Loans or the amount of the Prime Rate Loans to be
converted to Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to
be continued (subject to the limits set forth below) and the Interest Period to
be applicable to such Eurodollar Rate Loans. Subject to the terms and conditions
contained herein, three (3) Business Days after receipt by Agent of such a
request from a Borrower (or Administrative Borrower on behalf of such Borrower),
such Eurodollar Rate Loans shall be made or Prime Rate Loans shall be converted
to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue, as the
case may be, provided, that, (i) no Default or Event of Default shall exist or
have occurred and be continuing, (ii) no party hereto shall have sent any notice
of termination of this Agreement, (iii) such Borrower (or Administrative
Borrower on behalf of such Borrower) shall have complied with such customary
procedures as are established by Agent and specified by Agent to Administrative
Borrower from time to time for requests by Borrowers for Eurodollar Rate Loans,
(iv) no more than four (4) Interest Periods may be in effect at any one time,
(v) the aggregate amount of the Eurodollar Rate Loans must be in an amount not
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
and (vi) Agent and each Lender shall have determined that the Interest Period or
Adjusted Eurodollar Rate is available to Agent and such Lender and can be
readily determined as of the date of the request for such Eurodollar Rate Loan
by such Borrower. Any request by or on behalf of a Borrower for Eurodollar Rate
Loans or to convert Prime Rate Loans to Eurodollar Rate Loans or to continue any
existing Eurodollar Rate Loans shall be irrevocable. Notwithstanding anything to
the contrary contained herein, Agent and Lenders shall not be required to
purchase US Dollar

 

37



--------------------------------------------------------------------------------

deposits in the London interbank market or other applicable Eurodollar Rate
market to fund any Eurodollar Rate Loans, but the provisions hereof shall be
deemed to apply as if Agent and Lenders had purchased such deposits to fund the
Eurodollar Rate Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to
Parent, be subsequently converted to Prime Rate Loans in the event that this
Agreement shall terminate or not be renewed. Borrowers shall pay to Agent, for
the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account of any Borrower) any amounts required to compensate any
Lender or Participant for any loss (including loss of anticipated profits), cost
or expense incurred by such person, as a result of the conversion of Eurodollar
Rate Loans to Prime Rate Loans pursuant to any of the foregoing.

(d) Interest shall be payable by Borrowers to Agent, for the account of Lenders,
(i) monthly in arrears not later than the first day of each calendar month with
respect to all Loans which are Prime Rate Loans and (b) on the last day of each
Interest Period in respect of each Eurodollar Rate Loan; provided, that, if
Administrative Borrower has selected an Interest Period of six months, then, in
addition on the corresponding date of the third month of such Interest Period,
in each case, calculated on the basis of a three hundred sixty (360) day year
and actual days elapsed. The interest rate on non-contingent Obligations (other
than Eurodollar Rate Loans) shall increase or decrease by an amount equal to
each increase or decrease in the Prime Rate effective on the date of any change
in such Prime Rate. In no event shall charges constituting interest payable by
Borrowers to Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

(e) For purposes of disclosure under the Interest Act (Canada), where interest
is calculated pursuant thereto at a rate based upon a three hundred sixty
(360) day year or three hundred sixty-five (365) day year (the “First Rate”),
the rate or percentage of interest on a yearly basis is equivalent to such First
Rate multiplied by the actual number of days in the year divided by three
hundred sixty (360) or three hundred sixty-five (365), as applicable.

(f) Notwithstanding the provisions of this Section 3 or any other provision of
this Agreement, in no event shall the aggregate “interest” (as that term is
defined in Section 347 of the Criminal Code (Canada)) with respect to any Loans
to a Borrower exceed the effective annual rate of interest on the “credit
advanced” (as defined therein) lawfully permitted under Section 347 of the
Criminal Code (Canada). The effective annual rate of interest for such purpose
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the applicable Loan to a Borrower, and in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Agent will be conclusive for the purposes of such
determination. A certificate of an authorized signing officer of Agent as to
each rate of interest payable hereunder from time to time shall be conclusive
evidence of such rate in the absence of manifest error.

 

38



--------------------------------------------------------------------------------

3.2 Fees.

Borrowers shall pay to Agent, for the account of Lenders, monthly an unused line
fee at a rate equal to one (1%) percent (on a per annum basis) calculated upon
the amount by which the Maximum Credit exceeds the average daily principal
balance of the outstanding Loans and Letters of Credit during the immediately
preceding month (or part thereof) while the Loan Agreement is in effect and for
so long thereafter as any Obligations are outstanding. Such fee shall be payable
on the first day of each month in arrears and shall be calculated based on a
three hundred sixty (360) day year and actual days elapsed.

(a) Borrowers shall pay to Agent, for the account of Lenders, a fee at a rate
equal to the Applicable L/C Rate on the average daily maximum amount available
to be drawn under all Letters of Credit for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
computed for each day from the date of issuance to the date of expiration;
except that Borrowers shall pay, at Agent’s option, without notice, such fee at
a rate two (2%) percent greater than the otherwise applicable rate on such
average daily maximum amount for: (i) the period from and after the date of
termination or non-renewal hereof until Lenders have received full and final
payment of all Obligations (notwithstanding entry of a judgment against any
Borrower or Guarantor) and (ii) the period from and after the date of the
occurrence of an Event of Default for so long as such Event of Default is
continuing as determined by Agent. Such letter of credit fees shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination or non-renewal of this Agreement. In addition to the letter of
credit fees provided above, Borrowers shall pay to Issuing Bank for its own
account (without sharing with Lenders) the letter of credit fronting and
negotiation fees agreed to by Borrowers and Issuing Bank from time to time and
the customary charges from time to time of Issuing Bank with respect to the
issuance, amendment, transfer, administration, cancellation and conversion of,
and drawings under, such Letters of Credit.

(b) Borrowers shall pay to Agent the other fees and amounts set forth in the Fee
Letter in the amounts and at the times specified therein. To the extent payment
in full of the applicable fee is received by Agent from Borrowers on or about
the date hereof, Agent shall pay to each Lender its share of such fees in
accordance with the terms of the arrangements of Agent with such Lender.

3.3 Changes in Laws and Increased Costs of Loans.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to any Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank, any Lender or Issuing Bank determines in good faith that
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof has or would
have the effect described below, or a Funding Bank, any Lender or Issuing Bank
complies with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, and in the case of any event set forth in this clause (iii), such
adoption, change or compliance has or would have the direct or indirect

 

39



--------------------------------------------------------------------------------

effect of reducing the rate of return on any Lender’s or Issuing Bank’s capital
as a consequence of its obligations hereunder to a level below that which such
Lender or Issuing Bank could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or Lender’s or Issuing
Bank’s policies with respect to capital adequacy) by an amount deemed by such
Lender or Issuing Bank to be material, and the result of any of the foregoing
events described in clauses (i), (ii) or (iii) is or results in an increase in
the cost to any Lender or Issuing Bank of funding or maintaining the Loans, the
Letters of Credit or its Commitment, then Borrowers and Guarantors shall from
time to time upon demand by Agent pay to Agent additional amounts sufficient to
indemnify such Lender or Issuing Bank, as the case may be, against such
increased cost on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified). A certificate as
to the amount of such increased cost shall be submitted to Administrative
Borrower by Agent or the applicable Lender and shall be conclusive, absent
manifest error.

(b) If prior to the first day of any Interest Period, (i) Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon Borrowers and Guarantors) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted Eurodollar Rate for such Interest Period or (ii) US Dollar deposits in
the principal amounts of the Eurodollar Rate Loans to which such Interest Period
is to be applicable are not generally available in the London interbank market,
Agent shall give telecopy or telephonic notice thereof to Administrative
Borrower as soon as practicable thereafter, and will also give prompt written
notice to Administrative Borrower when such conditions no longer exist. If such
notice is given (A) any Eurodollar Rate Loans requested to be made on the first
day of such Interest Period shall be made as Prime Rate Loans, (B) any Loans
that were to have been converted on the first day of such Interest Period to or
continued as Eurodollar Rate Loans shall be converted to or continued as Prime
Rate Loans and (C) each outstanding Eurodollar Rate Loan shall be converted, on
the last day of the then-current Interest Period thereof, to Prime Rate Loans.
Until such notice has been withdrawn by Agent, no further Eurodollar Rate Loans
shall be made or continued as such, nor shall any Borrower (or Administrative
Borrower on behalf of any Borrower) have the right to convert Prime Rate Loans
to Eurodollar Rate Loans.

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Agent or any Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Agent or such Lender shall promptly give
written notice of such circumstances to Administrative Borrower (which notice
shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert Prime Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Prime Rate Loan when a Eurodollar
Rate Loan is requested and (iii) such Lender’s Loans then outstanding as
Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a Eurodollar Rate Loan occurs on a day which is

 

40



--------------------------------------------------------------------------------

not the last day of the then current Interest Period with respect thereto,
Borrowers and Guarantors shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 3.3(d) below.

(d) Borrowers and Guarantors shall indemnify Agent and each Lender and to hold
Agent and each Lender harmless from any loss or expense which Agent or such
Lender may sustain or incur as a consequence of (i) default by any Borrower in
making a borrowing of, conversion into or extension of Eurodollar Rate Loans
after such Borrower (or Administrative Borrower on behalf of such Borrower) has
given a notice requesting the same in accordance with the provisions of this
Agreement, (ii) default by any Borrower in making any prepayment of a Eurodollar
Rate Loan after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, and (iii) the making of a prepayment of Eurodollar
Rate Loans on a day which is not the last day of an Interest Period with respect
thereto. With respect to Eurodollar Rate Loans, such indemnification may include
an amount equal to the excess, if any, of (A) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
extended, for the period from the date of such prepayment or of such failure to
borrow, convert or extend to the last day of the applicable Interest Period (or,
in the case of a failure to borrow, convert or extend, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by such Agent or such Lender) which would have
accrued to Agent or such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank Eurodollar market.
This covenant shall survive the termination or non-renewal of this Agreement and
the payment of the Obligations.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Loans and Letters of Credit. The obligation of
Lenders to make the Loans or of Issuing Bank to issue the Letters of Credit
hereunder is subject to the satisfaction of, or waiver of, immediately prior to
or concurrently with the making of such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:

(a) all requisite corporate or other organizational action and proceedings in
connection with this Agreement and the other Financing Agreements shall be
reasonably satisfactory in form and substance to Agent, and Agent shall have
received all information and copies of all documents, including records of
requisite corporate action and proceedings which Agent may have requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate officers or Governmental Authority (and including a
copy of the certificate of incorporation or equivalent organizational document
of each Borrower and Guarantor certified by the Secretary of State (or
equivalent Governmental Authority) which shall set forth the same complete name
of such Borrower or Guarantor as is set forth herein and such document as shall
set forth the organizational identification number of each Borrower or
Guarantor, if one is issued in its jurisdiction of incorporation or formation,
as the case may be);

(b) no material adverse change shall have occurred in the assets, business or
prospects of Borrowers since the date of the latest financial statements of
Parent and its Subsidiaries received by Agent (it being agreed that a Delisting
Event shall not constitute a material adverse change) and no change or event
shall have occurred which has or has a reasonable likelihood of having a
Material Adverse Effect;

 

41



--------------------------------------------------------------------------------

(c) Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Financing Agreements,
including, without limitation, Collateral Access Agreements; provided, that, the
failure to deliver a Collateral Access Agreement as to a specific leased
location shall not be a condition to closing, so long as all other conditions
are met after giving effect to any Reserves established by Agent in respect of
amounts due or to become due to the owner or lessor thereof as provided for in
the definition of Eligible Inventory herein;

(d) Agent shall have received, in form and substance satisfactory to Agent,
Deposit Account Control Agreements by and among Agent, each Borrower and
Guarantor, as the case may be and each bank where such Borrower (or Guarantor)
has a deposit account (but not accounts used by any Borrower or Guarantor for
the payment of payroll and/or payroll taxes), in each case, duly authorized,
executed and delivered by such bank and Borrower or Guarantor, as the case may
be (or Agent shall be the bank’s customer with respect to such deposit account
as Agent may specify);

(e) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral located in the United States and valid, perfected first
priority security interest in and first ranking liens upon the Collateral
located in Canada;

(f) Agent shall have received and reviewed lien and judgment search results for
the jurisdiction of organization of each Borrower and Guarantor, all
jurisdictions in which each Borrower and Guarantor maintains an office and all
jurisdictions in which any Collateral in the record name of any Borrower or
Guarantor is located, which search results shall be in form and substance
satisfactory to Agent;

(g) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee, additional insured and mortgagee;

(h) Agent shall have received, in form and substance satisfactory to Agent, such
opinion letters of counsel to Borrowers and Guarantors with respect to the
Financing Agreements and such other matters as Agent may request (and including
opinion letters of counsel to Borrowers and Guarantors qualified in the United
States and Canada); and

(i) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance satisfactory to Agent.

 

42



--------------------------------------------------------------------------------

4.2 Conditions Precedent to All Loans and Letters of Credit.

(a) The obligation of Lenders to make the Loans, or of Issuing Bank to issue any
Letter of Credit, is subject to the further satisfaction of, or waiver of,
immediately prior to or concurrently with the making of each such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:

(i) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct with the same effect as though
such representations and warranties had been made on and as of the date of the
making of each such Loan or providing each such Letter of Credit and after
giving effect thereto, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date);

(ii) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (A) purports to enjoin, prohibit, restrain or otherwise affect
(1) the making of the Loans or providing the Letters of Credit, or (2) the
consummation of the transactions contemplated pursuant to the terms hereof or
the other Financing Agreements or (B) has or has a reasonable likelihood of
having a Material Adverse Effect;

(iii) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.

(b) In addition to the other conditions precedent to Agent and Lenders making
Loans and/or providing Letter of Credit Accommodations to a Borrower set forth
herein, the conditions to such Loans and Letter of Credit Accommodations by
Agent and Lenders shall also include that no requirement of the Minister of
National Revenue for payment pursuant to Section 224, or any successor section,
of the Income Tax Act (Canada) or Section 317, or any successor section of the
Excise Act (Canada) or any comparable provision of similar legislation shall
have been received by Agent or any other Person in respect of a Borrower or
otherwise issued in respect of a Borrower.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest.

(a) To secure payment and performance of all Obligations, each Borrower and
Guarantor hereby grants to Agent, for itself and the benefit of the Secured
Parties, a continuing security interest in, a lien upon, and a right of set off
against, and hereby assigns to Agent, for itself and the benefit of the Secured
Parties, as security, all personal and real property and fixtures, and interests
in property and fixtures, of each Borrower and Guarantor, whether now owned or
hereafter acquired or existing, and wherever located (together with all other
collateral security for the Obligations at any time granted to or held or
acquired by Agent or any Secured Party, collectively, the “Collateral”),
including:

(i) all Accounts;

 

43



--------------------------------------------------------------------------------

(ii) all general intangibles, including, without limitation, all Intellectual
Property;

(iii) all goods, including, without limitation, Inventory and Equipment;

(iv) all Real Property at any time subject to the Mortgages and fixtures;

(v) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(vi) all instruments, including, without limitation, all promissory notes;

(vii) all documents;

(viii) all deposit accounts;

(ix) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(x) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (A) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(xi) all (A) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (B) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of any Borrower or Guarantor, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;

(xii) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;

(xiii) to the extent not otherwise described above, all Receivables;

(xiv) all Records; and

(xv) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

 

44



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in Section 5.1(a) above,
the types or items of Collateral described in such Section shall not include
(i) the portion of the Capital Stock of any Foreign Subsidiary that is a
“controlled foreign corporation” (as such term is defined in Section 957(a) of
the Code or a successor provision thereof) in excess of sixty-five (65%) percent
of the voting power of all classes of Capital Stock of such issuer entitled to
vote (within the meaning of Treasury Regulation Section 1.956-2) which is so
owned by any Borrower or Guarantor, or (ii) the last day of the term of any
lease or sub-lease, oral or written, or any agreement therefor, now held or
hereafter acquired by any Borrower or Guarantor, but upon the sale of the
leasehold interest or any part thereof such Person shall stand possessed of such
last day in trust to assign the same as the Agent shall direct.

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and such Borrower or Guarantor as debtor, as Agent may require,
and including any other information with respect to such Borrower or Guarantor
or otherwise required by part 5 of Article 9 of the Uniform Commercial Code of
such jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof. Each Borrower
and Guarantor hereby ratifies and approves all financing statements naming Agent
or its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any). Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the assets and properties actually constituting Collateral and it shall not
render the financing statement ineffective or otherwise affect the financing
statement as it applies to any of the assets or properties constituting
Collateral. In no event shall any Borrower or Guarantor at any time file, or
permit or cause to be filed, any correction statement or termination statement
with respect to any financing statement (or amendment or continuation with
respect thereto) naming Agent or its designee as secured party and such Borrower
or Guarantor as debtor.

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, Borrowers and Guarantors shall promptly notify Agent
thereof in writing. Promptly upon the receipt thereof by or on behalf of any
Borrower or Guarantor (including by any agent or representative), such Borrower
or Guarantor shall deliver, or cause to be delivered to Agent, all tangible
chattel paper and instruments that such Borrower or Guarantor has or may at any
time acquire, accompanied by such instruments of transfer or

 

45



--------------------------------------------------------------------------------

assignment duly executed in blank as Agent may from time to time specify, in
each case except as Agent may otherwise agree. At Agent’s option, each Borrower
and Guarantor shall, or Agent may at any time on behalf of any Borrower or
Guarantor, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner acceptable to Agent with the following
legend referring to chattel paper or instruments as applicable: “This [chattel
paper][instrument] is subject to the security interest of Wells Fargo Bank,
National Association and any sale, transfer, assignment or encumbrance of this
[chattel paper][instrument] violates the rights of such secured party.”

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower or
Guarantor shall promptly notify Agent thereof in writing. Promptly upon Agent’s
request, such Borrower or Guarantor shall take, or cause to be taken, such
actions as Agent may request to give Agent control of such electronic chattel
paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.

(d) Each Borrower and Guarantor does not have any deposit accounts as of the
date hereof, except as set forth in the Information Certificate. Borrowers and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Agent shall have received not less than five
(5) Business Days prior written notice of the intention of any Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the bank at which such account
is to be opened or established, the individual at such bank with whom such
Borrower or Guarantor is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be acceptable to Agent, and
(iii) on or before the opening of such deposit account, such Borrower or
Guarantor shall as Agent may specify either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by such Borrower or Guarantor and the bank at which such
deposit account is opened and maintained or (B) arrange for Agent to become the
customer of the bank with respect to the deposit account on terms and conditions
acceptable to Agent. The terms of this subsection (d) shall not apply to deposit
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Borrower’s or
Guarantor’s salaried employees.

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

(i) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities, such
Borrower or Guarantor shall promptly endorse, assign and deliver the same to
Agent, accompanied by such instruments

 

46



--------------------------------------------------------------------------------

of transfer or assignment duly executed in blank as Agent may from time to time
specify; provided, that, if such certificated securities constitute shares of
Capital Stock of a Foreign Subsidiary constituting a “controlled foreign
corporation” (as such term is defined in Section 957(a) of the Code or a
successor provision thereof), then such Borrower or Guarantor shall not be
required to endorse, assign or deliver to Agent those certificates representing
the number of shares of the issuer thereof exceeding sixty-five (65%) percent of
the voting power of all classes of Capital Stock of such issuer entitled to vote
which is owned by any Borrower or Guarantor. If any securities, now or hereafter
acquired by any Borrower or Guarantor are uncertificated and are issued to such
Borrower or Guarantor or its nominee directly by the issuer thereof, such
Borrower or Guarantor shall immediately notify Agent thereof and shall as Agent
may request, cause the issuer to agree to comply with instructions from Agent as
to such securities, without further consent of any Borrower or Guarantor or such
nominee.

(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Agent shall have received not less than
five (5) Business Days prior written notice of the intention of such Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be acceptable to Agent, and (C) on or before the opening of such
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower or Guarantor
shall as Agent may specify either (i) execute and deliver, and cause to be
executed and delivered to Agent, an Investment Property Control Agreement with
respect thereto duly authorized, executed and delivered by such Borrower or
Guarantor and such securities intermediary or commodity intermediary or
(ii) arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Agent.

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Agent thereof in writing. Such Borrower or Guarantor shall immediately,
as Agent may specify, either (i) deliver, or cause to be delivered to Agent,
with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance satisfactory to Agent, consenting to
the assignment of the proceeds of the letter of credit to Agent by such Borrower
or Guarantor and agreeing to make all payments thereon directly to Agent or as
Agent may otherwise direct or (ii) cause Agent to become, at Borrowers’ expense,
the transferee beneficiary of the letter of credit, banker’s acceptance or
similar instrument (as the case may be).

 

47



--------------------------------------------------------------------------------

(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims, such Borrower or Guarantor shall promptly notify Agent
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim and (ii) include the express
grant by such Borrower or Guarantor to Agent of a security interest in such
commercial tort claim (and the proceeds thereof). In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower or Guarantor to Agent shall be deemed to constitute such grant to
Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Agent’s request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

(h) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except (i) as set forth in the Information Certificate, (ii) goods
located in the United States in transit to a location of a Borrower or Guarantor
permitted herein in the ordinary course of business of such Borrower or
Guarantor in the possession of the carrier transporting such goods and
(iii) Pledged Securities (as defined in each Pledge Agreement, dated as of the
date hereof, made by certain Borrowers and Guarantors in favor of Agent or other
items of Collateral in the possession of Agent. In the event that any goods,
documents of title or other Collateral are at any time after the date hereof in
the custody, control or possession of any other person not referred to in the
Information Certificate or such carriers, Borrowers and Guarantors shall
promptly notify Agent thereof in writing. Promptly upon Agent’s request,
Borrowers and Guarantors shall deliver to Agent a Collateral Access Agreement
duly authorized, executed and delivered by such person and the Borrower or
Guarantor that is the owner of such Collateral.

(i) Borrowers and Guarantors shall take any other actions reasonably requested
by Agent from time to time to cause the attachment, perfection and first
priority of, and the ability of Agent to enforce, the security interest of Agent
in any and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC, PPSA or other applicable law, to the extent, if
any, that any Borrower’s or Guarantor’s signature thereon is required therefor,
(ii) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States or Canada as to any Collateral if
compliance with such

 

48



--------------------------------------------------------------------------------

provision is a condition to attachment, perfection or priority of, or ability of
Agent to enforce, the security interest of Agent in such Collateral,
(iv) obtaining the consents and approvals of any Governmental Authority or third
party, including, without limitation, any consent of any licensor, lessor or
other person obligated on Collateral, and taking all actions required by any
earlier versions of the UCC, PPSA or by other law, as applicable in any relevant
jurisdiction.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Borrower or Guarantor and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Agent’s customary practices as in effect from time to time.

6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Administrative
Borrower of any specific exceptions of Administrative Borrower thereto within
forty-five (45) days after the date such statement has been received by Parent.
Until such time as Agent shall have rendered to Administrative Borrower a
written statement as provided above, the balance in any Borrower’s loan
account(s) shall be presumptive evidence of the amounts due and owing to Agent
and Lenders by Borrowers and Guarantors.

6.3 Collection of Accounts.

(a) Borrowers shall establish and maintain, at their expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Agent may specify, with such banks as are acceptable to Agent into which
Borrowers shall promptly deposit and direct their respective account debtors to
directly remit all payments on Receivables and all payments constituting
proceeds of Inventory or other Collateral in the identical form in which such
payments are made, whether by cash, check or other manner. Borrowers shall
deliver, or cause to be delivered to Agent a Deposit Account Control Agreement
duly authorized, executed and delivered by each bank where a Blocked Account is
maintained as provided in Section 5.2 hereof or at any time and from time to
time Agent may become the bank’s customer with respect to any of the Blocked
Accounts and promptly upon Agent’s request, Borrowers shall execute and deliver
such agreements and documents as Agent may require in connection therewith.
Notwithstanding anything to the contrary contained herein or in any Deposit
Account Control Agreement, so long as no Cash Dominion Event has occurred, if
any bank which is a party to a Deposit Account Control Agreement with Agent
exercises its right to terminate such Deposit Account Control Agreement and
remits any funds in the Blocked Accounts subject to such Deposit Account Control
Agreement to Agent, Agent shall, upon Administrative Borrower’s request,
transfer such funds to the operating account of Administrative Borrower to which
proceeds of Loans are then being transferred. Agent shall instruct the
depository banks at which

 

49



--------------------------------------------------------------------------------

the Blocked Accounts are maintained to transfer the funds on deposit in the
Blocked Accounts to such operating bank account of Borrowers as Borrowers may
specify in writing to Agent until such time as Agent shall notify the depository
bank otherwise. Without limiting any other rights or remedies of Agent or
Lenders, Agent may, at its option, instruct the depository banks at which the
Blocked Accounts are maintained to transfer all available funds received or
deposited into the Blocked Accounts to the Agent Payment Account at any time on
or after a Cash Dominion Event. Upon and after a Cash Dominion Event, and
notwithstanding anything to the contrary set forth in any Deposit Account
Control Agreement, Agent shall be authorized to direct all of the depository
banks at which Blocked Accounts are maintained to remit by federal funds wire
transfer all funds received or deposited into such Blocked Accounts and related
deposit accounts to the Agent Payment Account or as Agent may direct. Each
Borrower and Guarantor agrees that all payments made to such Blocked Accounts
upon or after a Cash Dominion Event or other funds received and collected by
Agent or any Lender at any time, whether in respect of the Receivables, as
proceeds of Inventory or other Collateral or otherwise shall be treated as
payments to Agent and Lenders in respect of the Obligations and therefore shall
constitute the property of Agent and Lenders to the extent of the then
outstanding Obligations.

(b) For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit such Borrower’s loan
account on such day, and if not, then on the next Business Day. For the purposes
of calculating interest on the Obligations, such payments or other funds
received will be applied (conditional upon final collection) to the Obligations
on the date of receipt of immediately available funds by Agent in the Agent
Payment Account provided such payments or other funds and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit such Borrower’s loan
account on such day, and if not, then on the next Business Day. The economic
benefit of the timing in the application of payments (and the administrative
charge with respect thereto, if applicable) shall be for the sole benefit of
Agent.

(c) Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Agent, receive, as the property of
Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and immediately upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts, or remit the same or cause the
same to be remitted, in kind, to Agent. In no event shall the same be commingled
with any Borrower’s or Guarantor’s own funds. Borrowers agree to reimburse Agent
on demand for any amounts owed or paid to any bank or other financial
institution at which a Blocked Account or any other deposit account or
investment account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Blocked Accounts
arising out of Agent’s payments to or indemnification of such bank, financial
institution or other person. The obligations of Borrowers to reimburse Agent for
such amounts pursuant to this Section 6.3 shall survive the termination of this
Agreement.

 

50



--------------------------------------------------------------------------------

6.4 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time.
Subject to the other terms and conditions contained herein, Agent shall apply
payments received or collected from any Borrower or Guarantor or for the account
of any Borrower or Guarantor (including the monetary proceeds of collections or
of realization upon any Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent, Lenders and Issuing
Bank from any Borrower or Guarantor; second, to pay interest due in respect of
any Loans (and including any Special Agent Advances) or Letter of Credit
Obligations; third, to pay or prepay principal in respect of Special Agent
Advances; fourth, to pay principal due in respect of the Revolving Loans and to
pay Obligations then due arising under or pursuant to any Hedge Agreements of a
Borrower or Guarantor with a Bank Product Provider (up to the amount of any then
effective Reserve established in respect of such Obligations), on a pro rata
basis; fifth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines or to be held as cash collateral in
connection with any Letter of Credit Obligations or other contingent Obligations
(but not including for this purpose any Obligations arising under or pursuant to
any Bank Products); and sixth, to pay or prepay any Obligations arising under or
pursuant to any Bank Products (other than to the extent provided for above) on a
pro rata basis. Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Administrative Borrower, or unless a
Default or an Event of Default shall exist or have occurred and be continuing,
Agent shall not apply any payments which it receives to any Eurodollar Rate
Loans, except (A) on the expiration date of the Interest Period applicable to
any such Eurodollar Rate Loans or (B) in the event that there are no outstanding
Prime Rate Loans and (ii) to the extent any Borrower uses any proceeds of the
Loans or Letters of Credit to acquire rights in or the use of any Collateral or
to repay any Indebtedness used to acquire rights in or the use of any
Collateral, payments in respect of the Obligations shall be deemed applied first
to the Obligations arising from Loans and Letters of Credit that were not used
for such purposes and second to the Obligations arising from Loans and Letters
of Credit the proceeds of which were used to acquire rights in or the use of any
Collateral in the chronological order in which such Borrower acquired such
rights in or the use of such Collateral.

(b) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of any Borrower maintained by Agent as
and when the same become due and payable in accordance with the terms hereof. If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to Agent,
and do hereby indemnify and hold Agent and Lenders harmless for the amount of
any payments or proceeds surrendered or returned. This Section 6.4(b) shall
remain effective notwithstanding any contrary action which may be taken by Agent
or any Lender in reliance upon such payment or proceeds. This Section 6.4 shall
survive the payment of the Obligations and the termination of this Agreement.

 

51



--------------------------------------------------------------------------------

6.5 Taxes.

(a) Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, charges, withholdings, liabilities, restrictions or conditions of
any kind, excluding (i) in the case of each Lender, Issuing Bank and Agent
(A) taxes measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is organized and (B) any
United States withholding taxes payable with respect to payments under the
Financing Agreements under laws (including any statute, treaty or regulation) in
effect on the date hereof (or, in the case of an Eligible Transferee, the date
of the Assignment and Acceptance) applicable to such Lender, Issuing Bank or
Agent, as the case may be, but not excluding any United States withholding taxes
payable as a result of any change in such laws occurring after the date hereof
(or the date of such Assignment and Acceptance) and (ii) in the case of each
Lender, taxes measured by its net income, and franchise taxes imposed on it as a
result of a present or former connection between such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
fees, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).

(b) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any of the other Financing
Agreements shall, upon a Borrower’s reasonable request, deliver to such Borrower
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding (but only if such Foreign Lender is legally entitled to do so).
Without limiting the generality of the foregoing, each Foreign Lender agrees to
deliver to Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Credit Agreement
pursuant to Section 13.7 hereof (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Foreign Lender, two accurate and complete
original signed copies of Internal Revenue Service Form W-8 BEN, W-8 ECI or W-8
IMY, as applicable (or successor forms) certifying such Foreign Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments to be made hereunder or under the Financing Agreements. In
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, such Lender shall also
provide a certificate to the effect that such Foreign Lender is not (i) a “bank”
within the meaning of section 881(c)(3)(A) of the Code, (ii) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code. In addition, each Foreign Lender agrees that it will
deliver updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be reasonably requested by Administrative
Borrower in order to confirm or establish the continued entitlement of such
Foreign Lender to any such exemption from or reduction in United States
withholding tax with respect to payments hereunder or under the other Financing
Agreements. Notwithstanding anything to the contrary contained in Section 6.5(a)
hereof, (A) each Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from

 

52



--------------------------------------------------------------------------------

interest, fees or other amounts payable hereunder for the account of any Foreign
Lender to the extent attributable to the failure of such Foreign Lender to
provide U.S. Internal Revenue Service Forms claiming exemption from such
deduction or withholding in accordance with this Section 6.5(b) and (B) the
Borrowers shall not be obligated pursuant to this Section 6.5 to gross-up
payments to be made to a Foreign Lender in respect of taxes imposed by the
United States if such Foreign Lender has not provided to the Borrowers the
Internal Revenue Service Forms required to be provided to the Borrowers pursuant
to this Section 6.5(b). (Each Lender that is not a Foreign Lender agrees to
deliver to Agent on or prior to the date hereof, or in the case of any such
Lender that is an assignee or transferee of an interest under the Financing
Agreements pursuant to Section 13.7 hereof (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, two accurate and
complete original signed copies of Internal Revenue Service Form W-9 or such
other documentation prescribed by law certifying that such Lender is not subject
to backup withholding.

(c) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to any Lender, Issuing Bank or
Agent (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 6.5), such Lender, Issuing Bank or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the relevant Borrower or Guarantor shall make
such deductions, (iii) the relevant Borrower or Guarantor shall pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable law and (iv) the relevant Borrower or Guarantor shall
deliver to Agent evidence of such payment.

(d) In addition, each Borrower and Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).

(e) Each Borrower and Guarantor shall indemnify each Lender, Issuing Bank and
Agent for the full amount of Taxes and Other Taxes (including any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 6.5) paid by such Lender, Issuing Bank or Agent (as the case may be) and
any liability (including for penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to Administrative Borrower by a Lender, Issuing Bank (with a
copy to Agent) or by Agent on its own behalf or on behalf of a Lender or Issuing
Bank, shall be conclusive absent manifest error. If an Agent, Issuing Bank or
Lender (or Transferee) receives a refund in respect of any Taxes or Other Taxes
for which Agent, Issuing Bank or such Lender has received payment from a
Borrower or Guarantor hereunder, Agent, Issuing Bank or such Lender, as the case
may be, shall credit to the loan account of the applicable Borrower a portion of
such refund (but only to the extent of

 

53



--------------------------------------------------------------------------------

indemnity payments made, or additional amounts paid, by such Borrower or
Guarantor, as applicable, under this Section 6.5 with respect to Taxes or Other
Taxes giving rise to such refund) that such Agent, Issuing Bank or Lender
determines in good faith will leave it, after such reimbursement, in no better
or worse position than it would have been in if the payment by such Borrower or
Guarantor, whichever is applicable, had not been required (taking into account
all out-of-pocket expenses of the Agent, Issuing Bank or Lender (or Transferee)
and any taxes on such refund); provided that the applicable Borrower or
Guarantor, upon the request of such Agent, Issuing Bank or Lender (or
Transferee), agrees to repay the amount paid over to the Borrower or Guarantor
(plus penalties or interest) to such Agent, Issuing Bank or Lender (or
Transferee) in the event such Agent, Issuing Bank or Lender (or Transferee) is
required to repay such refund to the applicable taxation authority.

(f) As soon as practicable after any payment of Taxes or Other Taxes by any
Borrower or Guarantor, such Borrower or Guarantor shall furnish to Agent, at its
address referred to herein, the original or a certified copy of a receipt
evidencing payment thereof.

(g) Without prejudice to the survival of any other agreements of any Borrower or
Guarantor hereunder or under any of the other Financing Agreements, the
agreements and obligations of such Borrower or Guarantor contained in this
Section 6.5 shall survive the termination of this Agreement and the payment in
full of the Obligations.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 6.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

6.6 Authorization to Make Loans. Agent and Lenders are authorized to make the
Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Administrative Borrower or any Borrower or other
authorized person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letters of Credit hereunder
shall specify the date on which the requested advance is to be made (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
after 11:00 a.m. New York City time on any day shall be deemed to have been made
as of the opening of business on the immediately following Business Day. All
Loans and Letters of Credit under this Agreement shall be conclusively presumed
to have been made to, and at the request of and for the benefit of, any Borrower
or Guarantor when deposited to the credit of any Borrower or Guarantor or
otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.

6.7 Use of Proceeds. Borrowers shall use the proceeds of the Loans and Letters
of Credit hereunder only for: (a) payments to each of the persons listed in the
disbursement direction letter furnished by Borrowers to Agent on or about the
date hereof and (b) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Financing
Agreements. All other Loans made or Letters of Credit provided to or for the
benefit of any Borrower pursuant to the provisions hereof shall be used by such
Borrower only for general operating, working capital and other proper corporate
purposes

 

54



--------------------------------------------------------------------------------

of such Borrower not otherwise prohibited by the terms hereof. None of the
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security or for the purposes of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended.

6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Financing Agreements
from Agent or any Lender in the name or on behalf of such Borrower. Agent and
Lenders may disburse the Loans to such bank account of Administrative Borrower
or a Borrower or otherwise make such Loans to a Borrower and provide such
Letters of Credit to a Borrower as Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor. Notwithstanding
anything to the contrary contained herein, Agent may at any time and from time
to time require that Loans to or for the account of any Borrower be disbursed
directly to an operating account of such Borrower.

(b) Administrative Borrower hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.8.
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of Parent, or the issuance
of any Letter of Credit for a Borrower hereunder, shall be paid to or for the
account of such Borrower.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.

6.9 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders: (a) the making and conversion of
Loans shall be made among the Lenders based on their respective Pro Rata Shares
as to the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.

 

55



--------------------------------------------------------------------------------

6.10 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in US Dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.

(b) If any Lender (including Agent) shall obtain from any Borrower or Guarantor
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by any Borrower or Guarantor to such Lender
than the percentage thereof received by any other Lender, it shall promptly pay
to Agent, for the benefit of Lenders, the amount of such excess and
simultaneously purchase from such other Lenders a participation in the Loans or
such other amounts, respectively, owing to such other Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all Lenders
shall share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) in
accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

 

56



--------------------------------------------------------------------------------

6.11 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. New York City time
on the Business Day immediately preceding the date of each settlement
computation; provided, that, Agent retains the absolute right at any time or
from time to time to make the above described adjustments at intervals more
frequent than weekly, but in no event more than twice in any week. Agent shall
deliver to each of the Lenders after the end of each week, or at such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”). If the summary statement is
sent by Agent and received by a Lender prior to 12:00 p.m. New York City time,
then such Lender shall make the settlement transfer described in this Section by
no later than 3:00 p.m. New York City time on the same Business Day and if
received by a Lender after 12:00 p.m. New York City time, then such Lender shall
make the settlement transfer by not later than 3:00 p.m. New York City time on
the next Business Day following the date of receipt. If, as of the end of any
Settlement Period, the amount of a Lender’s Pro Rata Share of the outstanding
Loans is more than such Lender’s Pro Rata Share of the outstanding Loans as of
the end of the previous Settlement Period, then such Lender shall forthwith (but
in no event later than the time set forth in the preceding sentence) transfer to
Agent by wire transfer in immediately available funds the amount of the
increase. Alternatively, if the amount of a Lender’s Pro Rata Share of the
outstanding Loans in any Settlement Period is less than the amount of such
Lender’s Pro Rata Share of the outstanding Loans for the previous Settlement
Period, Agent shall forthwith transfer to such Lender by wire transfer in
immediately available funds the amount of the decrease. The obligation of each
of the Lenders to transfer such funds and effect such settlement shall be
irrevocable and unconditional and without recourse to or warranty by Agent.
Agent and each Lender agrees to mark its books and records at the end of each
Settlement Period to show at all times the dollar amount of its Pro Rata Share
of the outstanding Loans and Letters of Credit. Each Lender shall only be
entitled to receive interest on its Pro Rata Share of the Loans to the extent
such Loans have been funded by such Lender. Because the Agent on behalf of
Lenders may be advancing and/or may be repaid Loans prior to the time when
Lenders will actually advance and/or be repaid such Loans, interest with respect
to Loans shall be allocated by Agent in accordance with the amount of Loans
actually advanced by and repaid to each Lender and the Agent and shall accrue
from and including the date such Loans are so advanced to but excluding the date
such Loans are either repaid by Borrowers or actually settled with the
applicable Lender as described in this Section.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata

 

57



--------------------------------------------------------------------------------

Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

(d) If Agent is not funding a particular Loan to a Borrower (or Administrative
Borrower for the benefit of such Borrower) pursuant to Sections 6.11(a) and
6.11(b) above on any day, but is requiring each Lender to provide Agent with
immediately available funds on the date of such Loan as provided in
Section 6.11(c) above, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of such
Borrower on such day. If Agent makes such corresponding amount available to a
Borrower and such corresponding amount is not in fact made available to Agent by
such Lender, Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at Agent’s option based on the arithmetic mean
determined by Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Agent) and if such amounts are not paid within three (3) days of
Agent’s demand, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Prime Rate Loans. During the period in which such Lender has not
paid such corresponding amount to Agent, notwithstanding anything to the
contrary contained in this Agreement or any of the other Financing Agreements,
the amount so advanced by Agent to or for the benefit of any Borrower shall, for
all purposes hereof, be a Loan made by Agent for its own account. Upon any such
failure by a Lender to pay Agent, Agent shall promptly thereafter notify
Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice. A Lender who fails to pay
Agent its Pro Rata Share of any Loans made available by the Agent on such
Lender’s behalf, or any Lender who fails to pay any other amount owing by it to
Agent, is a “Defaulting Lender”. Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, relend to a Borrower the amount of all such
payments received or retained by it for the account of such Defaulting Lender.
For purposes of voting or consenting to matters with respect to this Agreement
and the other Financing Agreements and determining Pro Rata Shares, such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero (0). This Section shall remain effective
with respect to a Defaulting Lender until such default is cured. The operation
of this Section shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by any Borrower
or Guarantor of their duties and obligations hereunder.

 

58



--------------------------------------------------------------------------------

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.12 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

6.13 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries, may
(but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrowers and
Guarantors or any of their Subsidiaries that obtains Bank Products shall
indemnify and hold Agent, each Lender and their respective Affiliates harmless
from any and all obligations now or hereafter owing to any other Person by any
Bank Product Provider in connection with any Bank Products other than for gross
negligence or willful misconduct on the part of any such indemnified Person.
This Section 6.13 shall survive the payment of the Obligations and the
termination of this Agreement. Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider. Each Bank Product Provider
shall be deemed a party hereto for purposes of any reference in a Financing
Agreement to the parties for whom Agent is acting, provided, that, the rights of
such Bank Product Provider hereunder and under any of the other Financing
Agreements shall consist exclusively of such Bank Product Provider’s right to
share in payments and collections out of the Collateral as set forth herein. In
connection with any such distribution of payments and collections, Agent shall
be entitled to assume that no amounts are due to any Bank Product Provider
unless such Bank Product Provider has notified Agent in writing of any such
liability owed to it as of the date of any such distribution.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrowers shall provide Agent with the following documents in a form
satisfactory to Agent:

(i) on a regular basis as required by Agent, schedules of sales made, credits
issued and cash received;

 

59



--------------------------------------------------------------------------------

(ii) as soon as possible after the end of each month (but in any event within
fifteen (15) Business Days after the end thereof), on a monthly basis or more
frequently as Agent may reasonably request, (A) perpetual inventory reports,
(B) inventory reports by location and category (and including the amounts of
Inventory and the value thereof at any leased locations and at premises of
warehouses, processors or other third parties), (C) agings of accounts
receivable (together with a reconciliation to the previous month’s aging and
general ledger) and (D) agings of accounts payable (and including information
indicating the amounts owing to owners and lessors of leased premises,
warehouses, processors and other third parties from time to time in possession
of any Collateral);

(iii) upon Agent’s request, (A) copies of customer statements, purchase orders,
sales invoices, credit memos, remittance advices and reports, and copies of
deposit slips and bank statements, (B) copies of shipping and delivery
documents, and (C) copies of purchase orders, invoices and delivery documents
for Inventory and Equipment acquired by any Borrower or Guarantor; and

(iv) such other reports as to the Collateral as Agent shall request from time to
time.

(b) All of the documents, reports and schedules provided by Borrowers to Agent
hereunder for Receivables payable in any currency other than US Dollars and
Inventory located outside the United States of America shall set forth the US
Dollar Equivalent for the amount of the Receivables and Value of the Inventory
included in any such documents, reports or schedules. For purposes hereof, Agent
may, at its option, provide to Administrative Borrower, at least five
(5) Business Days prior to the date any such documents, reports or schedules are
required to be provided by Borrowers to Agent hereunder, the Exchange Rates
required to set forth the US Dollar Equivalent in such documents, reports and
schedules; provided, that, in the event Agent does not do so, Borrowers shall
use such rates of exchange with respect to the applicable currencies as
Borrowers use for such purpose in the ordinary course of business consistent
with current practices as of the date hereof and shall identify such rates of
exchange in any such documents, reports and schedules.

(c) If any Borrower’s or Guarantor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, such Borrower and Guarantor hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Agent and to follow Agent’s instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.

7.2 Accounts Covenants.

(a) Borrowers shall notify Agent promptly of: (i) any material delay in any
Borrower’s performance of any of its material obligations to any account debtor
or the assertion of any material claims, offsets, defenses or counterclaims by
any account debtor, or any material disputes with account debtors, or any
settlement, adjustment or compromise thereof, (ii) all material adverse
information known to any Borrower or Guarantor relating to the financial
condition of any account debtor and (iii) any event or circumstance which, to
the best of any Borrower’s or Guarantor’s knowledge, would cause Agent to
consider any then existing Accounts as no longer constituting Eligible Accounts.
No credit, discount, allowance or

 

60



--------------------------------------------------------------------------------

extension or agreement for any of the foregoing shall be granted to any account
debtor without Agent’s consent, except in the ordinary course of a Borrower’s or
Guarantor’s business and except as set forth in the schedules delivered to Agent
pursuant to Section 7.1(a) above. So long as no Event of Default exists or has
occurred and is continuing, Borrowers and Guarantors shall be entitled to
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor in their sole and absolute discretion. At any time that an Event
of Default exists or has occurred and is continuing, Agent shall, at its option,
have the exclusive right to settle, adjust or compromise any claim, offset,
counterclaim or dispute with account debtors or grant any credits, discounts or
allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete,
(ii) no payments shall be made thereon except payments immediately delivered to
Agent pursuant to the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor except as reported to Agent in accordance with this Agreement
and except for credits, discounts, allowances or extensions made or given in the
ordinary course of each Borrower’s business, (iv) there shall be no setoffs,
deductions, contras, defenses, counterclaims or disputes existing or asserted
with respect thereto except as reported to Agent in accordance with the terms of
this Agreement, (v) none of the transactions giving rise thereto will violate
any applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

(c) Agent shall have the right at any time or times, but subject to reasonable
intervals consistent with Agent’s customary practices, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise. Agent shall report to Administrative Borrower, at
Administrative Borrower’s request, from time to time in connection with any
contacts with material customers of any Borrower, after the making of such
contacts by or on behalf of Agent.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Agent, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, such Borrower’s or Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct a physical count of the Inventory at
least once each year or provide inventory cycle count data in form and substance
satisfactory to Agent at least twice each year with respect to those of their
locations at which physical counts are not otherwise conducted (but at any time
or times as Agent may request on or after an Event of Default, Borrowers and
Guarantors shall conduct a physical count of the Inventory), and promptly
following such physical inventory and/or provision of cycle count data in form
and substance satisfactory to Agent, shall supply Agent with a report in the
form and with such specificity as may be satisfactory to Agent concerning such
physical count and/or cycle count data; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the

 

61



--------------------------------------------------------------------------------

manufacturer thereof to such Borrower or Guarantor which is in transit to the
locations set forth or permitted herein; (d) upon Agent’s request, Borrowers
shall, at their expense, no more than twice in any twelve (12) month period, but
at any time or times as Agent may request on or after an Event of Default,
deliver or cause to be delivered to Agent written appraisals as to the Inventory
in form, scope and methodology acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and Lenders and upon which Agent and
Lenders are expressly permitted to rely; (e) Borrowers and Guarantors shall
produce, use, store and maintain the Inventory with all reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) none of the Inventory or other Collateral constitutes farm
products or the proceeds thereof; (g) each Borrower and Guarantor assumes all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (h) Borrowers and Guarantors shall
keep the Inventory in good and marketable condition; and (i) Borrowers and
Guarantors shall not, without prior written notice to Agent or the specific
identification of such Inventory in a report with respect thereto provided by
Administrative Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or
accept any Inventory on consignment or approval.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) upon Agent’s request, Borrowers and Guarantors shall, at
their expense, no more than once in any twelve (12) month period, but at any
time or times as Agent may request on or after an Event of Default, deliver or
cause to be delivered to Agent written appraisals as to the Equipment and/or the
Real Property at any time subject to a Mortgage in form, scope and methodology
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and upon which Agent is expressly permitted to rely; (b) Borrowers and
Guarantors shall keep the Equipment in good order, repair, running and
marketable condition (ordinary wear and tear excepted); (c) Borrowers and
Guarantors shall use the Equipment and Real Property with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (d) the Equipment is and shall be used in
the business of Borrowers and Guarantors and not for personal, family, household
or farming use; (e) Borrowers and Guarantors shall not remove any Equipment from
the locations set forth or permitted herein, except for the sale or other
disposition of Equipment in accordance with the terms of this Agreement and
except to the extent necessary to have any Equipment repaired or maintained in
the ordinary course of its business or to move Equipment directly from one
location set forth or permitted herein to another such location and except for
the movement of motor vehicles used by or for the benefit of such Borrower or
Guarantor in the ordinary course of business; (f) the Equipment is now and shall
remain personal property and Borrowers and Guarantors shall not permit any of
the Equipment to be or become a part of or affixed to real property; and
(g) each Borrower and Guarantor assumes all responsibility and liability arising
from the use of the Equipment and Real Property.

7.5 Power of Attorney. Borrower and Guarantor hereby irrevocably designates and
appoints Agent (and all persons designated by Agent) as such Borrower’s and
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in such
Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an Event of Default
exists or has occurred and is continuing (i) demand payment on Receivables or
other Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Borrower’s or Guarantor’s rights and
remedies

 

62



--------------------------------------------------------------------------------

to collect any Receivable or other Collateral, (iv) sell or assign any
Receivable upon such terms, for such amount and at such time or times as the
Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to such Borrower
or Guarantor and handle and store all mail relating to the Collateral; and
(ix) do all acts and things which are necessary, in Agent’s determination, to
fulfill such Borrower’s or Guarantor’s obligations under this Agreement and the
other Financing Agreements and (b) at any time on or after a Cash Dominion Event
to (i) take control in any manner of any item of payment in respect of
Receivables or constituting Collateral or otherwise received in or for deposit
in the Blocked Accounts or otherwise received by Agent or any Lender and
(ii) have access to any lockbox or postal box into which remittances from
account debtors or other obligors in respect of Receivables or other proceeds of
Collateral are sent or received, and (c) at any time to (i) endorse such
Borrower’s or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, (ii) endorse such Borrower’s or Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, (iii) clear Inventory the purchase of
which was financed with a Letter of Credit through U.S. Customs or foreign
export control authorities in such Borrower’s or Guarantor’s name, Agent’s name
or the name of Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s or Guarantor’s name for such purpose, and
to complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale
or transaction, obtain the necessary documents in connection therewith and
collect the proceeds thereof, and (iv) sign such Borrower’s or Guarantor’s name
on any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Each Borrower and
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

7.6 Right to Cure. Agent may, at its option, upon notice to Administrative
Borrower, (a) cure any default by any Borrower or Guarantor under any material
agreement with a third party that affects the Collateral, its value or the
ability of Agent to collect, sell or otherwise dispose of the Collateral or the
rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Guarantor, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and (d) pay any amount, incur any expense or perform any act
which, in Agent’s good faith judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Agent and Lenders
with respect thereto. Agent may add any amounts so expended to the Obligations
and charge any Borrower’s

 

63



--------------------------------------------------------------------------------

account therefor, such amounts to be repayable by Borrowers on demand. Agent and
Lenders shall be under no obligation to effect such cure, payment or bonding and
shall not, by doing so, be deemed to have assumed any obligation or liability of
any Borrower or Guarantor. Any payment made or other action taken by Agent or
any Lender under this Section shall be without prejudice to any right to assert
an Event of Default hereunder and to proceed accordingly.

7.7 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrowers, (a) Agent or its designee shall have complete access to
all of each Borrower’s and Guarantor’s premises during normal business hours and
after notice to Parent, or at any time and without notice to Administrative
Borrower if an Event of Default exists or has occurred and is continuing, for
the purposes of inspecting, verifying and auditing the Collateral and all of
each Borrower’s and Guarantor’s books and records, including the Records, and
(b) each Borrower and Guarantor shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may request, and Agent or
any Lender or Agent’s designee may use during normal business hours such of any
Borrower’s and Guarantor’s personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing for the collection of Receivables and realization of
other Collateral.

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following (which shall survive the execution and delivery of
this Agreement):

8.1 Corporate Existence, Power and Authority. Each Borrower and Guarantor is a
corporation or limited liability company, as the case may be, duly organized and
in good standing under the laws of its jurisdiction of organization and is duly
qualified as a foreign corporation or limited liability company, as the case may
be, and in good standing in all states or other jurisdictions where the nature
and extent of the business transacted by it or the ownership of assets makes
such qualification necessary, except for those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s organizational powers, (b) have been duly authorized,
(c) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate of incorporation, by laws, or other organizational
documentation, or any indenture, agreement or undertaking to which any Borrower
or Guarantor is a party or by which any Borrower or Guarantor or its property
are bound and (d) will not result in the creation or imposition of, or require
or give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of any Borrower or Guarantor other than in
favor of Agent, for itself and/or for the benefit of Lenders. This Agreement and
the other Financing Agreements to which any Borrower or Guarantor is a party
constitute legal, valid and binding obligations of such Borrower and Guarantor
enforceable in accordance with their respective terms.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
or Guarantor

 

64



--------------------------------------------------------------------------------

has, during the five (5) years prior to the date of this Agreement, been known
by or used any other corporate or fictitious name or been a party to any merger
or consolidation, or acquired all or substantially all of the assets of any
Person, or acquired any of its property or assets out of the ordinary course of
business, except as set forth in the Information Certificate.

(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate, subject to the rights of any Borrower or Guarantor
to establish new locations in accordance with Section 9.2 below. The Information
Certificate correctly identifies any of such locations which are not owned by a
Borrower or Guarantor and sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Agent and Lenders have been prepared
in accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of such Borrower and Guarantor as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Borrowers and Guarantors to Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or is reasonably likely to have a Material Adverse Effect since the date of the
most recent audited financial statements of any Borrower or Guarantor furnished
by any Borrower or Guarantor to Agent prior to the date of this Agreement. The
projections dated January 6, 2010 for the fiscal years ending 2011 through 2013
that have been delivered to Agent or any projections hereafter delivered to
Agent have been prepared in light of the past operations of the businesses of
Borrowers and Guarantors and are based upon estimates and assumptions stated
therein, all of which Borrowers and Guarantors have determined to be reasonable
and fair in light of the then current conditions and current facts and reflect
the good faith and reasonable estimates of Borrowers and Guarantors of the
future financial performance of Parent and its Subsidiaries and of the other
information projected therein for the periods set forth therein.

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral subject only to the liens indicated on Schedule 8.4 to
the Information Certificate and the other liens permitted under Section 9.8
hereof. Each Borrower and Guarantor has good and marketable fee simple title to
or valid leasehold interests in all of its Real Property and good, valid and
merchantable title to all of its other properties and assets subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Agent and such others as are specifically listed
on Schedule 8.4 to the Information Certificate or permitted under Section 9.8
hereof.

 

65



--------------------------------------------------------------------------------

8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner all tax returns, reports and declarations which are required
to be filed by it. All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Each Borrower and Guarantor
has paid or caused to be paid all taxes due and payable or claimed due and
payable in any assessment received by it, except taxes the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of any Borrower’s or Guarantor’s knowledge threatened,
against or affecting any Borrower or Guarantor, its or their assets or business
and (b) there is no action, suit, proceeding or claim by any Person pending, or
to the best of any Borrower’s or Guarantor’s knowledge threatened, against any
Borrower or Guarantor or its or their assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, in each case, which
if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any material agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound. Borrowers and Guarantors are in compliance with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority relating to their respective businesses, including,
without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, and all Environmental Laws, other than de minimus
non-compliance that could not reasonably be expected to have a Material Adverse
Effect.

(b) Borrowers and Guarantors have obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any Governmental
Authority required for the lawful conduct of its business (the “Permits”). All
of the Permits are valid and subsisting and in full force and effect. There are
no actions, claims or proceedings pending or to the best of any Borrower’s or
Guarantor’s knowledge, threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor have not
generated, used, stored,

 

66



--------------------------------------------------------------------------------

treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates in any material respect any applicable
Environmental Law or Permit, and the operations of Borrowers, Guarantors and any
Subsidiary of any Borrower or Guarantor complies in all material respects with
all Environmental Laws and all Permits.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to the best of any
Borrower’s or Guarantor’s knowledge threatened, with respect to any non
compliance with or violation of the requirements of any Environmental Law by any
Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which adversely affects or could reasonably be expected
to adversely affect in any material respect any Borrower or Guarantor or its or
their business, operations or assets or any properties at which such Borrower or
Guarantor has transported, stored or disposed of any Hazardous Materials.

(c) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

(d) Borrowers, Guarantors and their Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of Borrowers and Guarantors
under any Environmental Law and all of such licenses, certificates, approvals or
similar authorizations and other Permits are valid and in full force and effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
Borrower’s or Guarantor’s knowledge, nothing has occurred which would cause the
loss of such qualification. Each Borrower and its ERISA Affiliates have made all
required contributions pursuant to Section 430 of the Code to any Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

(b) There are no pending, or to the best of any Borrower’s or Guarantor’s
knowledge, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan. There has been no prohibited transaction
(for which an exemption has not been obtained or with respect to which
transaction an exemption does not automatically apply) or violation of the
fiduciary responsibility rules with respect to any Plan.

 

67



--------------------------------------------------------------------------------

(c) (i) Except as set forth on Schedule 8.9(c) to the Information Certificate,
no ERISA Event has occurred or is reasonably expected to occur; (ii) based on
the latest valuation of each Pension Plan and on the actuarial methods and
assumptions employed for such valuation (determined in accordance with the
assumptions used for funding such Pension Plan pursuant to Section 430 of the
Code), the aggregate current value of accumulated benefit liabilities of such
Pension Plan under Section 4001(a)(16) of ERISA does not exceed the aggregate
current value of the assets of such Pension Plan; (iii) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) each Borrower and Guarantor, and their ERISA Affiliates, have not incurred
and do not reasonably expect to incur, any liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 in excess of $1,500,000 or under 4243 of
ERISA with respect to a Multiemployer Plan; and (v) each Borrower and Guarantor,
and their ERISA Affiliates, have not engaged in a transaction that would be
subject to Section 4069 or 4212(c) of ERISA.

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.

8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, Borrowers and Guarantors do not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office, the Canadian Intellectual Property Office or any
similar office or agency in the United States or Canada, any State, Province or
Territory thereof, any political subdivision thereof or in any other country,
other than those described in Schedule 8.11 to the Information Certificate and
has not granted any licenses with respect thereto other than as set forth in
Schedule 8.11 to the Information Certificate. No event has occurred which
permits or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights. To the best of any Borrower’s and
Guarantor’s knowledge, no slogan or other advertising device, product, process,
method, substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property. Schedule 8.11 to the Information Certificate sets forth
all of the agreements or other arrangements of each Borrower and Guarantor
pursuant to which such Borrower or Guarantor has a license or other right to use
any trademarks, logos, designs, representations or other Intellectual Property
owned by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of such Borrower or
Guarantor as in effect on the date hereof (collectively, together with such
agreements or other arrangements as may be entered into by any Borrower or
Guarantor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”). No trademark, servicemark, copyright or
other Intellectual Property at any time used by any Borrower or Guarantor which
is owned by another person, or owned by

 

68



--------------------------------------------------------------------------------

such Borrower or Guarantor subject to any security interest, lien, collateral
assignment, pledge or other encumbrance in favor of any person other than Agent,
is affixed to any Eligible Inventory, except (a) to the extent permitted under
the term of the License Agreements listed on Schedule 8.11 to the Information
Certificate and (b) to the extent the sale of Inventory to which such
Intellectual Property is affixed is permitted to be sold by such Borrower or
Guarantor under applicable law (including the United States Copyright Act of
1976).

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate.

(b) Except as set forth on Schedule 8.12 to the Information Certificate, each
Borrower and Guarantor is the record and beneficial owner of all of the issued
and outstanding shares of Capital Stock of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by such Borrower or
Guarantor and there are no proxies, irrevocable or otherwise, with respect to
such shares and no equity securities of any of the Subsidiaries are or may
become required to be issued by reason of any options, warrants, rights to
subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound to issue additional shares of it Capital Stock or
securities convertible into or exchangeable for such shares.

(c) The issued and outstanding shares of Capital Stock of each Borrower and
Guarantor are directly and beneficially owned and held by the persons indicated
in the Information Certificate, and in each case all of such shares have been
duly authorized and are fully paid and non-assessable, free and clear of all
claims, liens, pledges and encumbrances of any kind, except as disclosed in
writing to Agent prior to the date hereof.

(d) After giving effect to the consummation of the transactions contemplated by
this Agreement, the other Financing Agreements, each Borrower and Guarantor is
Solvent and will continue to be Solvent after the creation of the Obligations,
the security interests of Agent and the other transaction contemplated
hereunder.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it, and (ii) no significant strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower’s or Guarantor’s knowledge, threatened against any Borrower
or Guarantor.

 

69



--------------------------------------------------------------------------------

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower or
Guarantor permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions on any Borrower or Guarantor or any of
its Domestic Subsidiaries which prohibit or otherwise restrict (a) the transfer
of cash or other assets (i) between any Borrower or Guarantor and any of its or
their Subsidiaries or (ii) between any Domestic Subsidiaries of any Borrower or
Guarantor or (b) the ability of any Borrower or Guarantor or any of its or their
Domestic Subsidiaries to incur Indebtedness or grant security interests to Agent
or any Lender in the Collateral.

8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth
all Material Contracts to which any Borrower or Guarantor is a party or is bound
as of the date hereof. Borrowers and Guarantors have delivered true, correct and
complete copies of such Material Contracts to Agent on or before the date
hereof. Borrowers and Guarantors are not in breach or in default in any material
respect of or under any Material Contract and have not received any notice of
the intention of any other party thereto to terminate any Material Contract.

8.16 Payable Practices. Each Borrower and Guarantor have not made any material
change in the historical accounts payable practices from those in effect
immediately prior to the date hereof.

8.17 Interrelated Businesses. Borrowers and Guarantors make up a related
organization of various entities constituting a single economic and business
enterprise so that Borrowers and Guarantors share an identity of interests such
that any benefit received by any one of them benefits the others. Borrowers and
Guarantors render services to or for the benefit of the other Borrowers and/or
Guarantors, as the case may be, purchase or sell and supply goods to or from or
for the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Borrowers and Guarantors
(including inter alia, the payment by Borrowers and Guarantors of creditors of
the other Borrowers or Guarantors and guarantees by Borrowers and Guarantors of
indebtedness of the other Borrowers and Guarantors and provide administrative,
marketing, payroll and management services to or for the benefit of the other
Borrowers and Guarantors). Borrowers have a central merchandising group that
purchases substantially all of the Inventory on behalf of all Borrowers.
Borrowers and Guarantors have centralized legal services, certain common
officers and directors and generally do not provide consolidating financial
statements to creditors.

8.18 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or Guarantor in writing to Agent or any Lender in
connection with this Agreement or any of the other Financing Agreements or any
transaction contemplated hereby or thereby, including all information on the
Information Certificate is true and correct in all material respects on the date
as of which such information is dated or certified and does not omit any
material fact necessary in order to make such information not misleading. No
event or circumstance has occurred which has had or could reasonably be expected
to have a Material Adverse Affect, which has not been fully and accurately
disclosed to Agent in writing prior to the date hereof.

 

70



--------------------------------------------------------------------------------

8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder (except to the extent that such
representations and warranties expressly relate solely to an earlier date, in
which case such representations and warranties remain true and accurate on and
as of such earlier date) and shall be conclusively presumed to have been relied
on by Agent and Lenders regardless of any investigation made or information
possessed by Agent or any Lender. The representations and warranties set forth
herein shall be cumulative and in addition to any other representations or
warranties which any Borrower or Guarantor shall now or hereafter give, or cause
to be given, to Agent or any Lender.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

Except as Agent and such Lenders whose consent is required pursuant to the terms
of this Agreement may otherwise agree in writing:

9.1 Maintenance of Existence.

(a) Each Borrower and Guarantor shall at all times preserve, renew and keep in
full force and effect its corporate or limited liability existence, as the case
may be, and rights and franchises with respect thereto and maintain in full
force and effect all licenses, trademarks, tradenames, approvals,
authorizations, leases, contracts and Permits necessary to carry on the business
as presently or proposed to be conducted, except as to any Guarantor other than
Parent as permitted in Section 9.7 hereto.

(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than thirty
(30) days prior written notice from Administrative Borrower of such proposed
change in its limited liability company or corporate name, which notice shall
accurately set forth the new name; and (ii) Agent shall have received a copy of
the amendment to the Certificate of Incorporation or other organizational
document of such Borrower or Guarantor providing for the name change certified
by the Secretary of State of the jurisdiction of incorporation or organization
of such Borrower or Guarantor as soon as it is available.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith. Without the prior written
consent of Agent no Borrower or Guarantor shall change its type of organization,
jurisdiction of organization or other legal structure.

9.2 New Collateral Locations. Each Borrower and Guarantor may only open any new
location within the continental United States provided such Borrower or
Guarantor (a) gives Agent fifteen (15) days prior written notice of the intended
opening of any such new location and (b) executes and delivers, or causes to be
executed and delivered, to Agent such agreements, documents, and instruments as
Agent may deem reasonably necessary or desirable to protect its interests in the
Collateral at such location.

 

71



--------------------------------------------------------------------------------

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority.

(b) Borrowers and Guarantors shall give written notice to Agent promptly upon
any Borrower’s or Guarantor’s receipt of any notice of, or any Borrower’s or
Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of any
Hazardous Material or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any non-compliance
with or violation of any Environmental Law by any Borrower or Guarantor or
(B) the release, spill or discharge, threatened or actual, of any Hazardous
Material other than in the ordinary course of business and other than as
permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent. Each Borrower and Guarantor shall take prompt
action to respond to any material non-compliance with any of the Environmental
Laws and shall regularly report to Agent on such response.

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is non-compliance, or any condition which requires any
action by or on behalf of any Borrower or Guarantor in order to avoid any non
compliance, with any Environmental Law, Borrowers shall, at Agent’s request and
Borrowers’ expense: (i) cause an independent environmental engineer reasonably
acceptable to Agent to conduct such tests of the site where non-compliance or
alleged non compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent a report as to such
non-compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such non-compliance, or such Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans, except for any such losses, claims, damages, liabilities,
costs or expenses which are solely the result of the gross negligence or willful
misconduct of Agent or any Lender, as determined pursuant to a final,
non-appealable judgment of a court of competent jurisdiction. All
representations, warranties, covenants and indemnifications in this Section 9.3
shall survive the payment of the Obligations and the termination of this
Agreement.

 

72



--------------------------------------------------------------------------------

9.4 Payment of Taxes and Claims.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, duly
pay and discharge all taxes, assessments, contributions and governmental charges
upon or against it or its properties or assets, except for taxes the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, Guarantor or Subsidiary, as the case may
be, and with respect to which adequate reserves have been set aside on its books
to the extent required by GAAP.

(b) None of Borrowers, Guarantors or any of their Affiliates shall at any time
(i) utilize any Loans or Letters of Credit in connection with or for the benefit
of any of their operations, assets or activities in Canada, or (ii), whether in
a tax return, report, declaration or otherwise, assert or claim a right or
entitlement to a tax deduction, credit or similar benefit in respect of interest
accrued or accruing under the Financing Agreements or the transactions
contemplated thereby, arising out of, in connection with or related to any
operations, assets or activities in Canada of Borrowers, Guarantors or their
Affiliates.

9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, maintain with financially sound and reputable insurers
insurance with respect to the Collateral against loss or damage and all other
insurance of the kinds and in the amounts customarily insured against or carried
by corporations of established reputation engaged in the same or similar
businesses and similarly situated. Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer. Borrowers and
Guarantors shall furnish certificates, policies or endorsements to Agent as
Agent shall reasonably require as proof of such insurance, and, if any Borrower
or Guarantor fails to do so, Agent is authorized, but not required, to obtain
such insurance at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice to Agent of any cancellation or
reduction of coverage and that Agent may act as attorney for each Borrower and
Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrowers and Guarantors shall cause Agent to be named as a first
loss payee, an additional insured and mortgagee (but without any liability for
any premiums) under such insurance policies and Borrowers and Guarantors shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance reasonably satisfactory to Agent. Such lender’s
loss payable endorsements shall specify that the proceeds of such insurance
shall be payable to Agent as its interests may appear and further specify that
Agent and Lenders shall be paid regardless of any act or omission by any
Borrower, Guarantor or any of its or their Affiliates. Without limiting any
other rights of Agent or Lenders, any insurance proceeds received by Agent at
any time may be applied to payment of the Obligations, whether or not then due,
in any order and in such manner as Agent may determine. Upon application of such
proceeds to the Revolving Loans, Revolving Loans may be available subject and
pursuant to the terms hereof to be used for the costs of repair or replacement
of the Collateral lost or damages resulting in the payment of such insurance
proceeds.

 

73



--------------------------------------------------------------------------------

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and Borrower shall notify the auditors and accountants of Borrowers and
Guarantors that Agent is authorized to obtain such information directly from
them. Without limiting the foregoing, Borrowers shall furnish or cause to be
furnished to Agent, the following:

(i) within thirty (30) days after the end of the fiscal months of Parent and
Subsidiaries ending as of the last day each of February, March, May, June,
August, September, November and December of each year, monthly unaudited
consolidated financial statements (including a schedule of capital expenditures,
balance sheets and statements of income and loss) and unaudited consolidating
financial statements (including balance sheets, statements of income and loss),
all in reasonable detail, fairly presenting in all material respects the
financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal month, certified to be
correct by the chief financial officer or treasurer of Parent, subject to normal
year-end adjustments and accompanied by a compliance certificate substantially
in the form of Exhibit C hereto, along with a schedule in form reasonably
satisfactory to Agent of the calculations used in determining, as of the end of
such month, whether Borrowers and Guarantors were in compliance with the
covenant set forth in Section 9.17 of this Agreement for such month,

(ii) on or before the date which is thirty-five (35) days after the end of the
fiscal months of Parent and its Subsidiaries, monthly unaudited consolidated
financial statements (including a schedule of capital expenditures, balance
sheets, statements of income and loss and statements of shareholders’ equity)
and unaudited consolidating financial statements (including balance sheets and
statements of income and loss), all in reasonable detail, fairly presenting in
all material respects the financial position and the results of the operations
of Parent and its Subsidiaries as of the end of and through such fiscal month,
certified to be correct by the chief financial officer or treasurer of Parent,
subject to normal year-end adjustments and accompanied by a compliance
certificate substantially in the form of Exhibit C hereto, along with a schedule
in form reasonably satisfactory to Agent of the calculations used in
determining, as of the end of such month, whether Borrowers and Guarantors were
in compliance with the covenant set forth in Section 9.17 of this Agreement for
such month,

(iii) within forty-five (45) days after the end of each fiscal quarter, except
as to each such fiscal quarter which is also the end of the fiscal year of
Parent and its subsidiaries (A) quarterly unaudited consolidated financial
statements (including a schedule of capital expenditures, balance sheets,
statements of income and loss and statements of cash flow) and unaudited
consolidating financial statements (including in each case balance sheets and
statements of income and loss) all in reasonable detail, fairly presenting in
all material respects the financial position and the results of the operations
of Parent and its Subsidiaries as of the end of and through such fiscal quarter
and (B) with respect to the last month of such fiscal quarter, unaudited
statements of income and loss, prepared on a consolidated and consolidating
basis, for

 

74



--------------------------------------------------------------------------------

such month, in each case, certified to be correct by the chief financial officer
or treasurer of Parent, subject to normal year-end adjustments and accompanied
by a compliance certificate substantially in the form of Exhibit C hereto, along
with a schedule in form reasonably satisfactory to Agent of the calculations
used in determining, as of the end of such quarter, whether Borrowers and
Guarantors were in compliance with the covenants set forth in Section 9.17 of
this Agreement for such quarter,

(iv) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements (including a schedule of capital expenditures,
balance sheets, statements of income and loss and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss and statements of cash flow) of Parent and its Subsidiaries
(including in each case balance sheets and statements of income and loss), and
the accompanying notes thereto, all in reasonable detail, fairly presenting in
all material respects the financial position and the results of the operations
of Parent and its Subsidiaries as of the end of and for such fiscal year,
together with the unqualified opinion of independent certified public
accountants with respect to the audited consolidated financial statements, which
accountants shall be an independent accounting firm selected by Administrative
Borrower and reasonably acceptable to Agent, that such audited consolidated
financial statements have been prepared in accordance with GAAP, and present
fairly in all material respects the results of operations and financial
condition of Parent and its Subsidiaries as of the end of and for the fiscal
year then ended,

(v) at such time as available, but in no event later than thirty (30) days after
the first day of each fiscal year (commencing with the fiscal year of Borrowers
ending January 31, 2011), projected consolidated financial statements (including
forecasted balance sheets and statements of income and loss, statements of cash
flow, and statements of shareholders’ equity) of Parent and its Subsidiaries for
such fiscal year, all in reasonable detail, and in a format consistent with the
projections delivered by Borrowers to Agent prior to the date hereof, together
with such supporting information as Agent may reasonably request. Such projected
financial statements shall be prepared on a quarterly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by Borrowers and Guarantors of the future financial performance of Parent and
its Subsidiaries for the periods set forth therein and shall have been prepared
on the basis of the assumptions set forth therein which Borrowers and Guarantors
believe are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements). Each year Borrowers shall provide to Agent a semi-annual update
with respect to such projections or at any time a Default or Event of Default
exists or has occurred and is continuing, more frequently as Agent may require.

(b) Borrowers and Guarantors shall promptly notify Agent in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $750,000 or which if
adversely determined would result in any material adverse change in any
Borrower’s or Guarantor’s business, properties, assets, goodwill or condition,
financial or otherwise, (ii) any Material Contract being terminated or amended
or any new Material Contract entered into (in which event Borrowers and
Guarantors shall provide Agent with a copy of such Material Contract), (iii) any
order, judgment or decree in excess of $750,000 shall have been entered against
any Borrower or Guarantor any of its or their properties

 

75



--------------------------------------------------------------------------------

or assets, (iv) any notification of a material violation of laws or regulations
received by any Borrower or Guarantor, (v) any ERISA Event, (vi) any Delisting
Event, and (vii) the occurrence of any Default or Event of Default.

(c) Promptly after the sending or filing thereof, Borrowers shall send to Agent
copies of (i) all reports which Parent or any of its Subsidiaries sends to its
security holders generally, (ii) all reports and registration statements which
Parent or any of its Subsidiaries files with the Securities Exchange Commission,
any national or foreign securities exchange or the National Association of
Securities Dealers, Inc., and such other reports as Agent may hereafter
specifically identify to Administrative Borrower that Agent will require be
provided to Agent, (iii) all press releases and all other statements concerning
material changes or developments in the business of a Borrower or Guarantor made
available by any Borrower or Guarantor to the public.

(d) Borrowers and Guarantors shall furnish or cause to be furnished to Agent
such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Agent may, from time
to time, reasonably request. Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender or Participant or prospective Lender or Participant or any Affiliate of
any Lender or Participant. Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Agent and
Lenders such information as they may have regarding the business of any Borrower
and Guarantor. Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by Administrative Borrower to Agent or such Lender in
writing.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,

(a) merge into or consolidate with any other Person or permit any other Person
to merge into or with or consolidate with it except that any Domestic Subsidiary
(other than a Borrower) may merge with and into or consolidate with any other
Domestic Subsidiary of Parent (other than a Borrower) and any Foreign Subsidiary
may merge with and into or consolidate with any other Foreign Subsidiary;
provided, that, each of the following conditions is satisfied as determined by
Agent: (A) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the intention of such Subsidiaries to so merge or consolidate,
which notice shall set forth in reasonable detail satisfactory to Agent, the
persons that are merging or consolidating, which person will be the surviving
entity, the locations of the assets of the persons that are merging or
consolidating, and the material agreements and documents relating to such merger
or consolidation, (B) Agent shall have received such other information with
respect to such merger or consolidation as Agent may reasonably request, (C) as
of the effective date of the merger or consolidation and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing, (D) Agent shall have received, true, correct and complete copies of
all agreements, documents and instruments relating to such merger or
consolidation, including,

 

76



--------------------------------------------------------------------------------

but not limited to, the certificate or certificates of merger to be filed with
each appropriate Secretary of State (with a copy as filed promptly after such
filing), and (E) in the case of a Domestic Subsidiary, to the extent it is a
Guarantor, the surviving corporation shall expressly confirm, ratify and assume
the Obligations and the Financing Agreements to which it is a party in writing,
in form and substance satisfactory to Agent, and Borrowers and Guarantors shall
execute and deliver such other agreements, documents and instruments as Agent
may request in connection therewith,

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of any Borrower
or Guarantor) so long as such sales or other dispositions do not involve
Equipment having an aggregate fair market value in excess of $4,000,000 for all
such Equipment disposed of in any fiscal year of Borrowers or as Agent may
otherwise agree,

(iii) the issuance and sale by any Borrower or Guarantor of Capital Stock of
such Borrower or Guarantor after the date hereof; provided, that, (A) Agent
shall have received not less than ten (10) Business Days’ prior written notice
of such issuance and sale by such Borrower or Guarantor, which notice shall
specify the parties to whom such shares are to be sold, the terms of such sale,
the total amount which it is anticipated will be realized from the issuance and
sale of such stock and the net cash proceeds which it is anticipated will be
received by such Borrower or Guarantor from such sale, (B) such Borrower or
Guarantor shall not be required to pay any cash dividends or repurchase or
redeem such Capital Stock or make any other payments in respect thereof, except
as otherwise permitted in Section 9.11 hereof, (C) the terms of such Capital
Stock, and the terms and conditions of the purchase and sale thereof, shall not
include any terms that include any limitation on the right of any Borrower to
request or receive Loans or Letters of Credit or the right of any Borrower and
Guarantor to amend or modify any of the terms and conditions of this Agreement
or any of the other Financing Agreements or otherwise in any way relate to or
affect the arrangements of Borrowers and Guarantors with Agent and Lenders or
are more restrictive or burdensome to any Borrower or Guarantor than the terms
of any Capital Stock in effect on the date hereof, (D) except as Agent may
otherwise agree in writing, all of the proceeds of the sale and issuance of such
Capital Stock shall be paid to Agent for application to the Obligations in such
order and manner as Agent may determine or at Agent’s option, to be held as cash
collateral for the Obligations and (E) as of the date of such issuance and sale
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred,

(iv) the issuance and sale by any Borrower or Guarantor of Capital Stock of such
Borrower or Guarantor after the date hereof; provided, that, (A) Agent shall
have received not less than ten (10) Business Days’ prior written notice of such
issuance and sale by such Borrower or Guarantor (but not of the conversion of
any Convertible Notes pursuant to and in accordance with any Convertible Note
Indenture as in effect on the date hereof), which notice shall specify the
parties to whom such shares are to be sold, the terms of such sale, the total

 

77



--------------------------------------------------------------------------------

amount which it is anticipated will be realized from the issuance and sale of
such stock and the net cash proceeds which it is anticipated will be received by
such Borrower or Guarantor from such sale, (B) such Borrower or Guarantor shall
not be required to pay any cash dividends or repurchase or redeem such Capital
Stock or make any other payments in respect thereof, (C) the terms of such
Capital Stock, and the terms and conditions of the purchase and sale thereof,
shall not include any terms that include any limitation on the right of any
Borrower to request or receive Loans or Letters of Credit or the right of any
Borrower and Guarantor to amend or modify any of the terms and conditions of
this Agreement or any of the other Financing Agreements or otherwise in any way
relate to or affect the arrangements of Borrowers and Guarantors with Agent and
Lenders or are more restrictive or burdensome to any Borrower or Guarantor than
the terms of any Capital Stock in effect on the date hereof, (D) except as Agent
may otherwise agree in writing, if as of the date of such issuance and sale or
after giving effect thereto, a Cash Dominion Event has occurred, all of the
proceeds of the sale and issuance of such Capital Stock shall be paid to Agent
for application to the Obligations in such order and manner as Agent may
determine,

(v) the issuance of Capital Stock of any Borrower or Guarantor consisting of
common stock pursuant to an employee stock option or grant or similar equity
plan or 401(k) plans of such Borrower or Guarantor for the benefit of its
employees, directors and consultants; provided, that, in no event shall such
Borrower or Guarantor be required to issue, or shall such Borrower or Guarantor
issue, Capital Stock pursuant to such stock plans or 401(k) plans which would
result in a Change of Control or other Event of Default,

(vi) the issuance of authorized but unissued treasury shares of Capital Stock of
Parent in favor of employees of Borrowers and Guarantors having an aggregate
value for all such treasury shares of Capital Stock so issued in any fiscal year
of Borrowers and Guarantors not to exceed $500,000, in lieu of cash compensation
otherwise payable to such employees,

(vii) the sale by Parent for cash and in an arm’s-length transaction of its
right, title and interest in and to its fee simple interest in the improved Real
Property known as “#2 Plant” located in Leola, Pennsylvania; provided, that,
(A) the Net Cash Proceeds in respect of the sale of such Real Property shall be
remitted to Agent upon the consummation of such sale for application by Agent to
the Obligations pursuant to and in accordance with the terms of this Agreement
and (B) on the date of such sale and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing.

(c) wind up, liquidate or dissolve except that any Guarantor (other than Parent)
may wind up, liquidate and dissolve; provided, that, each of the following
conditions is satisfied, (i) the winding up, liquidation and dissolution of such
Guarantor shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations, (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor shall be duly
and validly transferred and assigned to a Borrower, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of Agent
(and Agent shall have received such evidence thereof as Agent may require) and
Agent shall have received

 

78



--------------------------------------------------------------------------------

such deeds, assignments or other agreements as Agent may request to evidence and
confirm the transfer of such assets of such Guarantor to a Borrower, (iv) Agent
shall have received all documents and agreements that any Borrower or Guarantor
has filed with any Governmental Authority or as are otherwise required to
effectuate such winding up, liquidation or dissolution, (v) no Borrower or
Guarantor shall assume any Indebtedness, obligations or liabilities as a result
of such winding up, liquidation or dissolution, or otherwise become liable in
respect of any obligations or liabilities of the entity that is winding up,
liquidating or dissolving, unless such Indebtedness is otherwise expressly
permitted hereunder, (vi) Agent shall have received not less than ten
(10) Business Days prior written notice of the intention of such Guarantor to
wind up, liquidate or dissolve, and (vii) as of the date of such winding up,
liquidation or dissolution and after giving effect thereto, no Default or Event
of Default shall exist or have occurred; or

(d) agree to do any of the foregoing.

9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

(a) the security interests and liens of Agent for itself and the benefit of
Secured Parties and the rights of setoff of Secured Parties provided for herein
or under applicable law;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Domestic Subsidiary, as the case may
be and with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s, Guarantor’s or
Domestic Subsidiary’s business to the extent: (i) such liens secure Indebtedness
which is not overdue or (ii) such liens secure Indebtedness relating to claims
or liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Domestic Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Domestic Subsidiary as presently conducted
thereon or materially impair the value of the Real Property which may be subject
thereto;

(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;

 

79



--------------------------------------------------------------------------------

(f) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower or Guarantor as of the
date hereof;

(g) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Indebtedness), statutory obligations and other
similar obligations in each case in the ordinary course of business consistent
with the current practices of such Borrower or Guarantor as of the date hereof;
provided, that, in connection with any performance bonds issued by a surety or
other person, the issuer of such bond shall have waived in writing any rights in
or to, or other interest in, any of the Collateral in an agreement, in form and
substance satisfactory to Agent;

(h) liens arising from (i) operating leases and the precautionary UCC or PPSA
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by any Borrower or Guarantor located on the
premises of such Borrower or Guarantor (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
and consistent with current practices of such Borrower or Guarantor and the
precautionary UCC or PPSA financing statement filings in respect thereof;

(i) the security interests and liens securing Refinancing Indebtedness to the
extent permitted under Section 9.9(i) hereof;

(j) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

(k) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate; and

(l) the security interests in and liens upon assets of the Foreign Subsidiaries
organized under the laws of Mexico and identified in Section 9.9(f)(iv) hereof
in connection with Indebtedness permitted under such Section 9.9(f)(iv) hereof;
and

(m) the security interests and liens upon assets of Shanghai C&D Battery Co.,
Ltd. in connection with Indebtedness permitted under Section 9.9(f)(ii) hereof.

9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

 

80



--------------------------------------------------------------------------------

(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $15,000,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
such Borrower, Guarantor or Domestic Subsidiary other than the Equipment or Real
Property so acquired, and the Indebtedness secured thereby does not exceed the
cost of the Equipment or Real Property so acquired, as the case may be;

(c) guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Agent for the benefit of Secured Parties;

(d) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the date hereof pursuant to loans by any Borrower or
Guarantor permitted under Section 9.10(b) hereof;

(e) Indebtedness of any Borrower or Guarantor entered into in the ordinary
course of business pursuant to a Hedge Agreement; provided, that, (i) such
arrangements are with a Bank Product Provider (ii) such arrangements are not for
speculative purposes, (iii) such Indebtedness shall be unsecured, except to the
extent such Indebtedness constitutes part of the Obligations arising under or
pursuant to Hedge Agreements with any Bank Product Provider that are secured
under the terms hereof or except to the extent secured by pledges or deposits of
cash as permitted under Section 9.8 hereof and (iv) the terms and amounts of
such Indebtedness shall be substantially similar to those in effect under Hedge
Agreements as of the date hereof, or otherwise shall be reasonably acceptable to
Agent;

(f) Indebtedness (i) of any Foreign Subsidiary arising after the date hereof;
provided, that, except as provided in subclauses (iii), (iv) or (v) of this
clause (f), (A) no Borrower or Guarantor shall be directly or indirectly liable
as to any such Indebtedness (by virtue of such Borrower or Guarantor being the
primary obligor on, guarantor of, or otherwise liable in any respect of such
Indebtedness), and (B) any default by a Foreign Subsidiary in respect of such
Indebtedness shall not constitute a default in respect of any Indebtedness of a
Borrower or Guarantor; (ii) of Shanghai C&D Battery Co., Ltd. in an amount not
to exceed RMB 160 million; (iii) in the form of unsecured guarantees of
Indebtedness of Foreign Subsidiaries other than those identified in clauses
(iv) and (v) below, in an aggregate amount at any time not to exceed the lesser
of (A) the US Dollar Equivalent of $1,000,000 and (B) the amount equal to the US
Dollar Equivalent of $1,000,000 minus the aggregate outstanding amount of loans
and advances by Borrowers and Guarantors to Foreign Subsidiaries pursuant to
Section 1.107(f) hereof; (iv) in the form of unsecured guarantees by Borrowers
of Indebtedness incurred by C&D Technologies Reynosa, S. De R.L. de C.V. for
working capital purposes in an aggregate amount at any time outstanding not to
exceed the US Dollar Equivalent of $10,000,000 minus the aggregate outstanding
amount of repayments in respect of such Indebtedness, and (v) (A) in the form of
an unsecured limited guarantee by Parent of the obligations of Shanghai Power
Transmission and Distribution Co., Ltd., as the joint venture partner of Parent
in Shanghai C&D Battery Co., Ltd., for the Indebtedness of Shanghai C&D Battery
Co., Ltd. as provided in clause (ii) above, in an amount not to exceed
sixty-seven percent (67%) of the obligations of such joint venture partner, or
(B) in the form of an unsecured limited guarantee by Parent of the obligations
of Shanghai C&D Battery Co., Ltd., for the Indebtedness of Shanghai C&D Battery
Co., Ltd. as provided in clause (ii) above, in an amount not to exceed
sixty-seven percent (67%) of such Indebtedness; in

 

81



--------------------------------------------------------------------------------

each case, provided, that, each of the following conditions is satisfied by
Borrowers as determined by Agent: (1) Agent shall have received not less than
ten (10) Business Days’ prior written notice of the intention to incur such
Indebtedness, which notice shall set forth in reasonable detail satisfactory to
Agent, the amount of such Indebtedness, the schedule of repayments and maturity
date with respect thereto and such other information with respect thereto as
Agent may reasonably request, (2) Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto and (3) as of the date of incurring such
Indebtedness and after giving effect to such Indebtedness, no Default or Event
of Default shall exist or have occurred;

(g) unsecured Indebtedness of any Borrower or Guarantor arising after the date
hereof to any third person (but not to any other Borrower or Guarantor);
provided, that, each of the following conditions is satisfied as determined by
Agent: (i) such Indebtedness shall be on terms and conditions acceptable to
Agent and shall be subject and subordinate in right of payment to the right of
Agent and Lenders to receive the prior indefeasible payment and satisfaction in
full payment of all of the Obligations pursuant to the terms of an intercreditor
agreement between Agent and such third party, in form and substance satisfactory
to Agent, (ii) Agent shall have received not less than ten (10) days prior
written notice of the intention of such Borrower or Guarantor to incur such
Indebtedness, which notice shall set forth in reasonable detail satisfactory to
Agent the amount of such Indebtedness, the person or persons to whom such
Indebtedness will be owed, the interest rate, the schedule of repayments and
maturity date with respect thereto and such other information as Agent may
request with respect thereto, (iii) Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, (iv) except as Agent may otherwise agree
in writing, all of the proceeds of the loans or other accommodations giving rise
to such Indebtedness shall be paid to Agent for application to the Obligations
in such order and manner as Agent may determine or at Agent’s option, to be held
as cash collateral for the Obligations, (v) in no event shall the aggregate
principal amount of such Indebtedness incurred during the term of this Agreement
exceed $2,000,000, (vi) as of the date of incurring such Indebtedness and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred, (vii) such Borrower and Guarantor shall not, directly or indirectly,
(A) amend, modify, alter or change the terms of such Indebtedness or any
agreement, document or instrument related thereto, except, that, such Borrower
or Guarantor may, after prior written notice to Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness (except pursuant to
regularly scheduled payments permitted herein), or set aside or otherwise
deposit or invest any sums for such purpose, and (viii) Borrowers and Guarantors
shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;

(h) Indebtedness of any Borrowers evidenced by or arising under the Convertible
Note Indentures as in effect on the date hereof, provided, that:

(i) the aggregate principal amount of such Indebtedness shall not exceed
$129,500,000.00, less the aggregate amount of all repayments, repurchases or
redemptions thereof from and after such date, whether optional or mandatory,
plus interest thereon at any of the applicable rates provided in the Convertible
Note Indentures and/or in the Registration Rights Agreements executed in
connection with the Convertible Note Indentures, each as in effect on the date
hereof;

 

82



--------------------------------------------------------------------------------

(ii) such Indebtedness is and shall remain unsecured;

(iii) Borrowers and Guarantors shall not, directly or indirectly, make, or be
required to make, any payments in respect of such Indebtedness, except, that,
Borrowers may make regularly scheduled payments of interest and fees, on an
unaccelerated basis, in respect of such Indebtedness in accordance with the
terms of the Convertible Note Indentures and/or the Registration Rights
Agreements, in each case as in effect on the date hereof;

(iv) Borrowers shall not, directly or indirectly, (A) amend, modify, alter or
change any of the material terms of such Indebtedness or of any of the
Convertible Note Indentures as in effect on the date hereof, except, that,
Borrowers may, after prior written notice to Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness other than pursuant to payments thereof, or to reduce the
interest rate or any fees in connection therewith, or to make the provisions
thereof less restrictive or burdensome than the terms or conditions of the
Convertible Note Indentures as in effect on the date hereof, or (B) make
optional prepayments of principal or interest or redeem, retire, defease,
purchase or otherwise acquire such Indebtedness, or set aside or otherwise
deposit or invest any sums for such purpose; and

(i) Indebtedness of any Borrower or Guarantor arising after the date hereof
issued in exchange for, or the proceeds of which are used to refinance, replace
or substitute for Indebtedness permitted under Sections 9.9(b), 9.9(g) and
9.9(h) hereof (the “Refinancing Indebtedness”); provided, that, as to any such
Refinancing Indebtedness, each of the following conditions is satisfied:

(i) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the intention to incur such Indebtedness, which notice shall
set forth in reasonable detail satisfactory to Agent, the amount of such
Indebtedness, the schedule of repayments and maturity date with respect thereto
and such other information with respect thereto as Agent may reasonably request,

(ii) promptly upon Agent’s request, Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto,

(iii) the Refinancing Indebtedness shall have a Weighted Average Life to
Maturity and a final maturity equal to or greater than the Weighted Average Life
to Maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for,

 

83



--------------------------------------------------------------------------------

(iv) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least as subordinated (if subordinated) to, the Obligations as
the Indebtedness being extended, refinanced, replaced or substituted for,

(v) the Refinancing Indebtedness shall not include terms and conditions with
respect to any Borrower or Guarantor which are more burdensome or restrictive in
any material respect than those included in the Indebtedness so extended,
refinanced, replaced or substituted for,

(vi) such Indebtedness incurred by any Borrower or Guarantor shall be at rates
and with fees or other charges that are commercially reasonable,

(vii) as of the date of incurring such Indebtedness and after giving effect to
such Indebtedness, no Default or Event of Default shall exist or have occurred,

(viii) the principal amount of such Refinancing Indebtedness shall not exceed
the principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of refinancing fees and expenses incurred in
connection therewith outstanding on the date of such event),

(ix) Borrowers and Guarantors may only make regularly scheduled payments of
principal, interest and fees, if any, in respect of such Indebtedness to the
extent such payments would have been permitted hereunder in respect of the
Indebtedness so extended, refinanced, replaced or substituted for (and except as
otherwise permitted below),

(x) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change any terms of the agreements with respect to such
Refinancing Indebtedness, except that Borrowers and Guarantors may, after prior
written notice to Agent, amend, modify, alter or change the terms thereof to the
extent permitted with respect to the Indebtedness so extended, refinanced,
replaced or substituted for, or (B)redeem, retire, defease, purchase or
otherwise acquired such Indebtedness, or set aside or otherwise deposit or
invest any sums for such purpose (other than with Refinancing Indebtedness to
the extent permitted herein and to the extent permitted with respect to the
Indebtedness so extended, refinanced, replaced or substituted for),

(xi) Borrowers and Guarantors shall furnish to Agent copies of all material
notices or demands in connection with Indebtedness received by any Borrower or
Guarantor or on its behalf promptly after the receipt thereof or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be; and

(j) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the

 

84



--------------------------------------------------------------------------------

maturity thereof, or defer the timing of any payments in respect thereof, or to
forgive or cancel any portion of such Indebtedness (other than pursuant to
payments thereof), or to reduce the interest rate or any fees in connection
therewith, or (B) redeem, retire, defease, purchase or otherwise acquire such
Indebtedness, or set aside or otherwise deposit or invest any sums for such
purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf, promptly after the receipt thereof, or sent by
any Borrower or Guarantor or on its behalf, concurrently with the sending
thereof, as the case may be.

9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all
or a substantial part of the assets or property of any person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:

(a) Permitted Investments;

(b) loans by a Borrower or Guarantor to another Borrower or Guarantor after the
date hereof; provided, that,

(i) as to all of such loans, (A) within thirty (30) days after the end of each
fiscal month, Borrowers shall provide to Agent a report in form and substance
satisfactory to Agent of the outstanding amount of such loans as of the last day
of the immediately preceding month and indicating any loans made and payments
received during the immediately preceding month, (B) the Indebtedness arising
pursuant to any such loan shall not be evidenced by a promissory note or other
instrument, unless the single original of such note or other instrument is
promptly delivered to Agent upon its request to hold as part of the Collateral,
with such endorsement and/or assignment by the payee of such note or other
instrument as Agent may require, (C) as of the date of any such loan and after
giving effect thereto, the Borrower or Guarantor making such loan shall be
Solvent, and (D) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Agent and Lenders to receive the prior final payment and
satisfaction in full of all of the Obligations on terms and conditions
acceptable to Agent, (B) promptly upon Agent’s request, Agent shall have
received a subordination agreement, in form and substance satisfactory to Agent,
providing for the terms of the subordination in right of payment of such
Indebtedness of such Borrower to the prior final payment and satisfaction in
full of all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement;

(c) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto and Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such loans and advances either received by

 

85



--------------------------------------------------------------------------------

any Borrower or Guarantor or on its behalf, promptly after the receipt thereof,
or sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.

9.11 Restricted Payments. Each Borrower and Guarantor shall not, and shall not
permit any Restricted Subsidiary to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

(a) Parent may make Restricted Payments with respect to its Capital Stock
payable solely in additional shares of its Capital Stock that satisfies the
requirements for issuance of Capital Stock by Parent under Section 9.7(b)(iii)
hereof;

(b) Subsidiaries of Parent may make Restricted Payments to Parent;

(c) Borrowers and Guarantors may repurchase Capital Stock consisting of common
stock held by employees pursuant to any employee stock ownership plan thereof
upon the termination, retirement or death of any such employee in accordance
with the provisions of such plan, provided, that, as to any such repurchase,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (ii) such repurchase
shall be paid with funds legally available therefor, (iii) such repurchase shall
not violate any law or regulation or the terms of any indenture, agreement or
undertaking to which such Borrower or Guarantor is a party or by which such
Borrower or Guarantor or its or their property are bound, (iv) the aggregate
amount of all payments for such repurchases in any calendar year shall not
exceed $250,000 and (v) Excess Availability shall have been not less than
$30,000,000 for each of the thirty (30) consecutive days immediately prior to
the date of any such repurchase and after giving effect to such repurchase,
Excess Availability shall be not less than $30,000,000.

(d) Parent may make Restricted Payments for the purpose of paying dividends and
paying other distributions in respect of its Capital Stock or the repurchase of
its Capital Stock; provided, that, each of the following conditions is satisfied
as determined by Agent, (i) Administrative Borrower shall have provided to Agent
not less than ten (10) Business Days’ prior written notice (except in the case
of the regularly scheduled quarterly dividend of Parent to the extent declared
and payable on or about the dates historically declared and paid by Parent) of
the intention of such Borrower or Guarantor to pay such dividends or other
distributions or make such other repurchases (specifying the amount to be paid
by Borrowers or Guarantors, (ii) such dividends, distributions or repurchases
shall paid with funds legally available therefor, (iii) such dividends,
distributions or repurchases shall not violate any law or regulation or the
terms of any indenture, agreement or undertaking to which such Borrower or
Guarantor is a party or by which such Borrower or Guarantor or its or their
property are bound, (iv) Excess Availability shall have been not less than
$30,000,000 for each of the thirty (30) consecutive days immediately prior to
the date of any such dividends, distributions or repurchases and after giving
effect to the payment of such dividends, distributions or repurchases, Excess
Availability shall be not less than $30,000,000, (v) the aggregate amount of
such dividends, distributions or repurchases in any twelve (12) consecutive
month period shall not exceed $1,750,000 (as increased by an amount not to
exceed $400,000 in such twelve (12) consecutive month period equal to additional
dividends, distributions or repurchases in respect of convertible Capital Stock
of Parent converted at the election of the holders thereof to common Capital
Stock of Parent) and (vi) as of the date of any such dividends, distributions or
repurchases and after giving effect thereto, no Default or Event of Default
shall exist or have occurred.

 

86



--------------------------------------------------------------------------------

9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower’s or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm’s length
transaction with an unaffiliated person; or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except:

(i) reasonable compensation and other employee benefits to officers, employees
and directors for services rendered to such Borrower or Guarantor in the
ordinary course of business,

(ii) payments by any such Borrower or Guarantor to Parent for actual and
necessary reasonable out-of-pocket legal and accounting, insurance, marketing,
payroll and similar types of services paid for by Parent on behalf of such
Borrower or Guarantor, in the ordinary course of their respective businesses or
as the same may be directly attributable to such Borrower or Guarantor and for
the payment of taxes by or on behalf of Parent; and

(iii) Restricted Payments in respect of its Capital Stock pursuant to and in
accordance with the terms of Section 9.11(d) hereof.

9.13 Compliance with ERISA.

Each Borrower and Guarantor shall, and shall cause each of its ERISA Affiliates
to: (i) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law;
(ii) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (iii) not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (iv) not
allow or suffer to exist any prohibited transaction involving any Plan or any
trust created thereunder which would subject such Borrower, Guarantor or such
ERISA Affiliate to a material tax or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (v) make all required
contributions to any Plan which it is obligated to pay under Section 303 of
ERISA, Section 430 of the Code or the terms of such Plan; (vi) satisfy the
minimum funding standards (as determined under Section 412 of the Code and
Section 302 of ERISA), whether or not waived, with respect to any such Pension
Plan; (vii) not engage in a transaction that could be subject to Section 4069 or
4212(c) of ERISA; or (viii) not allow or suffer to exist any occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any Plan that is a
single employer plan, which termination could result in any material liability
to the Pension Benefit Guaranty Corporation.

 

87



--------------------------------------------------------------------------------

9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor shall,
for financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end on January 31 of each year and (b) fiscal quarters to
end on April 30, July 31, October 31 and January 31 of each year.

9.15 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the business of such Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complimentary to the
business in which such Borrower or Guarantor is engaged on the date hereof;
provided, that, as to those business lines specified in writing by
Administrative Borrower to Agent prior to the date hereof, a Borrower or
Guarantor, as the case may be, may, upon not less than sixty (60) days prior
written notice to Agent, discontinue or reduce any of such business lines.

9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Domestic Subsidiary of such Borrower or Guarantor to (a) pay
dividends or make other distributions or pay any Indebtedness owed to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make
loans or advances to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (c) transfer any of its properties or assets to such
Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor; or
(d) create, incur, assume or suffer to exist any lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
encumbrances and restrictions arising under (i) applicable law, (ii) this
Agreement, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of such Borrower or Guarantor or any
Subsidiary of such Borrower or Guarantor, (iv) customary restrictions on
dispositions of real property interests found in reciprocal easement agreements
of such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor,
(v) any agreement relating to permitted Indebtedness incurred by a Subsidiary of
such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date, and (vi) the extension or continuation of contractual obligations in
existence on the date hereof; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to Agent and Lenders than those encumbrances and restrictions under or pursuant
to the contractual obligations so extended or continued.

9.17 Fixed Charge Coverage Ratio. At any time that Excess Availability (without
giving effect to any Availability Block) is less than $10,000,000, the Fixed
Charge Coverage Ratio of Parent and its Subsidiaries (on a consolidated basis)
shall be not less than 1.1 to 1.0.

9.18 License Agreements.

(a) Each Borrower and Guarantor shall (i) promptly and faithfully observe and
perform all of the material terms, covenants, conditions and provisions of the
material License Agreements to which it is a party to be observed and performed
by it, at the times set forth therein, if any, (ii) not do, permit, suffer or
refrain from doing anything that could reasonably be

 

88



--------------------------------------------------------------------------------

expected to result in a default under or breach of any of the terms of any
material License Agreement, (iii) not cancel, surrender, modify, amend, waive or
release any material License Agreement in any material respect or any term,
provision or right of the licensee thereunder in any material respect, or
consent to or permit to occur any of the foregoing; except, that, subject to
Section 9.18(b) below, such Borrower or Guarantor may cancel, surrender or
release any material License Agreement in the ordinary course of the business of
such Borrower or Guarantor; provided, that, such Borrower or Guarantor (as the
case may be) shall give Agent not less than thirty (30) days prior written
notice of its intention to so cancel, surrender and release any such material
License Agreement, (iv) give Agent prompt written notice of any material License
Agreement entered into by such Borrower or Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may request, (v) give Agent prompt
written notice of any material breach of any obligation, or any default, by any
party under any material License Agreement, and deliver to Agent (promptly upon
the receipt thereof by such Borrower or Guarantor in the case of a notice to
such Borrower or Guarantor and concurrently with the sending thereof in the case
of a notice from such Borrower or Guarantor) a copy of each notice of default
and every other notice and other communication received or delivered by such
Borrower or Guarantor in connection with any material License Agreement which
relates to the right of such Borrower or Guarantor to continue to use the
property subject to such License Agreement, and (vi) furnish to Agent, promptly
upon the request of Agent, such information and evidence as Agent may reasonably
require from time to time concerning the observance, performance and compliance
by such Borrower or Guarantor or the other party or parties thereto with the
material terms, covenants or provisions of any material License Agreement.

(b) Each Borrower and Guarantor will either exercise any option to renew or
extend the term of each material License Agreement to which it is a party in
such manner as will cause the term of such material License Agreement to be
effectively renewed or extended for the period provided by such option and give
prompt written notice thereof to Agent or give Agent prior written notice that
such Borrower or Guarantor does not intend to renew or extend the term of any
such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration. In the event of the failure of such Borrower or
Guarantor to extend or renew any material License Agreement to which it is a
party, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, as Agent shall determine at any time that an Event of Default shall
exist or have occurred and be continuing. Agent may, but shall not be required
to, perform any or all of such obligations of such Borrower or Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from such Borrower or Guarantor thereunder. Any sums so paid by
Agent shall constitute part of the Obligations.

9.19 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the

 

89



--------------------------------------------------------------------------------

“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of Borrowers or any of their Subsidiaries or
other Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

9.20 Certain Other Real Property. At any time after the occurrence of a Cash
Dominion Event, Agent in its discretion may require that any Borrower or
Guarantor shall execute and deliver to Agent a mortgage, deed of trust or deed
to secure debt, as Agent may determine, with respect to any Real Property and
fixtures and other property of a Borrower or Guarantor of a kind and nature
described in the Mortgages not otherwise pledged to Agent, in form and substance
substantially similar to the Mortgages and as to any provisions relating to
specific state laws satisfactory to Agent and in form appropriate for recording
in the real estate records of the jurisdiction in which such Real Property,
fixtures and other property is located granting to Agent a first and only lien
and mortgage on and security interest in such Real Property, fixtures or other
property (except (a) as such Borrower or Guarantor would otherwise be permitted
to incur hereunder or under the Mortgages or (b) as otherwise consented to in
writing by Agent) and such other agreements, documents and instruments as Agent
may require in connection therewith.

9.21 Costs and Expenses. Borrowers and Guarantors shall pay to Agent on demand
all costs, expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) costs and expenses and fees for insurance premiums, environmental audits,
title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees, background checks, costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Agent’s customary charges and fees with respect thereto; (c) charges, fees or
expenses charged by any Issuing Bank in connection with any Letter of Credit;
(d) costs and expenses of preserving and protecting the Collateral; (e) costs
and expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the security interests and liens of Agent, selling or
otherwise realizing upon the Collateral, and otherwise enforcing the provisions
of this Agreement and the other Financing Agreements or defending any claims
made or threatened against Agent or any Lender arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters); (f) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s

 

90



--------------------------------------------------------------------------------

operations, plus a per diem charge at Agent’s then standard rate for Agent’s
examiners in the field and office (which rate as of the date hereof is $1,000
per person per day); and (g) the reasonable fees and disbursements of counsel
(including legal assistants) to Agent in connection with any of the foregoing.

9.22 Further Assurances. At the request of Agent at any time and from time to
time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letters of Credit contained
herein are satisfied. In the event of such request by Agent, Agent and Lenders
may, at Agent’s option, cease to make any further Loans or provide any further
Letters of Credit until Agent has received such certificate and, in addition,
Agent has determined that such conditions are satisfied.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) any Borrower fails to pay any of the Obligations when due or (ii) any
Borrower or Guarantor fails to perform any of the covenants contained in
Sections 9.3, 9.4, 9.13, 9.14, 9.15, and 9.16 of this Agreement and such failure
shall continue for ten (10) days; provided, that, such ten (10) day period shall
not apply in the case of: any failure to observe any such covenant which is not
capable of being cured at all or within such ten (10) day period or which has
been the subject of a prior failure within a six (6) month period or (iii) any
Borrower or Guarantor fails to perform any of the terms, covenants, conditions
or provisions contained in this Agreement or any of the other Financing
Agreements other than those described in Sections 10.1(a)(i) and 10.1(a)(ii)
above;

(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor to Agent in this Agreement, the other Financing Agreements or any
other written agreement, schedule, confirmatory assignment or otherwise shall
when made or deemed made be false or misleading in any material respect;

(c) any Guarantor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of any
guarantee, endorsement or other agreement of such party in favor of Agent or any
Lender;

(d) any judgment for the payment of money is rendered against any Borrower or
Guarantor in excess of $500,000 in any one case or in excess of $1,000,000 in
the aggregate (to the extent not covered by insurance where the insurer has
assumed responsibility in writing for such judgment) and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Guarantor or any of the Collateral
having a value in excess of $1,000,000;

 

91



--------------------------------------------------------------------------------

(e) any Guarantor (being a natural person or a general partner of an Guarantor
which is a partnership) dies or any Borrower or Guarantor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;

(f) any Borrower or Guarantor makes an assignment for the benefit of creditors,
makes or sends notice of a bulk transfer;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or a petition, case, application or
proceeding under any bankruptcy or insolvency laws of Canada (including the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada)) or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
against any Borrower or Guarantor or all or any part of its properties and such
petition or application is not dismissed within thirty (30) days after the date
of its filing or any Borrower or Guarantor shall file any answer admitting or
not contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or a petition, case, application or
proceeding under any bankruptcy or insolvency laws of Canada (including the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada)) or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at a law or equity) is filed by
any Borrower or Guarantor or for all or any part of its property;

(i) any default in respect of any Indebtedness of any Borrower or Guarantor
(other than Indebtedness owing to Agent and Lenders hereunder), in any case in
an amount in excess of $300,000, which default continues for more than the
applicable cure period, if any, with respect thereto or any default by any
Borrower or Guarantor under any Material Contract, which default continues for
more than the applicable cure period, if any, with respect thereto and/or is not
waived in writing by the other parties thereto;

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected first
priority security interest in any of the Collateral purported to be subject
thereto (except as otherwise permitted herein or therein);

 

92



--------------------------------------------------------------------------------

(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$1,500,000;

(l) any Change of Control;

(m) the indictment by any Governmental Authority, or as Agent may reasonably and
in good faith determine, the threatened indictment by any Governmental Authority
of any Borrower or Guarantor of which any Borrower, Guarantor or Agent receives
notice, in either case, as to which there is a reasonable possibility of an
adverse determination, in the good faith determination of Agent, under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against such Borrower or Guarantor, pursuant to which statute
or proceedings the penalties or remedies sought or available include forfeiture
of (i) any of the Collateral having a value in excess of $500,000 or (ii) any
other property of any Borrower or Guarantor which is necessary or material to
the conduct of its business;

(n) a requirement from the Minister of National Revenue for payment pursuant to
Section 224 or any successor section of the Income Tax Act (Canada) or
Section 317, or any successor section of the Excise Tax Act (Canada) or any
comparable provision of similar legislation shall have been received by Agent or
any Lender or any other Person in respect of any Borrower or Guarantor or
otherwise issued in respect of any Borrower or Guarantor involving an amount in
excess of the US Dollar Equivalent of $1,000,000;

(o) there shall be a material adverse change in the business, assets or
prospects of any Borrower or Guarantor after the date hereof (it being agreed
that a Delisting Event does not constitute a material adverse change); or

(p) there shall be an event of default under any of the other Financing
Agreements.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC, the PPSA and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
any Borrower or Guarantor, except as such notice or consent is expressly
provided for hereunder or required by applicable law. All rights, remedies and
powers granted to Agent and Lenders hereunder, under any of the other Financing
Agreements, the UCC the PPSA or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Guarantor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may at any time or times, proceed directly against any Borrower or
Guarantor to collect the Obligations without prior recourse to the Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option,
(i) upon notice to Administrative Borrower, accelerate the payment of all
Obligations and demand immediate payment thereof to Agent for itself and the
benefit of Lenders (provided, that, upon the

 

93



--------------------------------------------------------------------------------

occurrence of any Event of Default described in Sections 10.1(g) and 10.1(h),
all Obligations shall automatically become immediately due and payable), and
(ii) terminate the Commitments whereupon the obligation of each Lender to make
any Loan and Issuing Bank to issue any Letter of Credit shall immediately
terminate (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), the Commitments and any other obligation of the
Agent or a Lender hereunder shall automatically terminate).

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion (i) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Guarantor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Borrower or Guarantor, which right or equity of
redemption is hereby expressly waived and released by Borrowers and Guarantors
and/or (vi) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Guarantors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Guarantor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to
Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations. Such cash collateral
shall be in the amount equal to one hundred ten (110%) percent of the amount of
the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
the Letters of Credit giving rise to such Letter of Credit Obligations.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of any Borrower or
Guarantor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Agent may, in its discretion, at such time or times
(i) notify any or all account debtors, secondary obligors or other obligors in
respect thereof that the Receivables have been assigned to Agent and that Agent
has a security

 

94



--------------------------------------------------------------------------------

interest therein and Agent may direct any or all account debtors, secondary
obligors and other obligors to make payment of Receivables directly to Agent,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations,
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Agent and Lenders shall not be
liable for any failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Guarantors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Agent or Lenders a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment

 

95



--------------------------------------------------------------------------------

bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

(f) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Borrower and Guarantor hereby grants to Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable at any time an
Event of Default shall exist or have occurred and for so long as the same is
continuing) without payment of royalty or other compensation to any Borrower or
Guarantor, to use, assign, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and general
intangibles now owned or hereafter acquired by any Borrower or Guarantor,
wherever the same maybe located, including in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout thereof.

(g) At any time an Event of Default exists or has occurred and is continuing,
Agent may apply the cash proceeds of Collateral actually received by Agent from
any sale, lease, foreclosure or other disposition of the Collateral to payment
of the Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due or may hold such proceeds as cash collateral for the
Obligations. Borrowers and Guarantors shall remain liable to Agent and Lenders
for the payment of any deficiency with interest at the highest rate provided for
herein and all costs and expenses of collection or enforcement, including
attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Agent and Lenders may, at Agent’s option, Agent and Lenders
shall, without notice, (A) cease making Loans or arranging for Letters of Credit
or reduce the lending formulas or amounts of Loans and Letters of Credit
available to Borrowers and/or (B) terminate any provision of this Agreement
providing for any future Loans to be made by Agent and Lenders or Letters of
Credit to be issued by Issuing Bank and (ii) Agent may, at its option, establish
such Reserves as Agent determines, without limitation or restriction,
notwithstanding anything to the contrary contained herein.

(i) Agent may seek the appointment of a receiver, receiver-manager or keeper (a
“Receiver”) to take possession of all or any portion of the Collateral or to
operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing. Any such Receiver shall, so far as concerns responsibility for his/her
acts, be deemed agent of the applicable Borrower or Guarantor and not Agent and
the Lenders, and Agent and the Lenders shall not be in any way responsible for
any misconduct, negligence or non-feasance on the part of any such Receiver,
his/her servants or employees. Subject to the provisions of the instrument
appointing him/her, any such Receiver

 

96



--------------------------------------------------------------------------------

shall have power to take possession of Collateral, to preserve Collateral or its
value, to carry on or concur in carrying on all or any part of the business of
the applicable Borrower or Guarantor and to sell, lease, license or otherwise
dispose of or concur in selling, leasing, licensing or otherwise disposing of
Collateral. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including the applicable Borrower or Guarantor, enter
upon, use and occupy all premises owned or occupied by the applicable Borrower
or Guarantor wherein Collateral may be situate, maintain Collateral upon such
premises, borrow money on a secured or unsecured basis and use Collateral
directly in carrying on the applicable Borrower’s or Guarantor’s business or as
security for loans or advances to enable the Receiver to carry on the applicable
Borrower’s or Guarantor’s business or otherwise, as such Receiver shall, in its
discretion, determine. Except as may be otherwise directed by Agent, all money
received from time to time by such Receiver in carrying out his/her appointment
shall be received in trust for and paid over to Agent. Every such Receiver may,
in the discretion of Agent, be vested with all or any of the rights and powers
of Agent and the Lenders. Agent may, either directly or through its nominees,
exercise any or all powers and rights given to a Receiver by virtue of the
foregoing provisions of this paragraph.

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.

(b) Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably consent
and submit to the non-exclusive jurisdiction of the Supreme Court of the State
of New York for New York County and the United States District Court for the
Southern District of New York, whichever Agent may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Agent and Lenders shall
have the right to bring any action or proceeding against any Borrower or
Guarantor or its or their property in the courts of any other jurisdiction which
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Borrower or Guarantor or its or their
property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address, with a copy
to its counsel, in each case as set forth herein and service so made shall be
deemed to be completed five (5) days after the same

 

97



--------------------------------------------------------------------------------

shall have been so deposited in the U.S. mails, or, at Agent’s option, by
service upon any Borrower or Guarantor (or Administrative Borrower on behalf of
such Borrower or Guarantor) in any other manner provided under the rules of any
such courts. Within thirty (30) days after such service, such Borrower or
Guarantor shall appear in answer to such process, failing which such Borrower or
Guarantor shall be deemed in default and judgment may be entered by Agent
against such Borrower or Guarantor for the amount of the claim and other relief
requested.

(d) BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
BORROWERS, GUARANTORS, AGENT, LENDERS AND ISSUING BANK EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT, ANY
LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Agent and Secured Parties shall not have any liability to any Borrower or
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by such Borrower or Guarantor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent, such Lender and Issuing Bank, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct. In any such
litigation, Agent, Lenders and Issuing Bank shall be entitled to the benefit of
the rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement. Each
Borrower and Guarantor: (i) certifies that neither Agent, any Lender, Issuing
Bank nor any representative, agent or attorney acting for or on behalf of Agent,
any Lender or Issuing Bank has represented, expressly or otherwise, that Agent,
Lenders and Issuing Bank would not, in the event of litigation, seek to enforce
any of the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, Agent, Lenders and Issuing Bank are relying upon,
among other things, the waivers and certifications set forth in this Agreement
and the other Financing Agreements.

11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly

 

98



--------------------------------------------------------------------------------

provided for herein. No notice to or demand on any Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle such Borrower or Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent, and
as to amendments to any of the Financing Agreements (other than with respect to
any provision of Section 12 hereof), by any Borrower and such amendment, waiver,
discharger or termination shall be effective and binding as to all Lenders and
Issuing Bank only in the specific instance and for the specific purpose for
which given; except, that, no such amendment, waiver, discharge or termination
shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii) release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), without the consent of Agent and all of Lenders,

(iv) [Reserved]

(v) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of Lenders,

(vi) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or

(vii) increase the advance rates constituting part of the Borrowing Base or
increase the Inventory Loan Limit or the Letter of Credit Limit, without the
consent of Agent and all of Lenders.

(b) Agent, Lenders and Issuing Bank shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein. Any such waiver shall be enforceable only to the extent
specifically set forth therein. A waiver by Agent, any Lender or Issuing Bank of
any right, power and/or remedy on any one occasion shall not be construed as a
bar to or waiver of any such right, power and/or remedy which Agent, any Lender
or Issuing Bank would otherwise have on any future occasion, whether similar in
kind or otherwise.

 

99



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Wells Fargo shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Wells Fargo of such right, such
Non-Consenting Lender shall have the obligation, to sell, assign and transfer to
Wells Fargo or such Eligible Transferee as Wells Fargo may specify, the
Commitment of such Non-Consenting Lender and all rights and interests of such
Non-Consenting Lender pursuant thereto. Wells Fargo shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on date on which such
purchase and sale shall occur. Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, Wells
Fargo, or such Eligible Transferee specified by Wells Fargo, shall pay to the
Non-Consenting Lender (except as Wells Fargo and such Non-Consenting Lender may
otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender outstanding as of the close of business on the
business day immediately preceding the effective date of such purchase and sale,
plus (ii) amounts accrued and unpaid in respect of interest and fees payable to
the Non-Consenting Lender to the effective date of the purchase (but in no event
shall the Non-Consenting Lender be deemed entitled to any early termination
fee), minus (iii) the amount of the closing fee received by the Non-Consenting
Lender pursuant to the terms hereof or of any of the other Financing Agreements
multiplied by the fraction, the numerator of which is the number of months
remaining in the then current term of the Credit Facility and the denominator of
which is the number of months in the then current term thereof. Such purchase
and sale shall be effective on the date of the payment of such amount to the
Non-Consenting Lender and the Commitment of the Non-Consenting Lender shall
terminate on such date.

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3. The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section; provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents. Notwithstanding anything to the contrary contained in Section 11.3(a)
above, (i) in the event that Agent shall agree that any items otherwise required
to be delivered to Agent as a condition of the Loans and Letters of Credit
hereunder may be delivered after the date hereof, Agent may, in its discretion,
agree to extend the date for delivery of such items or take such other action as
Agent may deem appropriate as a result of the failure to receive such items as
Agent may determine or may waive any Event of Default as a result of the failure
to receive such items, in each case without the consent of any Lender and
(ii) Agent may consent to any change in the type of organization, jurisdiction
of organization or other legal structure of any Borrower, Guarantor or any of
their Subsidiaries and amend the terms hereof or of any of the other Financing
Agreements as may be necessary or desirable to reflect any such change, in each
case without the approval of any Lender.

 

100



--------------------------------------------------------------------------------

(e) The consent of Agent and any Bank Product Provider that is providing Bank
Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Hedge Agreements of a Borrower
or Guarantor or other Bank Products as set forth in Section 6.4(a) hereof. In no
event shall the consent or approval of any Bank Product Provider be required for
any other amendment or waiver and any such other amendment or waiver entered
into in accordance with Section 11.3(a) shall be binding upon all of the Secured
Parties.

11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
then compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Agent, each Lender and Issuing Bank, and their respective
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such person being an “Indemnitee”), harmless from
and against any and all losses, claims, damages, liabilities, costs or expenses
(including reasonable attorneys’ fees and expenses) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrowers and Guarantors shall not have any obligation under this Section 11.5
to indemnify an Indemnitee with respect to a matter covered hereby resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction
(but without limiting the obligations of Borrowers or Guarantors as to any other
Indemnitee). To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrowers and Guarantors shall pay the maximum portion
which it is permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section. To the extent permitted
by applicable law, no Borrower or Guarantor shall assert, and each Borrower and
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. No Indemnitee referred to above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Financing Agreements or the transaction contemplated hereby or
thereby. All amounts due under this Section shall be payable upon demand. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

101



--------------------------------------------------------------------------------

11.6 Currency Indemnity. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Agreement or any of the other Financing
Agreements, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Financing Agreements in any currency other than the
Judgment Currency (the “Currency Due”), then conversion shall be made at the
Exchange Rate at which Agent is able, on the relevant date, to purchase the
Currency Due with the Judgment Currency prevailing on the Business Day before
the day on which judgment is given. In the event that there is a change in the
rate of Exchange Rate prevailing between the Business Day before the day on
which the judgment is given and the date of receipt by Agent of the amount due,
Borrowers will, on the date of receipt by Agent, pay such additional amounts, if
any, or be entitled to receive reimbursement of such amount, if any, as may be
necessary to ensure that the amount received by Agent on such date is the amount
in the Judgment Currency which when converted at the rate of exchange prevailing
on the date of receipt by Agent is the amount then due under this Agreement or
such other of the Financing Agreements in the Currency Due. If the amount of the
Currency Due which Agent is able to purchase is less than the amount of the
Currency Due originally due to it, Borrowers shall indemnify and save Agent
harmless from and against loss or damage arising as a result of such deficiency.
The indemnity contained herein shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Financing Agreements, shall give rise to a separate and independent cause of
action, shall apply irrespective of any indulgence granted by Agent from time to
time and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
any of the other Financing Agreements or under any judgment or order.

SECTION 12. THE AGENT

12.1 Appointment, Powers and Immunities. Each Lender and Issuing Bank
irrevocably designates, appoints and authorizes Wells Fargo to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Secured Parties for any recitals, statements, representations or warranties
contained in this Agreement or in any of the other Financing Agreements, or in
any certificate or other document referred to or provided for in, or received by
any of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by any Borrower or any
Guarantor or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to Secured Parties for any action
taken or omitted to be taken by it hereunder or under any other Financing
Agreement or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent may employ agents and
attorneys in fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys in fact selected by it in good faith. Agent may
deem and treat the

 

102



--------------------------------------------------------------------------------

payee of any note as the holder thereof for all purposes hereof unless and until
the assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Agent shall have been delivered to
and acknowledged by Agent. Without prejudice to the foregoing paragraph, each
Secured Party hereby designates and appoints the Agent as the person holding the
power of attorney (fondé de pouvoir) of the Bondholders (as defined in the Deed
of Hypothec) on behalf of the Secured Parties as contemplated under Article 2692
of the Civil Code of Quebec, to enter into, to take and to hold on their behalf,
and for their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by
the Borrower under the laws of the Province of Quebec and creating a hypothec
under such laws on the Collateral described therein and to exercise such powers
and duties which are conferred upon the Agent under such deed. Each Secured
Party hereby additionally designates and appoints the Agent as agent, mandatary,
custodian and depositary for and on behalf of each of them (i) to hold and to be
the sole registered holder of any bond (“Bond”) issued under the Deed of
Hypothec, the whole notwithstanding Section 32 of the Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and (ii) to enter
into, to take and to hold on their behalf, and for their benefit, a Bond Pledge
Agreement (“Pledge”) to be executed by the Borrower under the laws of the
Province of Quebec and creating a pledge on the Bond as security for the payment
and performance of the Obligations. In this respect, (a) the Agent, as agent,
mandatary, custodian and depositary of the Lenders, shall keep a record
indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to the Secured Parties
for and on behalf of whom the Bond is so held from time to time, and (b) each
Secured Party will be entitled to the benefits of any Collateral charged under
the Deed of Hypothec and the Pledge and will participate in the proceeds of
realization of any such Collateral, the whole in accordance with the terms
hereof. The Agent, in such aforesaid capacities shall (x) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Agent with respect to the Collateral under the Deed of Hypothec and Pledge,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties. Any Person who becomes a Secured
Party shall be deemed to have consented to and confirmed the Agent as the person
holding the power of attorney (fondé de pouvoir) and as the agent, mandatary,
custodian and depositary as aforesaid and to have ratified, as of the date it
becomes a Secured Party, all actions taken by the Agent in such capacities. The
Agent shall be entitled to delegate from time to time any of its powers or
duties under the Deed of Hypothec and the Pledge to any Person and on such terms
and conditions as the Agent may determine from time to time. The execution prior
to the date hereof by the Agent of any Deed of hypothec, Pledge or other
security documents made pursuant to the applicable law of the Province of Quebec
is hereby ratified and confirmed. Without prejudice to section 11.1 hereof, the
provision of this paragraph shall be also governed by the laws of the Province
of Quebec.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Financing Agreement, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Lenders as is required in such
circumstance, and such instructions of such Agents and any action taken or
failure to act pursuant thereto shall be binding on all Lenders.

 

103



--------------------------------------------------------------------------------

12.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of Condition”. In the event that Agent receives such a
Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Without limiting the foregoing, and notwithstanding the
existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, Agent may, but shall have no obligation to,
continue to make Loans and Issuing Bank may, but shall have no obligation to,
issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if Agent believes making such Loans or issuing
or causing to be issued such Letter of Credit is in the best interests of
Lenders.

(b) Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Obligations or other Obligations, as against any Borrower or
Guarantor or any of the Collateral or other property of any Borrower or
Guarantor.

12.4 Wells Fargo in Its Individual Capacity. With respect to its Commitment and
the Loans made and Letters of Credit issued or caused to be issued by it (and
any successor acting as Agent), so long as Wells Fargo shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Wells Fargo in its individual capacity as Lender hereunder. Wells Fargo
(and any successor acting as Agent) and its Affiliates may (without having to
account therefor to any Lender) lend money to, make investments in and generally
engage in any kind of business with Borrowers (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and Wells Fargo and its
Affiliates may accept fees and other consideration from any Borrower or
Guarantor and any of its Subsidiaries and Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

12.5 Indemnification. Lenders agree to indemnify Agent and Issuing Bank (to the
extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

104



--------------------------------------------------------------------------------

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of Borrowers and Guarantors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by any Borrower or Guarantor of any term or provision
of this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower or Guarantor. Agent will use reasonable efforts to provide
Lenders with any information received by Agent from any Borrower or Guarantor
which is required to be provided to Lenders or deemed to be requested by Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from any Borrower or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent or deemed requested by
Lenders hereunder, Agent shall not have any duty or responsibility to provide
any Lender with any other credit or other information concerning the affairs,
financial condition or business of any Borrower or Guarantor that may come into
the possession of Agent.

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 Additional Loans. Agent shall not make any Revolving Loans or Issuing Bank
provide any Letter of Credit to any Borrower on behalf of Lenders intentionally
and with actual knowledge that such Revolving Loans or Letter of Credit would
cause the aggregate amount of the total outstanding Revolving Loans and Letters
of Credit to such Borrower to exceed the Borrowing Base of such Borrower,
without the prior consent of all Lenders, except, that, Agent may make such
additional Revolving Loans or Issuing Bank may provide such additional Letter of
Credit on behalf of Lenders, intentionally and with actual knowledge that such
Revolving Loans or Letter of Credit will cause the total outstanding Revolving
Loans and Letters of Credit to such Borrower to exceed the Borrowing Base of
such Borrower, as Agent may deem necessary or advisable in its discretion;
provided, that: (a) the total principal amount of the additional Revolving Loans
or additional Letters of Credit to any Borrower which Agent may make or provide
after obtaining such actual knowledge that the aggregate principal amount of the
Revolving Loans equal or exceed the Borrowing Bases of Borrowers, plus the
amount of Special Agent Advances made pursuant to Section 12.11(a)(ii) hereof
then outstanding, shall not exceed

 

105



--------------------------------------------------------------------------------

the aggregate amount equal to ten (10%) of the Maximum Credit and shall not
cause the total principal amount of the Revolving Loans and Letters of Credit to
exceed the Maximum Credit and (b) no such additional Revolving Loan or Letter of
Credit shall be outstanding more than ninety (90) days after the date such
additional Revolving Loan or Letter of Credit is made or issued (as the case may
be). Each Lender shall be obligated to pay Agent the amount of its Pro Rata
Share of any such additional Revolving Loans or Letters of Credit.

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements. Each Lender agrees that any action taken by Agent in
accordance with the terms of this Agreement or the other Financing Agreements
and the exercise by Agent of its powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Secured Parties.

12.10 Field Audit, Examination Reports and Other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Borrowing Base prepared or received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect to Parent
and its Subsidiaries received by Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

12.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Borrowers and Guarantors of the Loans and
other Obligations; provided, that, (A) the aggregate principal amount of the
Special Agent Advances

 

106



--------------------------------------------------------------------------------

pursuant to this clause (ii) outstanding at any time, plus the then outstanding
principal amount of the additional Loans and Letters of Credit which Agent may
make or provide as set forth in Section 12.8 hereof, shall not exceed the amount
equal to ten (10%) percent of the Maximum Credit and (B) the aggregate principal
amount of the Special Agent Advances pursuant to this clause (ii) outstanding at
any time, plus the then outstanding principal amount of the Loans, shall not
exceed the Maximum Credit, except at Agent’s option, provided, that, to the
extent that the aggregate principal amount of Special Agent Advances plus the
then outstanding principal amount of the Loans exceed the Maximum Credit the
Special Agent Advances that are in excess of the Maximum Credit shall be for the
sole account and risk of Agent and notwithstanding anything to the contrary set
forth below, no Lender shall have any obligation to provide its share of such
Special Agent Advances in excess of the Maximum Credit, or (iii) to pay any
other amount chargeable to any Borrower or Guarantor pursuant to the terms of
this Agreement or any of the other Financing Agreements consisting of (A) costs,
fees and expenses and (B) payments to Issuing Bank in respect of any Letter of
Credit Obligations. The Special Agent Advances shall be repayable on demand and
together with all interest thereon shall constitute Obligations secured by the
Collateral. Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder. Interest on Special Agent Advances
shall be payable at the Interest Rate then applicable to Prime Rate Loans and
shall be payable on demand. Without limitation of its obligations pursuant to
Section 6.11, each Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance. If such funds are
not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days of Agent’s demand, at the
highest Interest Rate provided for in Section 3.1 hereof applicable to Prime
Rate Loans.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $1,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (v) if required or
permitted under the terms of any of the other Financing Agreements, including
any intercreditor agreement, or (vi) approved, authorized or ratified in writing
by all of Lenders. Except as provided above, Agent will not release any security
interest in, mortgage or lien upon,

 

107



--------------------------------------------------------------------------------

any of the Collateral without the prior written authorization of all of Lenders.
Upon request by Agent at any time, Lenders will promptly confirm in writing
Agent’s authority to release particular types or items of Collateral pursuant to
this Section. In no event shall the consent or approval of Issuing Bank to any
release of Collateral be required.

(c) Without in any manner limiting Agent’s authority to act, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien upon (or obligations of any Borrower or Guarantor in
respect of) the Collateral retained by such Borrower or Guarantor.

(d) Agent shall have no obligation whatsoever to any Lender, Issuing Bank or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by any Borrower or Guarantor or is cared for, protected or insured or has
been encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Financing Agreements or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender or Issuing Bank.

12.12 Agency for Perfection. Each Lender and Issuing Bank hereby appoints Agent
and each other Lender and Issuing Bank as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral of Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party. Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Parent. If Agent resigns under this Agreement, the Lenders shall
appoint from among the Lenders a successor agent for Lenders. If no successor
agent is appointed prior to the effective date of the resignation of Agent,
Agent may appoint, after consulting with Lenders and

 

108



--------------------------------------------------------------------------------

Parent, a successor agent from among Lenders. Upon the acceptance by the Lender
so selected of its appointment as successor agent hereunder, such successor
agent shall succeed to all of the rights, powers and duties of the retiring
Agent and the term “Agent” as used herein and in the other Financing Agreements
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 12 shall inure to its benefit
as to any actions taken or omitted by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days after the date of a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Agent hereunder until
such time, if any, as the Lenders appoint a successor agent as provided for
above.

12.14 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on June 6, 2013 (the “Termination Date”) unless
sooner terminated pursuant to the terms hereof. In addition, Borrowers may
terminate this Agreement at any time upon ten (10) days prior written notice to
Agent (which notice shall be irrevocable) and Agent may, at its option,
terminate this Agreement at any time on or after an Event of Default. Upon the
Termination Date or any other effective date of termination of the Financing
Agreements, Borrowers shall pay to Agent all outstanding and unpaid Obligations
and shall furnish cash collateral to Agent (or at Agent’s option, a letter of
credit issued for the account of Borrowers and at Borrowers’ expense, in form
and substance satisfactory to Agent, by an issuer acceptable to Agent and
payable to Agent as beneficiary) in such amounts as Agent determines are
reasonably necessary to secure Agent, Lenders and Issuing Bank from loss, cost,
damage or expense, including attorneys’ fees and expenses, in connection with
any contingent Obligations, including issued and outstanding Letter of Credit
Obligations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment (and including any contingent liability of Agent to any
bank at which deposit accounts of Borrowers and Guarantors are maintained under
any Deposit Account Control Agreement) and for any of the Obligations arising
under or in connection with any Bank

 

109



--------------------------------------------------------------------------------

Products in such amounts as the party providing such Bank Products may require
(unless such Obligations arising under or in connection with any Bank Products
are paid in full in cash and terminated in a manner satisfactory to such other
party). The amount of such cash collateral (or letter of credit, as Agent may
determine) as to any Letter of Credit Obligations shall be in the amount equal
to one hundred ten (110%) percent of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the then outstanding
Letters of Credit. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in Federal funds to the Agent
Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Administrative Borrower for such purpose.
Interest shall be due until and including the next Business Day, if the amounts
so paid by Borrowers to the Agent Payment Account or other bank account
designated by Agent are received in such bank account later than 12:00 noon, New
York City time.

(b) No termination of the Commitments, this Agreement or any of the other
Financing Agreements shall relieve or discharge any Borrower or Guarantor of its
respective duties, obligations and covenants under this Agreement or any of the
other Financing Agreements until all Obligations have been fully and finally
discharged and paid, and Agent’s continuing security interest in the Collateral
and the rights and remedies of Agent and Lenders hereunder, under the other
Financing Agreements and applicable law, shall remain in effect until all such
Obligations have been fully and finally discharged and paid. Accordingly, each
Borrower and Guarantor waives any rights it may have under the UCC to demand the
filing of termination statements with respect to the Collateral and Agent shall
not be required to send such termination statements to Borrowers or Guarantors,
or to file them with any filing office, unless and until this Agreement shall
have been terminated in accordance with its terms and all Obligations paid and
satisfied in full in immediately available funds.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

 

110



--------------------------------------------------------------------------------

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrowers and Guarantors shall have the burden of proving any lack of good faith
on the part of Agent or any Lender alleged by any Borrower or Guarantor at any
time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

111



--------------------------------------------------------------------------------

13.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 13.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section):

 

If to any Borrower or Guarantor:     

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, Pennsylvania 19422

Attention: Ian J. Harvie

Telephone No.: (215) 619-7835

Telecopy No.: (215) 619-7841

with a copy to:     

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Lauren Lonergan Taylor

Telephone No.: (215) 979-1503

Telecopy No.: (215) 979-1020

If to Agent or Issuing Bank:     

Wells Fargo Bank, National Association

12 East 49th Street

New York, New York 10017

Attention: Portfolio Manager

Telephone No.: 212-545-4367

Telecopy No.: 212-545-4420

(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent, provided, that, the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication. Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that,
if such notice or other communication is not given during the normal business
hours of the recipient, such notice shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.

 

112



--------------------------------------------------------------------------------

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Agent, each Lender and Issuing Bank shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
written information supplied to it by any Borrower pursuant to this Agreement;
provided, that, nothing contained herein shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order, (ii) to bank examiners and other regulators, auditors and/or
accountants, in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (iii) to any Lender or Participant (or prospective
Lender or Participant) or Issuing Bank or to any Affiliate of any Lender so long
as such Lender, Participant (or prospective Lender or Participant), Issuing Bank
or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 13.5, or (iv) to counsel for Agent,
any Lender, Participant (or prospective Lender or Participant) or Issuing Bank.

(b) In the event that Agent, any Lender or Issuing Bank receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Agent or such Lender or Issuing Bank, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender or Issuing Bank determines in good faith that
it will not create any risk of liability to Agent or such Lender or Issuing
Bank, Agent or such Lender or Issuing Bank will promptly notify Administrative
Borrower of such request so that Administrative Borrower may seek a protective
order or other appropriate relief or remedy and (ii) if disclosure of such
information is required, disclose such information and, subject to reimbursement
by Borrowers of Agent’s or such Lender’s or Issuing Bank’s expenses, cooperate
with Administrative Borrower in the reasonable efforts to obtain an order or
other reliable assurance that confidential treatment will be accorded to such
portion of the disclosed information which Administrative Borrower so
designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender or Issuing Bank determines in
good faith that it will not create any risk of liability to Agent or such Lender
or Issuing Bank.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent, any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than a Borrower
or Guarantor, (iii) to require Agent, any Lender or Issuing Bank to return any
materials furnished by a Borrower or Guarantor to

 

113



--------------------------------------------------------------------------------

Agent, a Lender or Issuing Bank or prevent Agent, a Lender or Issuing Bank from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information. The obligations of Agent, Lenders and Issuing Bank under
this Section 13.5 shall supersede and replace the obligations of Agent, Lenders
and Issuing Bank under any confidentiality letter signed prior to the date
hereof or any other arrangements concerning the confidentiality of information
provided by any Borrower or Guarantor to Agent or any Lender. In addition, Agent
and Lenders may disclose information relating to the Credit Facility to Gold
Sheets and other similar bank trade publications, with such information to
consist of deal terms and other information customarily found in such
publications.

13.6 Successors. This Agreement and the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Secured Parties, Borrowers, Guarantors
and their respective successors and assigns, except that Borrower may not assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders. Any such purported assignment without such express prior
written consent shall be void. No Secured Party may assign its rights and
obligations under this Agreement without the prior written consent of Agent,
except as provided in Section 13.7 below. The terms and provisions of this
Agreement and the other Financing Agreements are for the purpose of defining the
relative rights and obligations of Borrowers, Guarantors, Agent and Secured
Parties with respect to the transactions contemplated hereby and there shall be
no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent, assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and any Borrowers, Guarantors, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Administrative Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

114



--------------------------------------------------------------------------------

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Obligations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. Agent
and Lenders may furnish any information concerning any Borrower or Guarantor in
the possession of Agent or any Lender from time to time to assignees and
Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Obligations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, and
(iii) the Participant shall not have any rights under this Agreement or any of
the other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by any Borrower or Guarantor hereunder shall be determined as if such
Lender had not sold such participation.

 

115



--------------------------------------------------------------------------------

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g) Borrowers and Guarantors shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 13.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.

(h) Any Lender that is an Issuing Bank may at any time assign all of its
Commitments pursuant to this Section 13.7. If such Issuing Bank ceases to be
Lender, it may, at its option, resign as Issuing Bank and such Issuing Bank’s
obligations to issue Letters of Credit shall terminate but it shall retain all
of the rights and obligations of Issuing Bank hereunder with respect to Letters
of Credit outstanding as of the effective date of its resignation and all Letter
of Credit Obligations with respect thereto (including the right to require
Lenders to make Loans or fund risk participations in outstanding Letter of
Credit Obligations), shall continue.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.

13.10 Counterparts, Etc. This Agreement and the other Financing Agreements may
be executed in any number of counterparts, each of which shall be an original,
but all of which

 

116



--------------------------------------------------------------------------------

taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile or other electronic method of transmission shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement or any of such other Financing Agreements. Any party delivering an
executed counterpart of any such agreement by telefacsimile or other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of such agreement.

SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT

14.1 Existing Obligations. Each Borrower and Guarantor hereby acknowledges,
confirms and agrees that Borrowers are indebted to Lenders for loans and
advances to Borrowers under the Existing Loan Agreement, as of the close of
business on April 8, 2010, in the aggregate principal amount of $28,255,213.94
in respect of Loans (under the Existing Loan Agreement) and the aggregate amount
of $5,706,951.64 in respect of Letter of Credit Obligations arising under the
Existing Letters of Credit, together with all interest accrued and accruing
thereon (to the extent applicable), and all fees, costs, expenses and other
charges relating thereto, all of which are unconditionally owing by Borrowers to
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever.

14.2 Acknowledgment of Security Interests.

(a) Each Borrower and Guarantor hereby acknowledges, confirms and agrees that
Agent has had and shall on and after the date hereof continue to have, for
itself and the ratable benefit of Lenders, a security interest in and lien upon
the Collateral heretofore granted to Agent (or its predecessors in whatever
capacity) pursuant to the Existing Financing Agreements to secure the
Obligations.

(b) The liens and security interests of Agent in the Collateral shall be deemed
to be continuously granted and perfected from the earliest date of the granting
and perfection of such liens and security interests to Existing Lender, whether
under the Existing Loan Agreement, this Agreement or any of the other Financing
Agreements.

14.3 Existing Financing Agreements. Each Borrower and Guarantor hereby
acknowledges, confirms and agrees that as of the date hereof: (a) the Existing
Loan Agreement and each of the other Existing Financing Agreements were duly
executed and delivered by each Borrower and Guarantor that is a party thereto
and are in full force and effect, and (b) the agreements and obligations of each
Borrower and Guarantor which is a party to the Existing Loan Agreement or any
other Existing Financing Agreements constitute the legal, valid and binding
obligations of such Borrower and Guarantor enforceable against it in accordance
with their respective terms and such Borrowers and Guarantors have no valid
defense to the enforcement of such obligations and (c) Agent and Lenders are
entitled to all of the rights and remedies provided for in the Existing Loan
Agreement and the Existing Financing Agreements.

14.4 Restatement.

Except as otherwise stated in Section 14.2 hereof and this Section 14.4, as of
the date hereof, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Existing

 

117



--------------------------------------------------------------------------------

Loan Agreement are hereby amended and restated in their entirety, and as so
amended and restated, replaced and superseded, by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement and the other Financing Agreements, except that nothing herein or in
the other Financing Agreements shall impair or adversely affect the continuation
of the liability of each Borrower or Guarantor for the Obligations heretofore
granted, pledged and/or assigned to Agent or any Lender. The amendment and
restatement contained herein shall not, in any manner, be construed to
constitute payment of, or impair, limit, cancel or extinguish, or constitute a
novation in respect of, the Obligations of each Borrower or Guarantor evidenced
by or arising under the Existing Loan Agreement, and the liens and security
interests securing such Obligations, which shall not in any manner be impaired,
limited, terminated, waived or released.

(a) The principal amount of the Loans and Letters of Credit (including the
Existing Letters of Credit) outstanding as of the date hereof under the Existing
Loan Agreement shall be allocated to the Loans and Letters of Credit hereunder
according to the Lenders’ Pro Rata Shares and in such manner and in such amounts
as Agent shall determine. On and after the date hereof, all Existing Letters of
Credit shall be deemed to be Letters of Credit issued under this Agreement and
shall subject to all the terms and conditions hereof as if such Letters of
Credit were issued by Issuing Bank pursuant to this Agreement.

14.5 Release. Each Borrower and Guarantor for itself and its successors and
assigns does hereby remise, release, discharge and hold Agent and each Lender,
its officers, directors, agents and employees and their respective predecessors,
successors and assigns harmless from all claims, demands, debts, sums of money,
accounts, damages, judgments, financial obligations, actions, causes of action,
suits at law or in equity, of any kind or nature whatsoever, whether or not now
existing or known, which such Borrower, Guarantor or their respective successors
or assigns has had or may now or hereafter claim to have against Agent or any
Lender or its officers, directors, Agents and employees and their respective
predecessors, successors and assigns in any way arising from or connected with
the Existing Loan Agreement and the other Existing Financing Agreements or the
arrangements set forth therein or transactions thereunder up to and including
the date hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

AGENT

 

WELLS FARGO BANK, NATIONAL

   

BORROWER

 

C&D TECHNOLOGIES, INC.

ASSOCIATION, as successor by merger to       Wachovia Bank, National
Association, Agent     By:  

/s/ Ian Harvie

and Issuing Bank    

 

Title:

 

 

VP & CFO

By:  

/s/ Marc Breier

      Title:  

Managing Director

      LENDERS     GUARANTORS WELLS FARGO BANK, NATIONAL     C&D INTERNATIONAL
INVESTMENT ASSOCIATION, as successor by merger to     HOLDINGS INC. Wachovia
Bank, National Association, Agent       and Issuing Bank     By:  

/s/ John Brawner

By:  

/s/ Marc Breier

    Title:  

President

Title:  

Managing Director

      Commitment: $55,000,000     C&D CHARTER HOLDINGS, INC.       By:  

/s/ James D. Dee

      Title:  

Secretary

      C&D ENERGY STORAGE, LLC       By:  

/s/ Ian Harvie

      Title:  

President



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                             , 200   is made
between                                         (the “Assignor”) and
                                              (the “Assignee”).

WITNESSETH:

WHEREAS, Wells Fargo Bank, National Association (as successor by merger to
Wachovia Bank, National Association), in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to C&D Technologies, Inc. (“Borrower”) as set forth in the
Amended and Restated Loan and Security Agreement, dated April 9, 2010, by and
among Borrower, certain of its affiliates, Agent and Lenders (as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”), and the other agreements, documents
and instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrower in an aggregate amount not to exceed
$                     (the “Commitment”);

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                     (the “Assigned Commitment Amount”) on
the terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be                      (    %) percent.

 

A-1



--------------------------------------------------------------------------------

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.2,
6.4, 6.9, 11.5 and 12.5 of the Loan Agreement to the extent such rights relate
to the time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $                    .

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $                     (as such
amount may be further reduced by any other assignments by Assignor on or after
the date hereof).

2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $                    ,
representing Assignee’s Pro Rata Share of the principal amount of all Committed
Loans.

(b) Assignee shall pay to Agent the processing fee in the amount specified in
Section 13.7(a) of the Loan Agreement.

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor. Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of Assignee.
Each of Assignor and Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is entitled pursuant to the preceding sentence and pay to the other
party any such amounts which it may receive promptly upon receipt.

 

A-2



--------------------------------------------------------------------------------

4. Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of                             
and its Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.

5. Effective Date; Notices.

(c) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be                             , 20     (the “Effective Date”);
provided, that, the following conditions precedent have been satisfied on or
before the Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(ii) the consent of Agent as required for an effective assignment of the
Assigned Commitment Amount by Assignor to Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Administrative Borrower and Agent;

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(v) the processing fee referred to in Section 2(b) hereof shall have been paid
to Agent.

(d) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Administrative Borrower and Agent for acknowledgment by Agent,
a Notice of Assignment in the form attached hereto as Schedule 1.

6. Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

(e) Assignee hereby appoints and authorizes Assignor in its capacity as Agent to
take such action as agent on its behalf to exercise such powers under the Loan
Agreement as are delegated to Agent by Lenders pursuant to the terms of the Loan
Agreement.

(f) Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]

 

A-3



--------------------------------------------------------------------------------

7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent and
Borrower that under applicable law and treaties no tax will be required to be
withheld by Assignee, Agent or Borrower with respect to any payments to be made
to Assignee hereunder or under any of the Financing Agreements, (b) agrees to
furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrower prior to the time that
Agent or Borrower are required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims
entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new such forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
and (c) agrees to comply with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

8. Representations and Warranties.

(g) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(h) Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto. Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrower, Guarantor or any of their respective
Affiliates, or the performance or observance by Borrower, Guarantor or any other
Person, of any of its respective obligations under the Loan Agreement or any
other instrument or document furnished in connection therewith.

(i) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be

 

A-4



--------------------------------------------------------------------------------

executed or delivered by it in connection with this Assignment and Acceptance,
and to fulfill its obligations hereunder, (ii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; and (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignee, enforceable against Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrower or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

10. Miscellaneous.

(j) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

(k) All payments made hereunder shall be made without any set-off or
counterclaim.

(l) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(m) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(n) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

A-5



--------------------------------------------------------------------------------

(o) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR] By:  

 

Title:  

 

[ASSIGNEE] By:  

 

Title:  

 

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Information Certificate

See Attached.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Compliance Certificate

 

To: Wells Fargo Bank, National Association, as Agent

12 East 49th Street

New York, New York 10017

Ladies and Gentlemen:

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

1. I am the duly elected [Chief Financial Officer][Treasurer] of C&D
Technologies, Inc., a Delaware corporation (“Borrower”). Capitalized terms used
herein without definition shall have the meanings given to such terms in the
Amended and Restated Loan and Security Agreement, dated April     , 2010, by and
among Wells Fargo Bank, National Association (as successor by merger to Wachovia
Bank, National Association), as agent for the parties thereto as lenders (in
such capacity, “Agent”) and the parties thereto as lenders (collectively,
“Lenders”), Borrower and certain of its affiliates (as such Loan and Security
Agreement is amended, modified or supplemented, from time to time, the “Loan
Agreement”).

2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrower and Guarantors, during the
immediately preceding fiscal [month/quarter].

3. The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal [month/quarter], and I have no knowledge of the
existence and continuance on the date hereof, of any condition or event which
constitutes a Default or an Event of Default, except as set forth on Schedule I
attached hereto. Described on Schedule I attached hereto are the exceptions, if
any, to this Section 3 listing, in detail, the nature of the condition or event,
the period during which it has existed and the action which any Borrower or
Guarantor has taken, is taking, or proposes to take with respect to such
condition or event.

4. I further certify that, based on the review described in Section 2 above, no
Borrower or Guarantor has at any time during or at the end of such fiscal
[month/quarter], except as specifically described on Schedule II attached hereto
or as permitted by the Loan Agreement, done any of the following:

(a) Changed its respective corporate or limited liability company name, or
transacted business under any trade name, style, or fictitious name, other than
those previously described to you and set forth in the Financing Agreements.

 

C-1



--------------------------------------------------------------------------------

(b) Changed the location of its chief executive office, changed its jurisdiction
of incorporation or organization, changed its type of organization or changed
the location of or disposed of any of its properties or assets (other than
pursuant to the sale of Inventory in the ordinary course of its business or as
otherwise permitted by Section 9.7 of the Loan Agreement), or established any
new asset locations.

(c) Materially changed the terms upon which it sells goods (including sales on
consignment) or provides services, nor has any vendor or trade supplier to any
Borrower or Guarantor during or at the end of such period materially adversely
changed the terms upon which it supplies goods to any Borrower or Guarantor.

(d) Permitted or suffered to exist any security interest in or liens on any of
its properties, whether real or personal, other than as specifically permitted
in the Financing Agreements.

(e) Received any notice of, or obtained knowledge of any of the following not
previously disclosed to Agent: (i) the occurrence of any event involving the
release, spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any applicable Environmental Law by any
Borrower or Guarantor in any material respect or (B) the release, spill or
discharge of any Hazardous Material in violation of applicable Environmental Law
in a material respect or (C) the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials in violation of applicable Environmental Laws in a material respect or
(D) any other environmental, health or safety matter, which has a material
adverse effect on any Borrower or Guarantor or its business, operations or
assets or any properties at which such Borrower or Guarantor transported, stored
or disposed of any Hazardous Materials.

(f) Become aware of, obtained knowledge of, or received notification of, any
breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for money borrowed by any Borrower or
Guarantor.

(g) Except as set forth on Schedule III attached hereto, filed any application
for the registration of a Trademark or Patent with the United States Patent and
Trademark Office or any similar office or agency in the United States of
America, any State thereof, any political subdivision thereof or in any other
country.

5. Attached hereto as Schedule IV are the calculations used in determining, as
of the end of such fiscal [month/quarter] whether Borrower and Guarantors are in
compliance with the covenants set forth in Section 9.17 of the Loan Agreement
for such fiscal [month/quarter].

 

C-2



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this day of
                            , 20    .

 

Very truly yours,

 

By:  

 

Title:  

 